$300,000,000
 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
 
Dated as of February 13, 2008
 
among
 
Macquarie Infrastructure Company Inc.
(d/b/a Macquarie Infrastructure Company (US))
as Borrower,
 
Macquarie Infrastructure Company LLC
as Holdings,
 
The Lenders and Issuers Party Hereto
 
and
 
Citicorp North America, Inc.
as Administrative Agent
 
Citigroup Global Markets Inc.
as Book Manager and Arranger

 
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153-0119



--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
Table of Contents



   
Page
         
ARTICLE I          DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS
   
1
 
Section 1.1         Defined Terms
   
1
 
Section 1.2         Computation of Time Periods
   
29
 
Section 1.3         Accounting Terms and Principles
   
29
 
Section 1.4         Certain Terms
   
30
 
Section 1.5         Loan Document Definitions
   
30
 
ARTICLE II         THE FACILITY
   
31
 
Section 2.1         The Commitments.
   
31
 
Section 2.2         Borrowing Procedures
   
31
 
Section 2.3         Letters of Credit
   
32
 
Section 2.4         Reduction and Termination of the Commitments
   
37
 
Section 2.5         Repayment of Loans
   
37
 
Section 2.6         Evidence of Debt
   
37
 
Section 2.7         Optional Prepayments
   
38
 
Section 2.8         Mandatory Prepayments
   
39
 
Section 2.9         Interest
   
40
 
Section 2.10       Conversion/Continuation Option
   
41
 
Section 2.11       Fees
   
41
 
Section 2.12       Payments and Computations
   
42
 
Section 2.13       Special Provisions Governing Eurodollar Rate Loans
   
44
 
Section 2.14       Capital Adequacy
   
47
 
Section 2.15       Taxes
   
47
 
Section 2.16       Substitution of Lenders
   
51
 
Section 2.17       Facility Increase
   
52
 
ARTICLE III        CONDITIONS TO LOANS AND LETTERS OF CREDIT
   
53
 
Section 3.1         Conditions Precedent to Effectiveness
   
53
 
Section 3.2         Conditions Precedent to Each Loan and Letter of Credit
   
55
 
Section 3.3         Determinations of Conditions Precedent to Effectiveness
   
56
 
Section 3.4         Conditions Precedent to the Facility Increase
   
56
 
ARTICLE IV        REPRESENTATIONS AND WARRANTIES
   
57
 
Section 4.1         Corporate Existence; Compliance with Law
   
57
 

 
i

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
Section 4.2         Corporate Power; Authorization; Enforceable Obligations
   
58
 
Section 4.3         Ownership of Borrower; Subsidiaries
   
59
 
Section 4.4         Financial Statements
   
59
 
Section 4.5         Material Adverse Change
   
60
 
Section 4.6         Solvency
   
60
 
Section 4.7         Litigation
   
60
 
Section 4.8         Taxes
   
60
 
Section 4.9         Full Disclosure
   
61
 
Section 4.10       No Defaults
   
61
 
Section 4.11       Investment Company Act
   
61
 
Section 4.12       Use of Proceeds
   
61
 
Section 4.13       Perfection, Etc.
   
62
 
ARTICLE V         FINANCIAL COVENANTS
   
62
 
Section 5.1         Maximum Leverage Ratio
   
62
 
Section 5.2         Minimum Interest Coverage Ratio
   
62
 
Section 5.3         Minimum EBITDA
   
62
 
ARTICLE VI        REPORTING COVENANTS
   
63
 
Section 6.1         Financial Statements
   
63
 
Section 6.2         Default Notices
   
64
 
Section 6.3         Litigation
   
64
 
Section 6.4         SEC Filings; Press Releases
   
65
 
Section 6.5         Acquisitions
   
65
 
Section 6.6         Default Under Existing Subsidiary Debt Agreements
   
65
 
Section 6.7         Other Information.
   
65
 
ARTICLE VII      AFFIRMATIVE COVENANTS
   
66
 
Section 7.1         Preservation of Corporate Existence, Etc.
   
66
 
Section 7.2         Compliance with Laws, Etc.
   
66
 
Section 7.3         Payment of Taxes, Etc.
   
66
 
Section 7.4         Access
   
67
 
Section 7.5         Keeping of Books
   
67
 
Section 7.6         Application of Proceeds
   
67
 
Section 7.7         Additional Collateral
   
67
 
Section 7.8         Additional Guarantees
   
68
 
Section 7.9         Further Assurances
   
69
 

 
ii

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
Section 7.10       Cash Collateral Accounts.
   
69
 
ARTICLE VIII      NEGATIVE COVENANTS
   
69
 
Section 8.1         Liens, Etc.
   
69
 
Section 8.2         Restriction on Fundamental Changes
   
70
 
Section 8.3         Transactions with Affiliates
   
70
 
Section 8.4         Accounting Changes; Fiscal Year
   
70
 
Section 8.5         No Speculative Transactions
   
70
 
Section 8.6         Certain Agreements
   
70
 
ARTICLE IX        EVENTS OF DEFAULT
   
71
 
Section 9.1         Events of Default
   
71
 
Section 9.2         Remedies
   
73
 
Section 9.3         Actions in Respect of Letters of Credit
   
73
 
Section 9.4         Rescission
   
73
 
ARTICLE X         THE ADMINISTRATIVE AGENT
   
74
 
Section 10.1       Authorization and Action
   
74
 
Section 10.2       Administrative Agent’s Reliance, Etc.
   
75
 
Section 10.3       Posting of Approved Electronic Communications
   
75
 
Section 10.4       The Administrative Agent Individually
   
76
 
Section 10.5       Lender Credit Decision
   
77
 
Section 10.6       Indemnification
   
77
 
Section 10.7       Successor Administrative Agent
   
78
 
Section 10.8       Collateral and Guarantee Matters
   
78
 
ARTICLE XI        MISCELLANEOUS
   
79
 
Section 11.1       Amendments, Waivers, Etc.
   
79
 
Section 11.2       Assignments and Participations
   
82
 
Section 11.3       Costs and Expenses
   
85
 
Section 11.4       Indemnities
   
86
 
Section 11.5       Limitation of Liability
   
87
 
Section 11.6       Right of Set-off
   
88
 
Section 11.7       Sharing of Payments, Etc.
   
88
 
Section 11.8       Notices, Etc.
   
89
 
Section 11.9       No Waiver; Remedies
   
91
 
Section 11.10     Amendment and Restatement; Binding Effect
   
91
 
Section 11.11     Governing Law
   
91
 

 
iii

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
Section 11.12     Submission to Jurisdiction; Service of Process
   
91
 
Section 11.13     Waiver of Jury Trial
   
92
 
Section 11.14     Marshaling; Payments Set Aside
   
92
 
Section 11.15     Section Titles
   
92
 
Section 11.16     Patriot Act Notice
   
93
 
Section 11.17     Execution in Counterparts
   
93
 
Section 11.18     Entire Agreement
   
93
 
Section 11.19     Confidentiality
   
93
 
Section 11.20     Amendments to Certain Loan Documents
   
94
 



iv

--------------------------------------------------------------------------------




TABLE OF CONTENTS
(Continued)
 
Schedules
 
Schedule I
–
Commitments
Schedule II
–
Applicable Lending Offices and Addresses for Notices
Schedule 4.2
–
Consents
Schedule 4.3
–
Ownership of Subsidiaries
Schedule 4.7
–
Litigation



Exhibits
 
Exhibit A
–
Form of Assignment and Acceptance
Exhibit B
–
Form of Note
Exhibit C
–
Form of Notice of Borrowing
Exhibit D
–
Form of Letter of Credit Request
Exhibit E
–
Form of Notice of Conversion or Continuation
Exhibit F-1
–
Form of Opinion of Counsel for the Borrower and Holdings
Exhibit F-2
–
Form of Opinion of Delaware Counsel for the Borrower and Holdings
Exhibit F-3
–
Form of Opinion of General Counsel
Exhibit G
–
Guaranty
Exhibit H
–
Pledge Agreement



v

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of February 13, 2008,
among Macquarie Infrastructure Company Inc., a Delaware corporation (doing
business in New York as Macquarie Infrastructure Company (US)), as borrower (the
“Borrower”), Macquarie Infrastructure Company LLC, a Delaware limited liability
company (“Holdings”), the Lenders (as defined below), the Issuers (as defined
below) and Citicorp North America, Inc. (“Citicorp”), as agent for the Lenders
and the Issuers (in such capacity, and as agent for the Secured Parties under
the Collateral Documents (each as defined below), the “Administrative Agent”).
 
W i t n e s s e t h
 
Whereas, the Borrower, Holdings, the Lenders and Issuers and the Administrative
Agent are parties to the Credit Agreement, dated as of November 11, 2005 (the
“Original Credit Agreement”);
 
Whereas, the Original Credit Agreement has been amended and restated in its
entirety pursuant to that certain $480 million Amended and Restated Credit
Agreement (as amended by Amendment No. 1 to the Amended and Restated Credit
Agreement, dated as of June 2007, the “Existing Credit Agreement”) dated as of
May 9, 2006, comprised of a $180 million delayed draw term loan facility (the
“Existing Term Loan Facility”) and a $300 million revolving credit facility;
 
Whereas, all amounts borrowed under the Existing Term Loan Facility have been
repaid in full pursuant to the terms of the Existing Credit Agreement;
 
Whereas, the Borrower has requested, and the other parties have agreed, that the
Existing Credit Agreement be amended and restated on the terms, and subject to
the conditions, set forth herein; and
 
Whereas, (a) this Agreement shall not constitute a novation of the rights,
obligations and liabilities of the respective parties (including the
Obligations) existing under the Existing Credit Agreement or evidence payment of
all or any of such obligations and liabilities and (b) from and after the
Effective Date (as defined below), the Existing Credit Agreement shall be of no
further force or effect, except to evidence the Obligations (as defined therein)
incurred, the representations and warranties made and the actions or omissions
performed or required to be performed thereunder prior to the Effective Date;
 
Now, Therefore, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:
 
ARTICLE I 
 
Definitions, Interpretation And Accounting Terms
 
Section 1.1  Defined Terms
 
As used in this Agreement, the following terms have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):
 

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
“Account” has the meaning given to such term in the UCC.
 
“Acquisition” means the acquisition by Holdings, the Borrower or any of their
respective Subsidiaries of all or substantially all of the assets or Stock of
any Person or any operating division thereof by way of a merger, consolidation
or otherwise.
 
“Adjusted Cash From Operations” means, for any Measurement Period, on a
Consolidated basis and subject to Section 1.3 (Accounting Terms and
Principles): 
 
(a) Consolidated Net Cash From Operating Activities of Holdings and its
Subsidiaries during such Measurement Period, plus
 
(b) the aggregate amount of any base management or performance fees that were
paid by Holdings or any of its Subsidiaries to MI Management pursuant to the
terms of the Management Services Agreement that were reinvested by MI Management
in Holdings or any of its Subsidiaries during such Measurement Period by way of
a purchase of the Stock or Stock Equivalents of Holdings or any of its
Subsidiaries, plus
 
(c) the aggregate amount of any Restricted Payments received from any Investment
held by Holdings or any of its Subsidiaries during such Measurement Period to
the extent included in Consolidated Net Cash From Investment Activities of
Holdings and its Subsidiaries during such Measurement Period, plus
 
(d) the aggregate amount of any repayments of principal of any Indebtedness owed
by any Person to Holdings or any of its Subsidiaries during such Measurement
Period to the extent included in Consolidated Net Cash From Investment
Activities of Holdings and its Subsidiaries during such Measurement Period, plus
 
(e)  the aggregate amount of Cash Interest Expense of any Loan Party in respect
of any Financial Covenant Debt of any Loan Party during such Measurement Period;
less
 
(f) the aggregate amount of Capital Expenditures incurred by Holdings or any of
its Subsidiaries in the ordinary course of business in connection with the
maintenance of its properties and assets during such Measurement Period, less
 
(g) the portion of Consolidated Net Cash From Operating Activities attributable
to any Subsidiary of Holdings during such Measurement Period to the extent that
on the relevant Calculation Date, such Subsidiary is not permitted by the terms
of any Contractual Obligation governing Indebtedness of such Subsidiary to make
Restricted Payments to Holdings or any of its Subsidiaries, less
 
(h) the aggregate amount of any Restricted Payments received from any
non-Consolidated Investment of Holdings or any of its Subsidiaries during such
Measurement Period to the extent that on the relevant Calculation Date, the
Person that made such Restricted Payment is not permitted to make Restricted
Payments to Holdings or any of its Subsidiaries pursuant to the terms of any
Contractual Obligation governing Indebtedness of such recipient Person, less
 
(i) the aggregate amount of any payments of principal and interest in respect of
any Indebtedness owed by any Person to Holdings or any of its Subsidiaries
during such Measurement Period to the extent that on the relevant Calculation
Date the Person which made such payment would be prohibited pursuant to the
terms of any Contractual Obligation governing Indebtedness of such Person from
making such payment in the event that such payment were due on such Calculation
Date; less
 
2

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
(j) pro forma interest expense associated with any Debt Issuance of any
Subsidiary of Holdings other than the Borrower during such Measurement Period
for the period commencing on the first day of such Measurement Period and ending
on the date of such Debt Issuance calculated using the interest rate applicable
to the Indebtedness incurred in connection with such Debt Issuance as of the
relevant Calculation Date, less
 
(k) Consolidated Net Cash From Operating Activities and Consolidated Net Cash
From Investment Activities of Holdings and its Subsidiaries generated by any
asset of any Subsidiary of Holdings during such Measurement Period which asset
was the subject of an Asset Sale (other than an Excluded Asset Sale) by such
Subsidiary during such Measurement Period, less
 
(l) the aggregate amount of (i) any scheduled repayments of principal of any
Indebtedness owed by Holdings or any of its Subsidiaries other than (A) any such
repayment made in respect of any Financial Covenant Debt of any Loan Party or
(B) any such repayments of principal made with the proceeds from the incurrence
of any Indebtedness (other than Financial Covenant Debt of any Loan Party)
incurred by Holdings or any of its Subsidiaries and (ii) payments in respect of
the principal component of any Capital Lease of Holdings or any of its
Subsidiaries during such Measurement Period,
 
provided, however, in the event of any bankruptcy or other insolvency event of
any Subsidiary of Holdings occurring or otherwise existing during such
Measurement Period, “Adjusted Cash From Operations” shall not include that
portion of Adjusted Cash From Operations attributable to such Subsidiary for
such Measurement Period; provided, further, in respect of any days in any
Measurement Period, occurring prior to June 25, 2007, all references to Holdings
and its Subsidiaries in clauses (a) through (l), as applicable, of this
definition shall be to MICT and its Subsidiaries with respect to any such days
in such Measurement Period occurring prior to June 25, 2007.
 
“Administrative Agent” has the meaning specified in the preamble to this
Agreement.
 
“Affected Lender” has the meaning specified in Section 2.16 (Substitution of
Lenders).
 
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling or that is controlled by or is under common control with
such Person, each officer, director, general partner or joint-venturer of such
Person, and each Person that is the beneficial owner of 10% or more of any class
of Voting Stock of such Person. For the purposes of this definition, “control”
(including the terms “controlling,” “controlled by,” and “under common control
with”) means the possession, direct or indirect, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.
 
“Agent Affiliate” has the meaning specified in Section 10.3 (Posting of Approved
Electronic Communications).
 
3

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
“Agreement” means this Second Amended and Restated Credit Agreement.
 
“Applicable Lending Office” means, with respect to each Lender, its Domestic
Lending Office in the case of a Base Rate Loan, and its Eurodollar Lending
Office in the case of a Eurodollar Rate Loan.
 
“Applicable Margin” means, as of any date of determination, with respect to (a)
Loans maintained as Base Rate Loans, a rate equal to 1.75% per annum and (b)
Loans maintained as Eurodollar Rate Loans, a rate equal to 2.75% per annum.
 
“Applicable Unused Commitment Fee Rate” means 0.5% per annum.
 
“Approved Electronic Communications” means each notice, demand, communication,
information, document and other material that any Loan Party is obligated to, or
otherwise chooses to, provide to the Administrative Agent pursuant to any Loan
Document or the transactions contemplated therein, including (a) any supplement
to the Guaranty, any joinder to the Pledge Agreement and any other written
Contractual Obligation delivered or required to be delivered in respect of any
Loan Document or the transactions contemplated therein and (b) any Financial
Statement, financial and other report, notice, request, certificate and other
information material; provided, however, that, “Approved Electronic
Communication” shall exclude (i) any Notice of Borrowing, Letter of Credit
Request, Notice of Conversion or Continuation, and any other notice, demand,
communication, information, document and other material relating to a request
for a new, or a conversion of an existing, Borrowing, (ii) any notice pursuant
to Section 2.7 (Optional Prepayments) and Section 2.8 (Mandatory Prepayments)
and any other notice relating to the payment of any principal or other amount
due under any Loan Document prior to the scheduled date therefor, (iii) all
notices of any Default or Event of Default and (iv) any notice, demand,
communication, information, document and other material required to be delivered
to satisfy any of the conditions set forth in Article III (Conditions To Loans
And Letters Of Credit) or Section 2.3 (a) (Letters of Credit) or any other
condition to any Borrowing or other extension of credit hereunder or any
condition precedent to the effectiveness of this Agreement.
 
“Approved Electronic Platform” has the meaning specified in Section 10.3
(Posting of Approved Electronic Communications).
 
“Approved Fund” means any Fund that is advised or managed by (a) a Lender, (b)
an Affiliate of a Lender or (c) an entity or Affiliate of an entity that
administers or manages a Lender.
 
“Arranger” means Citigroup Global Markets Inc., in its capacity as sole arranger
and sole book runner.
 
“Asset Sale” means the sale, conveyance, transfer, license, lease or other
disposition of any property or any interest therein by any Person (including the
sale or factoring at maturity or collection of any accounts); provided that for
the avoidance of doubt, the granting of a Lien on any such property or interest
therein shall not in and of itself constitute an “Asset Sale”.
 
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit A (Form of Assignment and Acceptance).
 
4

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
“Available Credit” means, at any time, (a) the then effective Commitments minus
(b) the aggregate Outstandings at such time.
 
“Base Rate” means, for any period, a fluctuating interest rate per annum as
shall be in effect from time to time, which rate per annum shall be equal at all
times to the highest of the following:
 
(a) the rate of interest announced publicly by Citibank in New York, New York,
from time to time, as Citibank’s base rate; and
 
(b) 0.50% per annum plus the Federal Funds Rate.
 
“Base Rate Loan” means any Loan during any period in which it bears interest
based on the Base Rate.
 
“Borrower” has the meaning specified in the preamble to this Agreement.
 
“Borrower’s Accountants” means KPMG LLP or other independent
nationally-recognized public accountants reasonably acceptable to the
Administrative Agent, provided, that any such nationally recognized public
accounting firm that is a “big 4” accounting firm shall be deemed acceptable to
the Administrative Agent.
 
“Borrowing” means a borrowing consisting of Loans made on the same day by the
Lenders, ratably according to their respective Commitments.
 
“Business Day” means a day of the year on which banks are not required or
authorized to close in New York City and, if the applicable Business Day relates
to notices, determinations, fundings and payments in connection with the
Eurodollar Rate or any Eurodollar Rate Loans, a day on which dealings in Dollar
deposits are also carried on in the London interbank market.
 
“Calculation Date” means the last day of each Fiscal Quarter of Holdings
commencing with the last day of the Fiscal Quarter ending December 31, 2007.
 
“Capital Expenditures” means, for any Person for any period, the aggregate of
amounts that would be reflected as additions to property, plant or equipment on
a Consolidated balance sheet of such Person and its Subsidiaries, excluding
interest capitalized during construction.
 
“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, property by such Person as lessee that
would be accounted for as a capital lease on a balance sheet of such Person
prepared in conformity with GAAP.
 
“Capital Lease Obligations” means, with respect to any Person, the capitalized
amount of all Consolidated obligations of such Person under Capital Leases.
 
5

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
“Cash Collateral Account” means any Deposit Account or Securities Account that
is (a) established by the Administrative Agent from time to time in its sole
discretion to receive cash and Cash Equivalents (or purchase cash or Cash
Equivalents with funds received) from the Loan Parties or Persons acting on
their behalf pursuant to the Loan Documents, (b) with such depositaries and
securities intermediaries as the Administrative Agent may determine in its sole
discretion, (c) in the name of the Administrative Agent (although such account
may also have words referring to the Borrower and the account’s purpose), (d)
under the control of the Administrative Agent and (e) in the case of a
Securities Account, with respect to which the Administrative Agent shall be the
Entitlement Holder and the only Person authorized to give Entitlement Orders
with respect thereto.
 
“Cash Equivalents” means (a) securities issued or fully guaranteed or insured by
the United States federal government or any agency thereof, (b) certificates of
deposit, eurodollar time deposits, overnight bank deposits and bankers’
acceptances of any Lender or any commercial bank organized under the laws of the
United States, any state thereof, the District of Columbia, any foreign bank, or
its branches or agencies (fully protected against currency fluctuations) that,
at the time of acquisition, are rated at least “A-1” by S&P or “P-1” by Moody’s,
(c) commercial paper of an issuer rated at least “A-1” by S&P or “P-1” by
Moody’s and (d) shares of any money market fund that (i) has at least 95% of its
assets invested continuously in the types of investments referred to in clauses
(a), (b) and (c) above, (ii) has net assets in excess of $500,000,000 and (iii)
is rated at least “A-1” by S&P or “P-1” by Moody’s; provided, however, that the
maturities of all obligations of the type specified in clauses (a), (b) and (c)
above shall not exceed 180 days.
 
“Cash Interest Expense” means, with respect to any Loan Party for any
Measurement Period, the Interest Expense of such Loan Party for such Measurement
Period less the Non-Cash Interest Expense of such Loan Party for such
Measurement Period.
 
“CFC” means any Subsidiary (other than any (a) Initial Pledged Entity and (b)
Subsidiary of Holdings that owns the Stock of the Borrower) of any Loan Party
that would be a “controlled foreign corporation” under Section 957 of the Code
or any Subsidiary of a Loan Party whose principal assets consist of Stock or
other Stock Equivalents of a Person that would be a “controlled foreign
corporation” under Section 957 of the Code.
 
“Change of Control” means the occurrence of any of the following:
 
(a) any person or group of persons (within the meaning of the Securities
Exchange Act of 1934, as amended) shall have acquired beneficial ownership
(within the meaning of Rule 13d-3 of the Securities and Exchange Commission
under the Securities Exchange Act of 1934, as amended) of 50% or more of the
issued and outstanding Voting Stock of Holdings on a fully diluted basis;
 
(b) during any period of twelve consecutive calendar months, individuals who, at
the beginning of such period, constituted the board of directors (or equivalent
governing body) of Holdings (together with any new directors whose election by
the board of directors of Holdings or whose nomination for election by the
stockholders of Holdings was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of
such period or whose elections or nomination for election was previously so
approved or who were appointed by MI Management pursuant to the Management
Services Agreement) cease for any reason other than death or disability to
constitute a majority of the directors then in office;
 
6

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
(c) Holdings shall cease to own and control all of the economic and voting
rights associated with all of the outstanding Stock of the Borrower; or
 
(e) MI Management or Macquarie Group Limited (collectively referred to herein as
“Macquarie”) or any fund or other Person (other than an individual) reasonably
acceptable to the Administrative Agent that is a Subsidiary of (or managed by a
Subsidiary of) Macquarie, shall cease to manage the business and operations of
Holdings and its Subsidiaries; provided, that any such fund or other Person that
is a Subsidiary of (or managed by a Subsidiary of) Macquarie that has, at the
relevant time, at least substantially the same resources and expertise available
to it through Macquarie as are available to MI Management on the Effective Date
(as certified to the Administrative Agent by a Responsible Officer of the
Borrower) shall be deemed reasonably acceptable to the Administrative Agent.
 
“Change of Control Consents” means any approvals or consents required to be
obtained by Holdings or any of its Subsidiaries under (a) any Contractual
Obligation of Holdings or such Subsidiary or (b) Requirement of Law applicable
to Holdings or such Subsidiary, in each case, in connection with any pledge,
sale, disposition or other transfer of ownership interests or exercise of voting
rights or other remedies in respect of any Stock or Stock Equivalents
constituting part of the Collateral.
 
“Citibank” means Citibank, N.A., a national banking association.
 
“Citicorp” has the meaning specified in the preamble to this Agreement.
 
“Closing Date” means November 11, 2005.
 
“Code” means the U.S. Internal Revenue Code of 1986.
 
“Collateral” means all property and interests in property and proceeds thereof
now owned or hereafter acquired by any Loan Party in or upon which a Lien is
granted under any Collateral Document.
 
“Collateral Documents” means the Pledge Agreement and any other document
executed and delivered by a Loan Party granting a Lien on any of its property to
secure payment of the Secured Obligations.
 
“Collateral Letter” means that certain letter agreement, dated as of the Closing
Date, by and among the Borrower, Holdings, each Person that is a Lender or an
Issuer on the Closing and the Administrative Agent relating to certain
Enforcement Actions with respect to the Collateral, as amended pursuant to
Section 11.20 (Amendments to Certain Loan Documents).
 
“Commitment” means, with respect to any Lender, the commitment of such Lender to
make Loans to the Borrower and acquire interests in other Outstandings in the
aggregate principal amount outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule I (Commitments)under the caption
“Commitment,” as such schedule may be amended to reflect the Facility Increase
pursuant to Section 2.17 (Facility Increase) or in the case of a Person becoming
a Lender after the Effective Date, the amount of the assigned Commitment as
provided in the relevant Assignment and Acceptance executed by such Person. The
aggregate principal amount of all Commitments on the Effective Date shall be
$300,000,000. 
 
7

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
“Commitment Termination Date” means the earliest of (a) the Scheduled
Termination Date, (b) the date of termination of all of the Commitments pursuant
to Section 2.4 (Reduction and Termination of the Commitments) and (c) the date
on which the Obligations become due and payable pursuant to Section 9.2
(Remedies).
 
“Comparable Financial Institution” means (a) any lender under the Existing
Credit Agreement, a Comparable Financial Institution Affiliate of any lender
under the Existing Credit Agreement, or an Approved Fund of any lender under the
Existing Credit Agreement, (b) a commercial bank having total assets in excess
of $5,000,000,000, (c) a finance company, insurance company or any other
financial institution or Fund, in each case reasonably acceptable to the
Administrative Agent and regularly engaged in making, purchasing or investing in
loans and having a net worth, determined in accordance with GAAP, in excess of
$250,000,000 (or, to the extent net worth is less than such amount, a finance
company, insurance company, other financial institution or Fund, reasonably
acceptable to the Administrative Agent and the Borrower) or (d) a savings and
loan association or savings bank organized under the laws of the United States
or any State thereof having a net worth, determined in accordance with GAAP, in
excess of $250,000,000; provided, that no Affiliate of the Borrower shall
constitute an Comparable Financial Institution at any time when the sale,
transfer, negotiation or assignment of Loans or Commitments to such Person would
result in Affiliates of the Borrower that are Lenders holding, collectively,
greater than or equal to 50% of the outstanding Loans or Commitments, as the
case may be, under the Facility.
 
“Comparable Financial Institution Affiliate” means with respect to any Person
(a) any other Person which, directly or indirectly, is in control of, is
controlled by or is under common control with, such Person, (b) any other Person
who is a director or officer of (i) such Person, (ii) any subsidiary of such
Person, or (iii) any Person described in clause (a) above, or (c) any
corporation, limited liability company or partnership which has as a director
any Person described in clause (b) above.
 
“Compliance Certificate” has the meaning specified in Section 6.1 (c) (Financial
Statements).
 
“Consolidated” means, with respect to any Person, the consolidation of accounts
of such Person and its Subsidiaries in accordance with GAAP.
 
“Consolidated Net Cash From Investment Activities” means the amount reported on
the Consolidated statement of cash flows of Holdings for the line item entitled
“net cash provided by investment activities” or any equivalent line item,
determined in accordance with GAAP and in a manner consistent with the
methodologies used to calculate such amount in the audited financial statements
of MICT referred to in Section 4.4 (Financial Statements);provided, for purposes
of determining “Consolidated Net Cash From Investment Activities” for any days
within any period that occur prior June 25, 2007, references to Holdings herein
shall be to MICT for such days occurring prior to June 25, 2007.
 
“Consolidated Net Cash From Operating Activities” means the amount reported on
the Consolidated statement of cash flows of Holdings for the line item entitled
“net cash provided by operating activities” or any equivalent line item,
determined in accordance with GAAP and in a manner consistent with the
methodologies used to calculate such amount in the audited financial statements
of MICT referred to in Section 4.4 (Financial Statements); provided, for
purposes of determining “Consolidated Net Cash From Operating Activities” for
any days within any period that occur prior to June 25, 2007, references to
Holdings herein shall be to MICT for such days to the extent occurring prior to
June 25, 2007.
 
8

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
“Consolidated Net Income” means the net income (or loss) of Holdings and its
Subsidiaries for such period determined on a Consolidated basis in accordance
with GAAP; provided that Consolidated Net Income for any period shall not
include (i) any non-cash unrealized gains or losses resulting from transactions
in connection with Hedging Contracts, (ii) inventory purchase accounting
adjustments and amortization, impairment and other non-cash charges (including
asset revaluations) resulting from purchase accounting adjustments with respect
to any Acquisition, (iii) the cumulative effect of a change in accounting
principles during such period, (iv) any net income or loss (less all fees and
expenses or charges relating thereto) attributable to the early extinguishment
of indebtedness or the purchase of equity, (v) any net extraordinary gains or
losses, (vi) any net gains or losses from asset sales, (vii) any non-cash
balance sheet gains or losses related to foreign currency fluctuations (to the
extent not include in net income), (viii) any non-cash impairment charges
resulting from the application of Statement of Financial Accounting Standards
No. 142 - Goodwill and Other Intangibles and No. 144 - Accounting for the
Impairment or Disposal of Long-Lived Assets and the amortization of intangibles
including arising pursuant to Statement of Financial Accounting Standards No.
141 - Business Combinations, and (ix) non-cash charges or expenses resulting
from any employee benefit or management compensation plan or the grant of stock
and stock options or equity-based awards to employees of Holdings or any of its
Subsidiaries or the treatment of such options under variable plan accounting.
 
“Constituent Documents” means, with respect to any Person, (a) the articles of
incorporation, certificate of incorporation, constitution or certificate of
formation (or the equivalent organizational documents) of such Person, (b) the
by-laws, operating agreement (or the equivalent governing documents) of such
Person and (c) any document setting forth the manner of election or duties of
the directors or managing members of such Person (if any) and the designation,
amount or relative rights, limitations and preferences of any class or series of
such Person’s Stock or Stock Equivalents.
 
“Contaminant” means any material, substance or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including any petroleum or petroleum-derived substance or
waste, asbestos and polychlorinated biphenyls.
 
“Contractual Obligation” of any Person means any obligation, agreement,
undertaking or similar provision of any Security issued by such Person or of any
agreement, undertaking, contract, lease, indenture, mortgage, deed of trust or
other instrument (excluding a Loan Document) to which such Person is a party or
by which it or any of its property is bound or to which any of its property is
subject.
 
“Customary Permitted Liens” means, with respect to any Person, any of the
following Liens:
 
(a) Liens with respect to the payment of taxes, assessments or governmental
charges in each case that are not yet due and payable or that are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves or other appropriate provisions are being maintained to the
extent required by GAAP;
 
9

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
(b) Liens of landlords arising by statute and liens of suppliers, mechanics,
carriers, materialmen, warehousemen or workmen and other similar Liens, in each
case (i) imposed by law or arising in the ordinary course of business, (ii)
which secure amounts not overdue for a period of more than 60 days or that are
being contested in good faith by appropriate proceedings and (iii) with respect
to which adequate reserves or other appropriate provisions are being maintained
to the extent required by GAAP;
 
(c) pledges and deposits made in the ordinary course of business in connection
with workers’ compensation, unemployment insurance or other types of social
security benefits or to secure the performance of bids, tenders, sales,
contracts (other than for the repayment of borrowed money) and surety, appeal,
customs or performance bonds;
 
(d) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 9.1 (g) (Events of Default) or securing appeal or other
surety bonds related to such judgments; and
 
(e) Liens arising by virtue of any statutory or common law provision relating to
bankers’ liens, rights of setoff or similar rights as to deposit accounts or
other funds maintained with a credit or depository institution.
 
“Debt Issuance” means the incurrence of Indebtedness of the type specified in
clause (a) or (b) of the definition of “Indebtedness” by any Subsidiary of
Holdings (other than the Borrower), other than Excluded Debt Issuances of such
Person.
 
“Default” means any event that, with the passing of time or the giving of notice
or both, would become an Event of Default.
 
“Deposit Account” has the meaning given to such term in the UCC.
 
“Documentary Letter of Credit” means any Letter of Credit that is drawable upon
presentation of documents evidencing the sale or shipment of goods purchased by
the Borrower or any of its Subsidiaries in the ordinary course of its business.
 
“Dollars” and the sign “$” each mean the lawful money of the United States of
America.
 
“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on
Schedule II (Applicable Lending Offices and Addresses for Notices) or on the
Assignment and Acceptance by which it became a Lender or such other office of
such Lender as such Lender may from time to time specify to the Borrower and the
Administrative Agent.
 
“Domestic Person” means any “United States person” under and as defined in
Section 770 l(a)(30) of the Code.
 
10

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
“EBITDA” means, for any Measurement Period, the sum of (a) Consolidated Net
Income for such Measurement Period, plus (b) without duplication and to the
extent deducted in determining such Consolidated Net Income, the sum of (i)
interest expense, (ii) income tax expense, (iii) depreciation expense, (iv)
amortization expense including without limitation amortization of financing
costs, (v) the aggregate amount of any base management or performance fees that
were accrued by Holdings or any of its Subsidiaries to MI Management pursuant to
the terms of the Management Services Agreement during such Measurement Period
which either (i) were reinvested by MI Management in the Stock of Holdings or
(ii) are intended to be reinvested by MI Management in the Stock of Holdings so
long as MI Management provides notice to the board of directors of Holdings in
writing of such intentions within 30 days of the end of such Measurement Period,
(vi) any unusual or non-recurring charges included in Consolidated Net Income
determined in good faith by the Chief Financial Officer of Holdings, and (vii)
other charges or expenses of Holdings and its Subsidiaries reducing Consolidated
Net Income which do not represent a cash item in such period and that are not a
reserve against a future cash charge, minus (c) the sum of, in each case to the
extent included in the calculation of such Consolidated Net Income but without
duplication, (i) any credit for income tax, (ii) interest income, and (iii) any
other non-cash gains which have been added in determining Consolidated Net
Income, provided that for purposes of calculating EBITDA of Holdings and its
Subsidiaries for any period, (A) the Consolidated EBITDA of any Person or
operating division thereof acquired by Holdings or its Subsidiaries during such
period shall be included on a Pro-Forma Basis for such period (but assuming the
consummation of such acquisition and the incurrence or assumption of any
Indebtedness in connection therewith occurred on the first day of such period)
and (B) the Consolidated EBITDA of any Person or operating division thereof
disposed of by Holdings or its Subsidiaries during such period shall be excluded
for such period (assuming the consummation of such disposition and the repayment
of any Indebtedness in connection therewith occurred on the first day of such
period).
 
“Effective Date” means the date on which this Agreement shall have become
effective in accordance with Section 3.1 (Conditions Precedent to
Effectiveness).
 
“Eligible Assignee” means (a) a Lender or an Affiliate or Approved Fund of any
Lender, (b) a commercial bank having total assets in excess of $5,000,000,000,
(c) a finance company, insurance company or any other financial institution or
Fund, in each case reasonably acceptable to the Administrative Agent and
regularly engaged in making, purchasing or investing in loans and having a net
worth, determined in accordance with GAAP, in excess of $250,000,000 (or, to the
extent net worth is less than such amount, a finance company, insurance company,
other financial institution or Fund, reasonably acceptable to the Administrative
Agent and the Borrower) or (d) a savings and loan association or savings bank
organized under the laws of the United States or any State thereof having a net
worth, determined in accordance with GAAP, in excess of $250,000,000; provided,
that no Affiliate of the Borrower shall constitute an Eligible Assignee at any
time when the sale, transfer, negotiation or assignment of Loans or Commitments
to such Person would result in Affiliates of the Borrower that are Lenders
holding, collectively, greater than or equal to 50% of the outstanding Loans or
Commitments, as the case may be, under the Facility.
 
“Enforcement Action” means any sale or other disposition or exercise of voting
rights by the Administrative Agent or any Secured Party (including by way of
foreclosure) in respect of all or any part of the Collateral.
 
“Entitlement Holder” has the meaning given to such term in the UCC.
 
“Entitlement Order” has the meaning given to such term in the UCC.
 
11

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
“Environmental Laws” means all applicable Requirements of Law now or hereafter
in effect and as amended or supplemented from time to time, relating to
pollution or the regulation and protection of worker health and safety, the
environment or natural resources, including the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended (42 U.S.C. § 9601
et seq.); the Hazardous Material Transportation Act, as amended (49 U.S.C. §
5101 et seq.); the Federal Insecticide, Fungicide, and Rodenticide Act, as
amended (7 U.S.C. § 136 et seq.); the Resource Conservation and Recovery Act, as
amended (42 U.S.C. § 6901 et seq.); the Toxic Substance Control Act, as amended
(15 U.S.C. § 2601 et seq.); the Clean Air Act, as amended (42 U.S.C. § 7401 et
seq.); the Federal Water Pollution Control Act, as amended (33 U.S.C. § 1251 et
seq.); the Occupational Safety and Health Act, as amended (29 U.S.C. § 651 et
seq.); the Safe Drinking Water Act, as amended (42 U.S.C. § 300f et seq.); and
each of their state and local counterparts or equivalents and any transfer of
ownership notification or approval statute, including the Industrial Site
Recovery Act (N.J. Stat. Ann. § 13:1K-6 et seq.).
 
“Environmental Liabilities and Costs” means, with respect to any Person, all
liabilities, obligations, responsibilities, Remedial Actions, losses, damages,
punitive damages, consequential damages, treble damages, costs and expenses
(including all fees, disbursements and expenses of counsel, experts and
consultants and costs of investigation and feasibility studies), fines,
penalties, sanctions and interest incurred as a result of any claim or demand by
any other Person, whether based in contract, tort, implied or express warranty,
strict liability, criminal or civil statute and whether arising under any
Environmental Law, Permit, order or agreement with any Governmental Authority or
other Person, in each case relating to any environmental, worker health or
safety condition or to any Release or threatened Release and resulting from the
past, present or future operations of, or ownership of property by, such Person
or any of its Subsidiaries.
 
“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.
 
“Equipment” has the meaning given to such term in the UCC.
 
“Equity Issuance” means the issuance or sale of any Stock of Holdings or any of
its Subsidiaries.
 
“ERISA” means the United States Employee Retirement Income Security Act of 1974.
 
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board.
 
“Eurodollar Base Rate” means, with respect to any Interest Period for any
Eurodollar Rate Loan, the rate determined by the Administrative Agent to be the
offered rate for deposits in Dollars for the applicable Interest Period
appearing on the Dow Jones Markets Telerate Page 3750 as of 11:00 a.m., London
time, on the second full Business Day next preceding the first day of each
Interest Period. In the event that such rate does not appear on the Dow Jones
Markets Telerate Page 3750 (or otherwise on the Dow Jones Markets screen), the
Eurodollar Base Rate for the purposes of this definition shall be determined by
reference to such other comparable publicly available service for displaying
eurodollar rates as may be selected by the Administrative Agent or, in the
absence of such availability, the Eurodollar Base Rate shall be the rate of
interest determined by the Administrative Agent to be the rate per annum at
which deposits in Dollars are offered by the principal office of Citibank in
London to major banks in the London interbank market at 11:00 a.m. (London time)
two Business Days before the first day of such Interest Period in an amount
substantially equal to the Eurodollar Rate Loan of Citibank for a period equal
to such Interest Period.
 
12

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule II (Applicable Lending Offices and Addresses for Notices) or on the
Assignment and Acceptance by which it became a Lender (or, if no such office is
specified, its Domestic Lending Office) or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Administrative
Agent.
 
“Eurodollar Rate” means, with respect to any Interest Period for any Eurodollar
Rate Loan, an interest rate per annum equal to the rate per annum obtained by
dividing (a) the Eurodollar Base Rate by (b)(i) a percentage equal to 100% minus
(ii) the reserve percentage applicable two Business Days before the first day of
such Interest Period under regulations issued from time to time by the Federal
Reserve Board for determining the maximum reserve requirement (including any
emergency, supplemental or other marginal reserve requirement) for a member bank
of the Federal Reserve System in New York City with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities (or with respect to
any other category of liabilities that includes deposits by reference to which
the Eurodollar Rate is determined) having a term equal to such Interest Period.
 
“Eurodollar Rate Loan” means any Loan that, for an Interest Period, bears
interest based on the Eurodollar Rate.
 
“Event of Default” has the meaning specified in Section 9.1 (Events of Default).
 
“Excluded Asset Sale” means each of the following Asset Sales:
 
(a) the sale or other disposition of property that has become obsolete or worn
out or is replaced in the ordinary course of business or which in the good faith
judgment of the Borrower, Holdings or the relevant Subsidiary is no longer
useful in such Person’s business;
 
(b) the sale or other disposition of Cash Equivalents, Inventory or other goods
or services, in each case in the ordinary course of business;
 
(c) sales or other dispositions by the Borrower, Holdings or any Subsidiary of
Holdings to the Borrower, Holdings or any Subsidiary of any thereof;
 
(d) sales or other dispositions of property in connection with a foreclosure,
transfer or deed in lieu of foreclosure or other exercise of remedial action;
 
(e) sales or other dispositions of property by any Subsidiary of the Borrower or
Holdings, the proceeds of which are required to be used to repay Indebtedness of
such Subsidiary (or any direct or indirect parent company of such Subsidiary
other than a Loan Party) by the documentation governing such Indebtedness;
 
13

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
(f) sales of Real Property or Equipment to the extent that such Real Property or
Equipment is exchanged for credit against the purchase price of similar
replacement Real Property or Equipment;
 
(g) sales of accounts receivable and other rights to payment for collection
purposes;
 
(h) assignments and licenses of intellectual property of Holdings and its
Subsidiaries in the ordinary course of business; and
 
(i) a true lease or sublease of Real Property not constituting Indebtedness and
not constituting a sale and leaseback transaction;
 
provided, however, that notwithstanding anything to the contrary in the
foregoing, no sale or disposition of Collateral shall be deemed to be an
“Excluded Asset Sale”.
 
“Excluded Debt Issuance” means each of the following Debt Issuances:
 
(a) Qualified Acquisition Debt;
 
(b) Indebtedness incurred by any Loan Party to the extent such Indebtedness is
permitted to be incurred hereunder;
 
(c) Indebtedness to finance the acquisition, construction or improvement of
fixed assets or other Capital Expenditures in the ordinary course of business by
Holdings or any of its Subsidiaries; provided, that for the avoidance of doubt,
the acquisition, construction or improvement of fixed assets, or other Capital
Expenditures relating to property, that are in the same line of business (or
reasonably incidental thereto) as the principal business of such Subsidiary
shall be deemed to be in the ordinary course of business of such Subsidiary for
purposes of determining whether such Indebtedness constitutes an “Excluded Debt
Issuance”;
 
(d) Indebtedness incurred in the ordinary course of business and applied to
finance working capital of Holdings and its Subsidiaries;
 
(e) Indebtedness arising from intercompany loans among any of Holdings and its
Subsidiaries;
 
(f) Indebtedness of any Person that becomes a direct or indirect Subsidiary of
Holdings after the Effective Date which Indebtedness is outstanding at the time
such Person becomes a Subsidiary; provided, that such Indebtedness is not (i)
incurred in contemplation of such Person becoming a Subsidiary of Holdings and
(ii) is not guaranteed by any Loan Party; and
 
14

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
(g) Renewals, extensions, refinancings and refunds of Indebtedness of Holdings
or any of its Subsidiaries outstanding on the Effective Date; provided, however,
that any such renewal, extension, refinancing or refund is in an aggregate
principal amount not greater than the sum of (i) the principal amount of the
Indebtedness being renewed, extended, refinanced or refunded, (ii) the amount of
any accrued and unpaid interest in respect of such principal amount, (iii) any
prepayment, early termination or call premium paid in connection with the
foregoing and (iv) the amount of any reasonable fees and expenses incurred by
such Person in connection therewith; provided, further, however, that for the
avoidance of doubt, to the extent that the principal amount of the Indebtedness
incurred in connection with the renewal, extension, refinancing or refunding of
any Indebtedness of Holdings or any of its Subsidiaries exceeds the sum of the
amounts contemplated by clauses (i) through (iv) above, the amount of such
excess Indebtedness incurred by Holdings or any such Subsidiary shall not
constitute an “Excluded Debt Issuance”.
 
“Excluded Direct Subsidiary” means any direct Subsidiary of Holdings or the
Borrower owning assets having a fair market value of less than $100.
 
“Excluded Entity” has the meaning set forth in Section 1.3 (d) (Accounting Terms
and Principles).
 
“Excluded Equity” means (i) with respect to any Voting Stock (whether now owned
or hereafter acquired by any Grantor) in a Person that is a CFC, the number of
such Voting Stock in such Person that, when taken together with the Voting Stock
in such Person pledged by other Grantors under the Pledge Agreement, shall
exceed 66% of the total number of the Voting Stock issued by such Person and
(ii) the Stock and Stock Equivalents of any Excluded Direct Subsidiary.
 
“Excluded Equity Issuance” means each of the following Equity Issuances:
 
(a) the issuance or sale of Stock by Holdings or any of its Subsidiaries to any
Person that is the parent of such Person, which issuance or sale is made in
consideration of a contribution to the equity capital of such Person from such
parent;
 
(b) the issuance of common stock by Holdings or any of its Subsidiaries
occurring in the ordinary course of business to any director, member of
management, or employee of Holdings or any of its Subsidiaries;
 
(c) the issuance or sale of Stock by any Subsidiary of Holdings (other than the
Borrower), the proceeds of which are required to be used to repay Indebtedness
of such Subsidiary (or, in the case of non-Consolidated Investments, any direct
or indirect parent company of such Subsidiary that is not a Loan Party) by the
documentation governing such Indebtedness; and
 
(d) the issuance or sale of Stock by Holdings or any Loan Party to MI Management
or any successor thereto, as manager under the Management Services Agreement
pursuant to the terms of the Management Services Agreement.
 
“Excluded Property Loss Event” means any Property Loss Event, the proceeds of
which are required to be used to prepay Indebtedness of Holdings or any of its
Subsidiaries (or, in the case of non-Consolidated Investments, any direct or
indirect parent company of such Subsidiary that is not a Loan Party) by the
documentation governing such Indebtedness.
 
“Existing Credit Agreement” has the meaning specified in the preamble to this
Agreement.
 
15

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
“Facility” means the Commitments and the provisions herein related to the Loans
and Letters of Credit, including any additional commitment amounts provided
pursuant to Section 2.17.
 
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
 
“Federal Reserve Board” means the Board of Governors of the United States
Federal Reserve System, or any successor thereto.
 
“Fee Letter” means that certain fee letter dated the date hereof, addressed to
the Borrower and Holdings from Citicorp or its Affiliates and accepted by the
Borrower and Holdings, with respect to, among other things, certain fees to be
paid from time to time .
 
“Financial Covenant Debt” of any Person means, without duplication, Indebtedness
of the type specified in clauses (a), (b), (d), (e), (f) and (h) of the
definition of “Indebtedness”, Guaranty Obligations in respect of Indebtedness
specified in such clauses and non-contingent obligations of the type specified
in clause (c) of such definition; provided, that “Indebtedness” shall not
include Indebtedness owing by Holdings or the Borrower to the Borrower, Holdings
or any of its Subsidiaries.
 
“Financial Statements” means the financial statements of the Borrower and its
Subsidiaries delivered in accordance with Section 4.4 (Financial Statements) and
Section 6.1 (Financial Statements).
 
“Fiscal Quarter” means each of the three month periods ending on March 31, June
30, September 30 and December 31.
 
“Fiscal Year” means the twelve month period ending on December 31.
 
“Fund” means any Person (other than a natural Person) that is or will be engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.
 
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board, or in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession, that are applicable to the circumstances as of the date of
determination.
 
“General Intangible” has the meaning given to such term in the UCC.
 
16

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof and any entity or authority exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, including any central bank or stock exchange.
 
“Grantor” means the Borrower, Holdings or any other entity that becomes a party
to the Pledge Agreement in accordance with Section 7.10 of the Pledge Agreement.
 
“Guarantor” means, collectively, Holdings and each other Person that becomes a
Guarantor pursuant to Section 7.8 (Additional Guarantees).
 
“Guaranty” means the guaranty, dated as of the Closing Date, executed by
Holdings and each other Guarantor that becomes a party thereto and attached
hereto as Exhibit G (Guaranty).
 
“Guaranty Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of such Person with respect to any
Indebtedness of another Person, if the purpose or intent of such Person in
incurring the Guaranty Obligation is to provide assurance to the obligee of such
Indebtedness that such Indebtedness will be paid or discharged, that any
agreement relating thereto will be complied with, or that any holder of such
Indebtedness will be protected (in whole or in part) against loss in respect
thereof, including (a) the direct or indirect guaranty, endorsement (other than
for collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of Indebtedness
of another Person and (b) any liability of such Person for Indebtedness of
another Person through any agreement (contingent or otherwise) (i) to purchase,
repurchase or otherwise acquire such Indebtedness or any security therefor or to
provide funds for the payment or discharge of such Indebtedness (whether in the
form of a loan, advance, stock purchase, capital contribution or otherwise),
(ii) to maintain the solvency or any balance sheet item, level of income or
financial condition of another Person, (iii) to make take-or-pay or similar
payments, if required, regardless of non-performance by any other party or
parties to an agreement, (iv) to purchase, sell or lease (as lessor or lessee)
property, or to purchase or sell services, primarily for the purpose of enabling
the debtor to make payment of such Indebtedness or to assure the holder of such
Indebtedness against loss or (v) to supply funds to, or in any other manner
invest in, such other Person (including to pay for property or services
irrespective of whether such property is received or such services are
rendered), if in the case of any agreement described under clause (b)(i), (ii),
(iii), (iv) or (v) above the primary purpose or intent thereof is to provide
assurance that Indebtedness of another Person will be paid or discharged, that
any agreement relating thereto will be complied with or that any holder of such
Indebtedness will be protected (in whole or in part) against loss in respect
thereof. The amount of any Guaranty Obligation shall be equal to the amount of
the Indebtedness so guaranteed or otherwise supported.
 
“Hedging Contracts” means all Interest Rate Contracts, foreign exchange
contracts, currency swap or option agreements, forward contracts, commodity
swap, purchase or option agreements, other commodity price hedging arrangements
and all other similar agreements or arrangements designed to alter the risks of
any Person arising from fluctuations in interest rates, currency values or
commodity prices.
 
“Holdings” has the meaning specified in the preamble to this Agreement.
 
17

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
“Indebtedness” of any Person means without duplication (a) all indebtedness of
such Person for borrowed money, (b) all obligations of such Person evidenced by
notes, bonds, debentures or similar instruments or that bear interest, (c) all
reimbursement and all obligations with respect to letters of credit, bankers’
acceptances, surety bonds and performance bonds, whether or not matured, (d) all
indebtedness for the deferred purchase price of property or services, other than
trade payables (which, for the avoidance of doubt, shall include payables to MI
Management pursuant to the terms of the Management Services Agreement) incurred
in the ordinary course of business that are not overdue, (e) all indebtedness of
such Person created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property), (f)
all Capital Lease Obligations of such Person and the present value of future
rental payments under all synthetic leases, (g) all Guaranty Obligations of such
Person, (h) all obligations of such Person to purchase, redeem, retire, defease
or otherwise acquire for value any Stock or Stock Equivalents of such Person,
valued, in the case of redeemable preferred stock, at the greater of its
voluntary liquidation preference and its involuntary liquidation preference plus
accrued and unpaid dividends, (i) all payments that such Person would have to
make in the event of an early termination on the date Indebtedness of such
Person is being determined in respect of Hedging Contracts of such Person and
(j) all Indebtedness of the type referred to above secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien upon or in property (including Accounts and General
Intangibles) owned by such Person, even though such Person has not assumed or
become liable for the payment of such Indebtedness.
 
“Indemnified Matter” has the meaning specified in Section 11.4 (Indemnities).
 
“Indemnitee” has the meaning specified in Section 11.4 (Indemnities).
 
“Initial Pledged Entities” means each of the Borrower, Atlantic Aviation FBO
Holdings LLC (formerly known as Macquarie FBO Holdings, LLC), a Delaware limited
liability company, Macquarie District Energy Holdings LLC, a Delaware limited
liability company, Macquarie Americas Parking Corporation, a Delaware
corporation, Macquarie Yorkshire LLC, a Delaware limited liability company,
South East Water LLC, a Delaware limited liability company, Communications
Infrastructure LLC, a Delaware limited liability company, Macquarie Gas Holdings
LLC, a Delaware limited liability company, and Macquarie Terminal Holdings LLC,
a Delaware limited liability company.
 
“Interest Coverage Ratio” means, for any Measurement Period, the ratio of (a)
Adjusted Cash From Operations for such Measurement Period to (b) Cash Interest
Expense in respect of Financial Covenant Debt of any Loan Party for such
Measurement Period.
 
“Interest Expense” means, for any Loan Party for any Measurement Period, (a)
Consolidated total interest expense of such Loan Party for such Measurement
Period and including, in any event, interest capitalized during such Measurement
Period and net costs under Interest Rate Contracts for such Measurement Period
minus (b) Consolidated net gains of such Loan Party under Interest Rate
Contracts for such Measurement Period.
 
18

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
“Interest Period” means, in the case of any Eurodollar Rate Loan, (a) initially,
the period commencing on the date such Eurodollar Rate Loan is made or on the
date of conversion of a Base Rate Loan to such Eurodollar Rate Loan and ending
one, two, three or six months thereafter, as selected by the Borrower in its
Notice of Borrowing or Notice of Conversion or Continuation given to the
Administrative Agent pursuant to Section 2.2 (Borrowing Procedures) or Section
2.10 (Conversion/Continuation Option) and (b) thereafter, if such Loan is
continued, in whole or in part, as a Eurodollar Rate Loan pursuant to Section
2.10 (Conversion/Continuation Option), a period commencing on the last day of
the immediately preceding Interest Period therefor and ending one, two, three or
six months thereafter, as selected by the Borrower in its Notice of Conversion
or Continuation given to the Administrative Agent pursuant to Section 2.10
(Conversion/Continuation Option); provided, however, that all of the foregoing
provisions relating to Interest Periods in respect of Eurodollar Rate Loans are
subject to the following:
 
(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day,
unless the result of such extension would be to extend such Interest Period into
another calendar month, in which event such Interest Period shall end on the
immediately preceding Business Day;
 
(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month;
 
(iii) the Borrower may not select any Interest Period that ends after the date
of a scheduled principal payment on the Loans as set forth in Article II (The
Facility) unless, after giving effect to such selection, the aggregate unpaid
principal amount of the Loans for which Interest Periods end after such
scheduled principal payment shall be equal to or less than the principal amount
to which the Loans are required to be reduced after such scheduled principal
payment is made; and
 
(iv) there shall be outstanding at any one time no more than eight Interest
Periods in the aggregate for all Loans.
 
“Interest Rate Contracts” means all interest rate swap agreements, interest rate
cap agreements, interest rate collar agreements and interest rate insurance.
 
“Inventory” has the meaning given to such term in the UCC.
 
“Investment” means, with respect to any Person, (a) any purchase or other
acquisition by such Person of (i) any Security issued by, (ii) a beneficial
interest in any Security issued by, or (iii) any other equity ownership interest
in, any other Person, (b) any purchase by such Person of all or a significant
part of the assets of a business conducted by any other Person, or all or
substantially all of the assets constituting the business of a division, branch
or other unit operation of any other Person, (c) any loan, advance (other than
deposits with financial institutions available for withdrawal on demand, prepaid
expenses, accounts receivable and similar items made or incurred in the ordinary
course of business as presently conducted) or capital contribution by such
Person to any other Person, including all Indebtedness of any other Person to
such Person arising from a sale of property by such Person other than in the
ordinary course of its business, and (d) any Guaranty Obligation incurred by
such Person in respect of Indebtedness of any other Person.
 
19

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
“IRS” means the Internal Revenue Service of the United States or any successor
thereto.
 
“Issue” means, with respect to any Letter of Credit, to issue, extend the expiry
of, renew or increase the maximum face amount (including by deleting or reducing
any scheduled decrease in such maximum face amount) of, such Letter of Credit.
The terms “Issued” and “Issuance” shall have a corresponding meaning.
 
“Issuer” means (a) each of Citicorp and each other Lender party hereto on the
Effective Date (or Affiliates of any of them, including, in the case of
Citicorp, Citibank), each in their respective capacities as issuers of Letters
of Credit hereunder and (b) each other Lender or Affiliate of a Lender that
hereafter becomes an Issuer with the approval of the Administrative Agent and
the Borrower by agreeing pursuant to an agreement with and in form and substance
satisfactory to the Administrative Agent and the Borrower to be bound by the
terms hereof applicable to Issuers.
 
“Land” of any Person means all of those plots, pieces or parcels of land now
owned, leased or hereafter acquired or leased or purported to be owned, leased
or hereafter acquired or leased by such Person.
 
“Lender” means each financial institution or other entity that (a) is listed on
the signature pages hereof as a “Lender”, (b) from time to time becomes a Lender
hereto by execution of an Assignment and Acceptance and (c) where applicable,
becomes an additional Lender pursuant to Section 2.17.
 
“Letter of Credit” means any letter of credit Issued pursuant to Section 2.3
(Letters of Credit).
 
“Letter of Credit Obligations” means, at any time, the aggregate of all
liabilities at such time of the Borrower to all Issuers with respect to Letters
of Credit, whether or not any such liability is contingent, including, without
duplication, the sum of (a) the Reimbursement Obligations at such time and (b)
the Letter of Credit Undrawn Amounts at such time.
 
“Letter of Credit Reimbursement Agreement” has the meaning specified in Section
2.3 (a) (Letters of Credit).
 
“Letter of Credit Request” has the meaning specified in Section 2.3 (c) (Letters
of Credit).
 
“Letter of Credit Sublimit” means an amount equal to the aggregate amount of the
Commitments in effect from time to time. The Letter of Credit Sublimit is part
of, and not in addition to, the Commitments.
 
“Letter of Credit Undrawn Amounts” means, at any time, the aggregate undrawn
face amount of all Letters of Credit outstanding at such time.
 
“Leverage Ratio” means, as of any Calculation Date, the ratio of (a) Financial
Covenant Debt of Holdings and the Borrower outstanding as of such Calculation
Date to (b) Adjusted Cash From Operations for the Measurement Period ending on
such Calculation Date.
 
20

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, lien (statutory or other), security
interest or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever intended to assure payment of any
Indebtedness or the performance of any other obligation, including any
conditional sale or other title retention agreement, the interest of a lessor
under a Capital Lease and any financing lease having substantially the same
economic effect as any of the foregoing, and the filing of any financing
statement under the UCC or comparable law of any jurisdiction naming the owner
of the asset to which such Lien relates as debtor.
 
“Loan” has the meaning specified in Section 2.1 (The Commitments).
 
“Loan Documents” means, collectively, this Agreement, the Notes (if any), the
Guaranty, the Fee Letter, each Letter of Credit Reimbursement Agreement, the
Collateral Letter, the Collateral Documents and, to the extent designated in
writing as a Loan Document by the Borrower and the Administrative Agent, each
certificate, agreement or document executed by a Loan Party and delivered to the
Administrative Agent or any Lender in connection with or pursuant to any of the
foregoing.
 
“Loan Party” means each of the Borrower, Holdings and each other Person, if any,
that becomes a Guarantor.
 
“Management Services Agreement” means that certain Amended and Restated
Management Services Agreement, dated as of June 22, 2007, as amended on February
7, 2008, by and between Holdings, certain Subsidiaries of Holdings and MI
Management, as in effect on the Effective Date and as may be amended, modified
or otherwise supplemented from time to time in accordance with Section 8.6
(Certain Agreements).
 
“Mandatory Prepayment Date” has the meaning specified in Section 2.8 (Mandatory
Prepayments).
 
“Material Adverse Change” means a material adverse change in the operations,
assets, financial condition or business of the Borrower and Holdings, taken as a
whole.
 
“Material Adverse Effect” means a material adverse effect on (a) the operations,
assets, financial condition or business of the Borrower and Holdings, taken as a
whole, and (b) the legality, validity or enforceability of any Loan Document
against the Borrower or any other Loan Party which would have a material adverse
effect on the rights, remedies and benefits available to or conferred upon the
Administrative Agent, the Lenders or the Issuers thereunder, taken as whole;
provided, that the inclusion in certain Contractual Obligations of Subsidiaries
of the Loan Parties of provisions giving the counterparty thereto the right to
terminate such Contractual Obligation upon the occurrence of a “change of
control” or similar event in connection with an Enforcement Action shall not, in
and of themselves be deemed a material adverse effect on the rights, remedies
and benefits available to or conferred upon the Administrative Agent, the
Lenders or the Issuers thereunder, taken as a whole.
 
“Measurement Period” means, with respect to any Calculation Date, each period of
four consecutive Fiscal Quarters of MICT or Holdings, as applicable, ending (or
most recently then ended) on such Calculation Date.
 
“MIC Group” means Holdings and its Subsidiaries.
 
21

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
“MICT” means Macquarie Infrastructure Company Trust, a statutory trust organized
under the laws of the state of Delaware, which was dissolved on June 25, 2007.
 
“MI Management” means Macquarie Infrastructure Management (USA) Inc, a Delaware
corporation.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Net Cash Proceeds” means proceeds received by Holdings, the Borrower or any of
their respective Subsidiaries after the Effective Date in cash or Cash
Equivalents from any (a) Asset Sale, other than an Excluded Asset Sale, net of
(i) the reasonable cash costs of sale, assignment or other disposition
(including, without limitation, sales and commission fees and legal, accounting
and investment banking fees), (ii) taxes paid or reasonably estimated to be
payable as a result thereof, (iii) appropriate amounts to be retained by such
Person as a reserve, in accordance with GAAP, against liabilities associated
with such Asset Sale, including liabilities under any indemnification
obligations associated with such Asset Sale; provided, that if and to the extent
such reserves are no longer required to be maintained in accordance with GAAP,
such amounts shall constitute Net Cash Proceeds to the extent such amounts would
have otherwise constituted Net Cash Proceeds under this clause (a), and (iv) any
amount required to be paid or prepaid on Indebtedness (other than the
Obligations) of Holdings or any of its Subsidiaries (or, in the case of
non-Consolidated Investments, any direct or indirect parent company of such
Subsidiary that is not a Loan Party) by the documentation governing such
Indebtedness as a consequence of such Asset Sale, provided, however, that
reasonable evidence of each of clauses (i), (ii), (iii) and (iv) above is
provided to the Administrative Agent in form and substance reasonably
satisfactory to it, (b) Property Loss Event (other than an Excluded Property
Loss Event) net of (i) taxes paid or reasonably estimated to be payable as a
result thereof and (ii) appropriate amounts to be retained by such Person as a
reserve, in accordance with GAAP, against liabilities associated with such
property; provided, however, that reasonable evidence of each of clauses (i) and
(ii) above is provided to the Administrative Agent in form and substance
reasonably satisfactory to it, or (c)(i) Equity Issuance (other than any
Excluded Equity Issuance) or (ii) any Debt Issuance (other than any Excluded
Debt Issuance), in each case net of brokers’ and advisors’ fees and other costs
incurred in connection with such transaction; provided, however, that in the
case of this clause (c), reasonable evidence of such costs is provided to the
Administrative Agent in form and substance reasonably satisfactory to it.
 
“Non-Cash Interest Expense” means, with respect to any Loan Party for any
Measurement Period, the sum of the following amounts to the extent included in
the definition of Interest Expense (a) the amount of debt discount and debt
issuance costs amortized, (b) charges relating to write-ups or write-downs in
the book or carrying value of existing Financial Covenant Debt of any Loan
Party, (c) interest payable in evidences of Indebtedness or by addition to the
principal of the related Indebtedness and (d) other non-cash interest.
 
“Non-Consenting Lender” has the meaning specified in Section 11.1 (c)
(Amendments, Waivers, Etc.).
 
“Non-Funding Lender” has the meaning specified in Section 2.2 (d) (Borrowing
Procedures).
 
“Non-U.S. Lender” means each Lender or Issuer (or the Administrative Agent) that
is not a Domestic Person.
 
22

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
“Note” means a promissory note of the Borrower in substantially the form of
Exhibit B (Form of Note) payable to the order of any Lender in a principal
amount equal to the amount of such Lender’s Commitment evidencing the aggregate
Indebtedness of the Borrower to such Lender resulting from the Loans owing to
such Lender.
 
“Notice of Borrowing” has the meaning specified in Section 2.2 (a) (Borrowing
Procedures).
 
“Notice of Conversion or Continuation” has the meaning specified in Section 2.10
(Conversion/Continuation Option).
 
“Obligations” means the Loans, the Letter of Credit Obligations and all other
amounts, obligations, covenants and duties owing by the Borrower to the
Administrative Agent, any Lender, any Issuer, any Affiliate of any of them or
any Indemnitee, of every type and description (whether by reason of an extension
of credit, opening or amendment of a letter of credit or payment of any draft
drawn or other payment thereunder, loan, guaranty, indemnification, foreign
exchange or currency swap transaction, interest rate hedging transaction or
otherwise), present or future, arising under this Agreement or any other Loan
Document, whether direct or indirect (including those acquired by assignment),
absolute or contingent, due or to become due, now existing or hereafter arising
and however acquired and whether or not evidenced by any note, guaranty or other
instrument or for the payment of money, including all letter of credit, cash
management and other fees, interest, charges, expenses, attorneys’ fees and
disbursements, and other sums chargeable to the Borrower under this Agreement or
any other Loan Document and all obligations of the Borrower under any Loan
Document to provide cash collateral for any Letter of Credit Obligation.
 
“Outstandings” means, at any particular time, the sum of (a) the principal
amount of the Loans outstanding at such time and (b) the Letter of Credit
Obligations outstanding at such time.
 
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into Law October 26, 2001)).
 
“Permit” means any permit, approval, authorization, license, variance or
permission required from a Governmental Authority under an applicable
Requirement of Law.
 
“Permitted Affiliate Transactions” means, collectively, (a) transactions with
Affiliates involving consideration of less than $1,000,000 individually and
$10,000,000 in the aggregate for all such transactions; (b) transactions with
Affiliates pursuant to Contractual Obligations in effect on and as of the
Effective Date as such Contractual Obligations may be amended, replaced or
otherwise modified from time to time after the Effective Date to the extent such
amendment, replacement or modification is not more disadvantageous to the
interests of the Lenders, as reasonably determined in good faith by the Board of
Directors (or equivalent governing body) (or any committee thereof) of Holdings,
the Borrower or any other Loan Party, as applicable; (c) loans or advances to
employees or officers of Holdings, the Borrower or any Subsidiaries of Holdings
in the ordinary course of business as presently conducted other than any loans
or advances that would be in violation of Section 402 of the Sarbanes-Oxley Act;
(d) reasonable and customary (as determined in good faith by the Board of
Directors (or equivalent governing body) (or any committee thereof) of Holdings,
the Borrower or any other Loan Party, as applicable) fees, and other
compensation payable to (and indemnities provided on behalf of) officers,
directors, employees, advisors and consultants of Holdings, the Borrower or any
such other Loan Party; (e) transactions among Holdings, the Borrower and their
respective Subsidiaries; (f) transactions with Affiliates in connection with any
non-Consolidated Investment of Holdings if Holdings, the Borrower or any other
Loan Party participates in the ordinary course of business and on a basis no
less advantageous than the basis on which the owners of the other Stock of such
non-Consolidated Investment participate in such transaction; (g) agreements with
Holdings or any Subsidiary of Holdings to provide for the commercially
reasonable and equitable allocation of shared costs and expenses (including
corporate overhead costs and expenses) of the MIC Group and (h) the Loans or
other extensions of credit made to the Borrower by Macquarie Bank Limited in its
capacity as a Lender or an Issuer pursuant to this Agreement and the other Loan
Documents.
 
23

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, estate, trust, limited liability company,
unincorporated association, joint venture or other entity or a Governmental
Authority.
 
“Pledge Agreement” means the pledge agreement, dated as of the Closing Date,
executed by the Borrower and each Guarantor as amended by Pledge Amendment No. 1
and 2, each dated April 28, 2006 and attached hereto as Exhibit H (Pledge
Agreement).
 
“Pledged Stock” has the meaning specified in the Pledge Agreement and shall
include, as of the Effective Date, the Stock and Stock Equivalents of the
Initial Pledged Entities owned by Holdings and the Borrower.
 
“Prior Commitment” means, with respect to any Lender, such Lender’s “Commitment”
under and as defined in the Existing Credit Agreement, if any, immediately prior
to giving effect to this Agreement.
 
“Pro Forma Basis” means, with respect to any calculation of compliance with any
financial covenant or financial term, the calculation thereof in respect of the
relevant Measurement Period after giving effect, on a pro forma basis, to each
Acquisition and each Investment consummated during such Measurement Period
(provided, that in the case of any Acquisition of, or Investment in, property or
assets (other than Stock), such pro forma calculation shall only apply to each
Fiscal Quarter during such Measurement Period for which historical financial
results accounted for in accordance with GAAP for the property or assets so
acquired are available) for which aggregate consideration paid by Holdings or
any of its Subsidiaries shall be equal to or greater than $25,000,000, together
with all transactions relating thereto consummated during such Measurement
Period (including any incurrence, assumption, refinancing or repayment of
Indebtedness), as if such Acquisition or Investment, as the case may be, and
related transactions had been consummated on the first day of such Measurement
Period, in each case, as determined in good faith by a Responsible Officer of
Holdings and based on historical results accounted for in accordance with GAAP
and, for any fiscal period ending on or prior to the first anniversary of such
Acquisition or such Investment, may include adjustments to reflect operating
expense and cost reductions reasonably expected to result from such Acquisition
or such Investment, as the case may be, and related transactions less the
amounts reasonably expected to be incurred by Holdings and its Subsidiaries to
achieve such expense and cost savings and, to the extent practicable,
adjustments in accordance with Regulation S-X of the Securities Act of 1933, to
the extent that Holdings delivers to the Administrative Agent (a) a certificate
of a Responsible Officer of Holdings setting forth such operating expense and
cost reductions and the costs to achieve such reductions and (b) information and
calculations supporting in reasonable detail such estimated operating expenses,
cost reductions and the costs to achieve such reductions.
 
24

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
“Proceeds” has the meaning given to such term in the UCC.
 
“Projected Debt Service Coverage Ratio” means, with respect to any proposed
Acquisition or Investment, the ratio of (a) the cash flow projected to be
available from the proposed Acquisition or Investment to repay scheduled
payments of principal and interest in respect of the applicable Qualified
Acquisition Debt (determined based upon a base case model and calculations used
by Holdings or any of its Subsidiaries in connection with such Acquisition or
Investment (such model and calculations to be reasonably acceptable to the
Administrative Agent), as the case may be, a copy of which shall have been
delivered to the Administrative Agent) to (b) the scheduled payments of
principal and interest in respect of the applicable Qualified Acquisition Debt
(excluding any scheduled repayments of principal at the maturity of such
Qualified Acquisition Debt).
 
“Property Loss Event” means (a) any loss of or damage to property of Holdings or
any of its Subsidiaries  that results in the receipt by such Person of proceeds
of insurance in excess of $5,000,000 (individually or in the aggregate) or (b)
any taking of property of Holdings or any of its Subsidiaries that results in
the receipt by such Person of a compensation payment in respect thereof in
excess of $5,000,000 (individually or in the aggregate).
 
“Purchasing Lender” has the meaning specified in Section 11.7 (Sharing of
Payments, Etc.).
 
“Qualified Acquisition Debt” means any Indebtedness incurred or assumed in
connection with an Acquisition or Investment; provided, that (a) the amount of
such Indebtedness does not exceed the sum of (i) the total consideration paid in
respect of such Acquisition plus (ii) the amount of the fees and other out of
pocket costs and expenses incurred in connection with such Acquisition and such
Indebtedness; (b) after giving effect to such Indebtedness, the Projected Debt
Service Coverage Ratio shall not be less than 1.00 to 1.00 for each full Fiscal
Year thereafter occurring prior to the Scheduled Termination Date to the extent
such Indebtedness remains outstanding; and (c) the Borrower shall have delivered
to the Administrative Agent a certificate of a Responsible Officer certifying
(together with the base case model and calculations used by Holdings or any of
its Subsidiaries in connection with such Acquisition) that each of conditions
specified in the foregoing clauses (a) and (b) have been satisfied.
 
“Ratable Portion” or (other than in the expression “equally and
ratably”) “ratably” means, with respect to any Lender, the percentage obtained
by dividing (a) the Commitment of such Lender by (b) the aggregate Commitments
of all Lenders (or, at any time after the Commitment Termination Date, the
percentage obtained by dividing the Outstandings owing to such Lender by the
Outstandings owing to all Lenders).
 
“Real Property” of any Person means the Land of such Person, together with the
right, title and interest of such Person, if any, in and to the streets, the
Land lying in the bed of any streets, roads or avenues, opened or proposed, in
front of, the air space and development rights pertaining to the Land and the
right to use such air space and development rights, all rights of way,
privileges, liberties, tenements, hereditaments and appurtenances belonging or
in any way appertaining thereto, all fixtures, all easements now or hereafter
benefiting the Land and all royalties and rights appertaining to the use and
enjoyment of the Land, including all alley, vault, drainage, mineral, water, oil
and gas rights, together with all of the buildings and other improvements now or
hereafter erected on the Land and any fixtures appurtenant thereto.
 
25

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
“Register” has the meaning specified in Section 2.6 (Evidence of Debt).
 
“Reimbursement Date” has the meaning specified in Section 2.3 (h) (Letters of
Credit).
 
“Reimbursement Obligations” means, as and when matured, the obligation of the
Borrower to pay, on the date payment is made or scheduled to be made to the
beneficiary under each such Letter of Credit (or at such other date as may be
specified in the applicable Letter of Credit Reimbursement Agreement), all
amounts of each draft and other requests for payments drawn under Letters of
Credit, and all other matured reimbursement or repayment obligations of the
Borrower to any Issuer with respect to amounts drawn under Letters of Credit.
 
“Release” means, with respect to any Person, any release, spill, emission,
leaking, pumping, injection, deposit, disposal, discharge, dispersal, leaching
or migration, in each case, of any Contaminant into the indoor or outdoor
environment or into or out of any property owned, leased or operated by such
Person, including the movement of Contaminants through or in the air, soil,
surface water, ground water or property.
 
“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Contaminant in the indoor or outdoor environment,
(b) prevent the Release or threat of Release or minimize the further Release so
that a Contaminant does not migrate or endanger or threaten to endanger public
health or welfare or the indoor or outdoor environment or (c) perform
pre-remedial studies and investigations and post-remedial monitoring and care.
 
“Requirement of Law” means, with respect to any Person, the common law and all
federal, state, local and foreign laws, treaties, rules and regulations, orders,
judgments, decrees and other determinations of, concessions, grants, franchises,
licenses and other Contractual Obligations with, any Governmental Authority or
arbitrator, applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject.
 
“Requisite Lenders” means, collectively, Lenders having more than fifty percent
(50%) of the sum of (a) the aggregate outstanding amount of the Commitments or
(b) after the Commitment Termination Date, the Outstandings. A Non-Funding
Lender shall not be included in the calculation of “Requisite Lenders.”
 
“Responsible Officer” means, with respect to any Person, any of the principal
executive officers, managing members or general partners of such Person but, in
any event, with respect to financial matters, the chief financial officer,
treasurer or controller of such Person.
 
“Restricted Payment” means (a) any dividend, distribution or any other payment
whether direct or indirect, on account of any Stock or Stock Equivalent of any
Person or any of its Subsidiaries now or hereafter outstanding and (b) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any Stock or Stock Equivalent of
any Person or any of its Subsidiaries now or hereafter outstanding.
 
26

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
“S&P” means Standard & Poor’s Rating Services.
 
“Sarbanes-Oxley Act” means the United States Sarbanes-Oxley Act of 2002.
 
“Scheduled Termination Date” means March 31, 2010.
 
“Secured Obligations” means, in the case of the Borrower, the Obligations, and,
in the case of any other Loan Party, the obligations of such Loan Party under
the Guaranty and the other Loan Documents to which it is a party.
 
“Secured Parties” means the Lenders, the Issuers, the Administrative Agent and
any other holder of any Secured Obligation.
 
“Securities Account” has the meaning given to such term in the UCC.
 
“Securities Intermediary” has the meaning given to such term in the Pledge
Agreement.
 
“Security” means any Stock, Stock Equivalent, voting trust certificate, bond,
debenture, note or other evidence of Indebtedness, whether secured, unsecured,
convertible or subordinated, or any certificate of interest, share or
participation in, any temporary or interim certificate for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing, but shall not include any evidence of the Obligations.
 
“Selling Lender” has the meaning specified in Section 11.7 (Sharing of Payments,
Etc.).
 
“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the fair value of the assets of such Person is
greater than the total amount of liabilities (including contingent and
unliquidated liabilities) of such Person, (b) the present fair salable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liabilities of such Person on its debts as they become matured,
(c) such Person does not intend to, and does not believe that it will incur
debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in a business or a
transaction, and is not about to engage in a business or transaction, for which
such Person’s assets would constitute an unreasonably small capital. In
computing the amount of contingent or unliquidated liabilities at any time, such
liabilities shall be computed at the amount that, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
 
“Special Purpose Vehicle” means any special purpose funding vehicle identified
as such in writing by any Lender to the Administrative Agent.
 
“Standby Letter of Credit” means any Letter of Credit that is not a Documentary
Letter of Credit.
 
“Stock” means shares of capital stock (whether denominated as common stock or
preferred stock), beneficial, partnership or membership interests,
participations or other equivalents (regardless of how designated) of or in a
corporation, partnership, limited liability company or equivalent entity,
whether voting or non-voting.
 
27

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
“Stock Equivalents” means all securities convertible into or exchangeable for
Stock and all warrants, options or other rights to purchase or subscribe for any
Stock, whether or not presently convertible, exchangeable or exercisable.
 
“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company or other business entity of which an aggregate of 50%
or more of the outstanding Voting Stock is, at the time, directly or indirectly,
owned or controlled by such Person or one or more Subsidiaries of such Person.
 
“Subsidiary Default Event” has the meaning specified in Section 6.6 (Default
Under Existing Subsidiary Debt Agreements).
 
“Substitute Institution” has the meaning specified in Section 2.16 (Substitution
of Lenders).
 
“Substitution Notice” has the meaning specified in Section 2.16 (Substitution of
Lenders).
 
“2004 S-1/A” means the report on Form S-1/A (including all exhibits thereto)
filed by MICT with the Securities and Exchange Commission on December 13, 2004.
 
“Tax Return” has the meaning specified in Section 4.8 (Taxes).
 
“Taxes” has the meaning specified in Section 2.15 (a) (Taxes).
 
“Trust Indenture Act” has the meaning specified in Section 10.1(d)
(Authorization and Action).
 
“UCC” has the meaning specified in the Pledge Agreement.
 
“Unused Commitment Fee” has the meaning specified in Section 2.11 (a).
 
“U.S. Lender” means each Lender or Issuer (or the Administrative Agent) that is
a Domestic Person.
 
“Voting Stock” means Stock of any Person having ordinary power to vote in the
election of members of the board of directors, managers, trustees or other
controlling Persons, of such Person (irrespective of whether, at the time, Stock
of any other class or classes of such entity shall have or might have voting
power by reason of the happening of any contingency).
 
“Wholly-Owned Subsidiary” of any Person means any Subsidiary of such Person, all
of the Stock of which (other than director’s qualifying shares, as may be
required by law) is owned by such Person, either directly or indirectly through
one or more Wholly-Owned Subsidiaries of such Person.
 
“Working Capital Sublimit” has the meaning specified in Section 4.12 (Use of
Proceeds).
 
28

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
Section 1.2  Computation of Time Periods
 
In this Agreement, in the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including” and the
words “to” and “until” each mean “to but excluding” and the word “through” means
“to and including.”
 
Section 1.3  Accounting Terms and Principles
 
(a) Except as set forth below, all accounting terms not specifically defined
herein shall be construed in conformity with GAAP and all accounting
determinations required to be made pursuant hereto (including for purpose of
measuring compliance with Article V (Financial Covenants)) shall, unless
expressly otherwise provided herein, be made in conformity with GAAP.
 
(b) If any change in the accounting principles used in the preparation of the
most recent Financial Statements referred to in Section 6.1 (Financial
Statements) is hereafter required or permitted by the rules, regulations,
pronouncements and opinions of the Financial Accounting Standards Board or the
American Institute of Certified Public Accountants (or any successors thereto)
and such change is adopted by the Borrower with the agreement of the Borrower’s
Accountants and results in a change in any of the calculations required by
Article V (Financial Covenants) or VIII (Negative Covenants) that would not have
resulted had such accounting change not occurred, the parties hereto agree to
enter into good faith negotiations in order to amend such provisions so as to
equitably reflect such change such that the criteria for evaluating compliance
with such covenants by the Borrower shall be the same after such change as if
such change had not been made; provided, however, that no change in GAAP that
would affect a calculation that measures compliance with any covenant contained
in Article V (Financial Covenants) or VIII (Negative Covenants) shall be given
effect until such provisions are amended to reflect such changes in GAAP.
 
(c) For purposes of making all financial calculations to determine compliance
with any financial covenant or financial term (including Article V (Financial
Covenants) and Section 3.2 (c) (Pro Forma Compliance with Leverage Ratio), all
components of such calculations shall be adjusted to include or exclude, as the
case may be, without duplication, such components of such calculations
attributable to any business or assets that have been acquired by Holdings or
any of its Subsidiaries (including through Acquisitions) after the first day of
the applicable Measurement Period and prior to the end of such Measurement
Period, as determined in good faith by the Borrower on a Pro Forma Basis.
 
(d) All references to Financial Statements, financial reporting and financial
information, including, all financial calculations to determine compliance with
any financial covenant or financial term (including Article V (Financial
Covenants)) and Section 3.2(c) (Pro Forma Compliance with Leverage Ratio) or for
any other purpose hereunder shall mean and be a reference to or determined by
reference to (i) for any period occurring prior to June 25, 2007, the Financial
Statements and financial information of MICT, Holdings and Holdings’
Subsidiaries, (ii) for any period occurring after June 25, 2007, the Financial
Statements and other financial information of Holdings and Holdings’
Subsidiaries and (iii) for any period straddling June 25, 2007, the Financial
Statements and financial information for MICT and its Subsidiaries for all dates
up to June 25, 2007 and the Financial Statements and financial information of
Holdings and its Subsidiaries for all dates from and after June 25, 2007;
provided further that (A) the Financial Statements of the MIC Group used to make
such calculations shall be limited to those Financial Statements including only
Holdings and Holdings’ Subsidiaries and (B) to the extent that any such
Financial Statements include financial information for any Person other than
Holdings or Holdings’ Subsidiaries (each such Person, an “Excluded Entity”), all
such financial calculations and Financial Statements shall be adjusted to
exclude the financial information of each Excluded Entity. 
 
29

--------------------------------------------------------------------------------


SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
Section 1.4  Certain Terms
 
(a) The terms “herein,” “hereof,” “hereto” and “hereunder” and similar terms
refer to this Agreement as a whole and not to any particular Article, Section,
subsection or clause in, this Agreement.
 
(b) Unless otherwise expressly indicated herein, (i) references in this
Agreement to an Exhibit, Schedule, Article, Section, clause or sub-clause refer
to the appropriate Exhibit or Schedule to, or Article, Section, clause or
sub-clause in this Agreement and (ii) the words “above” and “below”, when
following a reference to a clause or a sub-clause of any Loan Document, refer to
a clause or sub-clause within, respectively, the same Section or clause.
 
(c) Each agreement defined in this Article I shall include all appendices,
exhibits and schedules thereto. Unless the prior written consent of the
Requisite Lenders is required hereunder for an amendment, restatement,
supplement or other modification to any such agreement and such consent is not
obtained, references in this Agreement to such agreement shall be to such
agreement as so amended, restated, supplemented or modified.
 
(d) References in this Agreement to any statute shall be to such statute as
amended or modified from time to time and to any successor legislation thereto,
in each case as in effect at the time any such reference is operative.
 
(e) The term “including” when used in any Loan Document means “including without
limitation” except when used in the computation of time periods.
 
(f) The terms “Lender,” “Issuer” and “Administrative Agent” include, without
limitation, their respective successors.
 
(g) Upon the appointment of any successor Administrative Agent pursuant to
Section 10.7  (Successor Administrative Agent), references to Citicorp
in Section 10.4 (The Administrative Agent Individually) and to Citibank in the
definitions of Base Rate and Eurodollar Rate shall be deemed to refer to the
financial institution then acting as the Administrative Agent or one of its
Affiliates if it so designates.
 
Section 1.5  Loan Document Definitions
 
The parties hereto agree that, unless otherwise defined or stated therein,
capitalized terms used in each Loan Document shall have the meanings ascribed to
such terms in this Agreement.
 
30

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
ARTICLE II 
 
THE FACILITY
 
Section 2.1  The Commitments. On the Effective Date (i) all Loans under (and as
defined in) the Existing Credit Agreement shall be deemed to be Loans
outstanding under this Agreement and (ii) on the terms and subject to the
conditions contained in this Agreement, each Lender severally agrees to make
loans in Dollars (each a “Loan”) to the Borrower from time to time on any
Business Day during the period from the Effective Date until the Commitment
Termination Date in an aggregate principal amount at any time outstanding for
all such Loans by such Lender not to exceed such Lender’s Commitment; provided,
however, that at no time shall any Lender be obligated to make a Loan, (A) in
excess of such Lender’s Ratable Portion of the Available Credit or (B) for the
purposes specified in Section 4.12 (a) (Use of Proceeds) if the aggregate
outstanding Loans and Letters of Credit used for the purposes specified
in Section 4.12 (a) (Use of Proceeds) would exceed the Working Capital Sublimit.
Within the limits of the Commitment of each Lender, amounts of Loans repaid may
be reborrowed under this Section 2.1.
 
Section 2.2  Borrowing Procedures
 
(a) Each Borrowing shall be made on notice given by the Borrower to the
Administrative Agent not later than 11:00 a.m. (New York time) three Business
Days prior to the date of the proposed Borrowing of Base Rate Loans or
Eurodollar Rate Loans, as the case may be. Each such notice shall be in
substantially the form of Exhibit C (Form of Notice of Borrowing) (a “Notice of
Borrowing”), specifying, (A) the date of such proposed Borrowing, (B) the
aggregate amount of such proposed Borrowing, (C) whether any portion of the
proposed Borrowing will be Base Rate Loans or Eurodollar Rate Loans, (D) whether
any proceeds of such Borrowing will be used for the purposes specified in
Section 4.12 (a)(ii) (Use of Proceeds), and if so, the utilized amount of the
Working Capital Sublimit after giving effect to such Borrowing, and (E) for each
Eurodollar Rate Loan, the initial Interest Period or Periods thereof. Loans
shall be made as Base Rate Loans unless, subject to Section 2.13 (Special
Provisions Governing Eurodollar Rate Loans), the Notice of Borrowing specifies
that all or a portion thereof shall be Eurodollar Rate Loans. Each Borrowing
shall be in an aggregate amount of not less than $5,000,000 or an integral
multiple of $1,000,000 in excess thereof.
 
(b) The Administrative Agent shall give to each Lender prompt notice (and in any
event within two Business Days of receipt) of the Administrative Agent’s receipt
of a Notice of Borrowing and, if Eurodollar Rate Loans are properly requested in
such Notice of Borrowing, the applicable interest rate determined pursuant to
Section 2.13 (a) (Determination of Interest Rate). Each Lender shall, before
1:00 p.m. (New York time) on the date of the proposed Borrowing, make available
to the Administrative Agent at its address referred to in Section 11.8 (Notices,
Etc.), in immediately available funds, such Lender’s Ratable Portion of such
proposed Borrowing. Upon fulfillment (or due waiver in accordance with Section
11.1 (Amendments, Waivers, Etc.)) (i) on the Effective Date, of the applicable
conditions set forth in Section 3.1 (Conditions Precedent to Effectiveness) and
(ii) at any time (including the Effective Date), of the applicable conditions
set forth in Section 3.2 (Conditions Precedent to Each Loan and Letter of
Credit), and after the Administrative Agent’s receipt of such funds, the
Administrative Agent shall make such funds available to the Borrower.
 
31

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
(c) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any proposed Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s Ratable Portion of such
Borrowing (or any portion thereof), the Administrative Agent may assume that
such Lender has made such Ratable Portion available to the Administrative Agent
on the date of such Borrowing in accordance with this Section 2.2 and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount. If and to the extent that such
Lender shall not have so made such Ratable Portion available to the
Administrative Agent, such Lender and the Borrower severally agree to repay to
the Administrative Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to the Borrower until the date such amount is repaid to the Administrative
Agent, at (i) in the case of the Borrower, the interest rate applicable at the
time to the Loans comprising such Borrowing and (ii) in the case of such Lender,
the Federal Funds Rate for the first Business Day and thereafter at the interest
rate applicable at the time to the Loans comprising such Borrowing. If such
Lender shall repay to the Administrative Agent such corresponding amount, such
corresponding amount so repaid shall constitute such Lender’s Loan as part of
such Borrowing for purposes of this Agreement. If the Borrower shall repay to
the Administrative Agent such corresponding amount, such payment shall not
relieve such Lender of any obligation it may have hereunder to the Borrower.
 
(d) The failure of any Lender to make on the date specified any Loan or any
payment required by it (such Lender being a “Non-Funding Lender”), including any
payment in respect of its participation in Letter of Credit Obligations, shall
not relieve any other Lender of its obligations to make such Loan or payment on
such date but no such other Lender shall be responsible for the failure of any
Non-Funding Lender to make a Loan or payment required under this Agreement.
 
Section 2.3  Letters of Credit
 
(a) On the Effective Date (i) all Letters of Credit under the Existing Credit
Agreement shall be deemed to be Letters of Credit outstanding under this
Agreement and (ii) on the terms and subject to the conditions contained in this
Agreement, each Issuer agrees to Issue at the request of the Borrower and for
the account of the Borrower one or more Letters of Credit from time to time on
any Business Day during the period commencing on the Effective Date and ending
on the earlier of the Commitment Termination Date and 30 days prior to the
Scheduled Termination Date; provided, however, that no Issuer shall be under any
obligation to Issue (and, upon the occurrence of any of the events described in
clauses (ii), (iii), (iv), (v), and (vi)(A) below, shall not Issue) any Letter
of Credit upon the occurrence of any of the following:
 
(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall purport by its terms to enjoin or restrain such Issuer from Issuing such
Letter of Credit or any Requirement of Law applicable to such Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuer shall prohibit, or
request that such Issuer refrain from, the Issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such
Issuer with respect to such Letter of Credit any restriction or reserve or
capital requirement (for which such Issuer is not otherwise compensated) not in
effect on the Effective Date or result in any unreimbursed loss, cost or expense
that was not applicable, in effect or known to such Issuer as of the Effective
Date and that such Issuer in good faith deems material to it;
 
(ii) such Issuer shall have received any written notice of the type described in
clause (d) below;
 
(iii) after giving effect to the Issuance of such Letter of Credit, (A) the
aggregate Outstandings would exceed the aggregate Commitments in effect at such
time or (B) the outstanding Loans and Letters of Credit used for the purpose
specified in Section 4.12 (a)(ii) (Use of Proceeds) would exceed the Working
Capital Sublimit;
 
32

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
(iv) after giving effect to the Issuance of such Letter of Credit, the sum of
(i) the Letter of Credit Undrawn Amounts at such time and (ii) the Reimbursement
Obligations at such time exceeds the Letter of Credit Sublimit;
 
(v) such Letter of Credit is requested to be denominated in any currency other
than Dollars; or
 
(vi) (A) any fees due in connection with a requested Issuance have not been
paid, (B) such Letter of Credit is requested to be Issued in a form that is not
reasonably acceptable to such Issuer or (C) the Issuer for such Letter of Credit
shall not have received, in form and substance reasonably acceptable to it and,
if applicable, duly executed by such Borrower, applications, agreements and
other documentation (collectively, a “Letter of Credit Reimbursement Agreement”)
that such Issuer generally employs in the ordinary course of its business for
the Issuance of letters of credit of the type of such Letter of Credit.
 
Notwithstanding anything in this Agreement to the contrary, no Issuer shall be
required to Issue or amend any Letter of Credit Issued by it if, after giving
effect to such Issuance or amendment, the aggregate face amount of all Letters
of Credit Issued by such Issuer would exceed the Commitment of such Issuer in
its capacity as a Lender or, in the case of any Issuer that is not a Lender
hereunder, the Commitment of the Affiliate of such Issuer that is a Lender
hereunder.
 
(b) In no event shall the expiration date of any Letter of Credit (i) be more
than one year after the date of issuance thereof or (ii) be less than five days
prior to the Scheduled Termination Date; provided, however, that any Letter of
Credit with a term less than or equal to one year may provide for the renewal
thereof for additional periods less than or equal to one year, as long as, (A)
on or before the expiration of each such term and each such period, the Borrower
and the Issuer of such Letter or Credit shall have the option to prevent such
renewal and (B) neither the Issuer nor the Borrower shall permit any such
renewal to extend the expiration date of any Letter beyond the date set forth in
clause (ii) above.
 
(c) In connection with the Issuance of each Letter of Credit, the Borrower shall
give the relevant Issuer and the Administrative Agent at least two Business
Days’ prior written notice, in substantially the form of Exhibit D (Form of
Letter of Credit Request) (or in such other written or electronic form as is
acceptable to the Issuer), of the requested Issuance of such Letter of Credit (a
“Letter of Credit Request”). Such notice shall be irrevocable and shall specify
the Issuer of such Letter of Credit, the face amount of the Letter of Credit
requested (which shall not be less than $5,000,000) the date of Issuance of such
requested Letter of Credit, the date on which such Letter of Credit is to expire
(which date shall be a Business Day) and, in the case of an issuance, the Person
for whose benefit the requested Letter of Credit is to be issued. Such notice,
to be effective, must be received by the relevant Issuer and the Administrative
Agent not later than 11:00 a.m. (New York time) on the second Business Day prior
to the requested Issuance of such Letter of Credit.
 
33

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
(d) Subject to the satisfaction of the conditions set forth in this Section 2.3
, the relevant Issuer shall, on the requested date, Issue a Letter of Credit on
behalf of the Borrower in accordance with such Issuer’s usual and customary
business practices. No Issuer shall Issue any Letter of Credit in the period
commencing on the first Business Day after it receives written notice from any
Lender that one or more of the conditions precedent contained in Section 3.2
(Conditions Precedent to Each Loan and Letter of Credit) or clause (a) above
(other than those conditions set forth in clauses (a)(i), (a)(vi)(B) and
(C) above and, to the extent such clause relates to fees owing to the Issuer of
such Letter of Credit and its Affiliates, clause (a)(vi)(A) above) are not on
such date satisfied or duly waived and ending when such conditions are satisfied
or duly waived. No Issuer shall otherwise be required to determine that, or take
notice whether, the conditions precedent set forth in Section 3.2 (Conditions
Precedent to Each Loan and Letter of Credit) have been satisfied in connection
with the Issuance of any Letter of Credit.
 
(e) The Borrower agrees that, if requested by the Issuer of any Letter of
Credit, it shall execute a Letter of Credit Reimbursement Agreement in respect
to any Letter of Credit Issued hereunder. In the event of any conflict between
the terms of any Letter of Credit Reimbursement Agreement and this Agreement,
the terms of this Agreement shall govern.
 
(f) Each Issuer shall comply with the following:
 
(i) give the Administrative Agent written notice (or telephonic notice confirmed
promptly thereafter in writing), which writing may be a telecopy or electronic
mail, of the Issuance of any Letter of Credit Issued by it, of all drawings
under any Letter of Credit Issued by it and of the payment (or the failure to
pay when due) by the Borrower of any Reimbursement Obligation when due (which
notice the Administrative Agent shall promptly transmit by telecopy, electronic
mail or similar transmission to each Lender);
 
(ii) upon the request of any Lender, furnish to such Lender copies of any Letter
of Credit Reimbursement Agreement to which such Issuer is a party and such other
documentation as may reasonably be requested by such Lender; and
 
(iii) no later than 10 Business Days following the last day of each calendar
month, provide to the Administrative Agent (and the Administrative Agent shall
provide a copy to each Lender requesting the same) and the Borrower separate
schedules for Documentary Letters of Credit and Standby Letters of Credit issued
by it, in form and substance reasonably satisfactory to the Administrative
Agent, setting forth the aggregate Letter of Credit Obligations, in each case
outstanding at the end of each month and any information requested by the
Borrower or the Administrative Agent relating thereto.
 
(g) Immediately upon the issuance by an Issuer of a Letter of Credit in
accordance with the terms and conditions of this Agreement, such Issuer shall be
deemed to have sold and transferred to each Lender, and each Lender shall be
deemed irrevocably and unconditionally to have purchased and received from such
Issuer, without recourse or warranty, an undivided interest and participation,
to the extent of such Lender’s Ratable Portion of the Commitments, in such
Letter of Credit and the obligations of the Borrower with respect thereto
(including all Letter of Credit Obligations with respect thereto) and any
security therefor and guaranty pertaining thereto.
 
34

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
(h) The Borrower agrees to pay to the Issuer of any Letter of Credit the amount
of all Reimbursement Obligations owing to such Issuer under any Letter of Credit
issued for its account no later than the date that is the next succeeding
Business Day after the Borrower receives written notice from such Issuer that
payment has been made under such Letter of Credit (provided, however, that if
such written notice is given by such Issuer to the Borrower prior to 11:00 a.m.
(New York time), the Borrower shall pay such amount to the Issuer on the date of
such notice) (such date, the “Reimbursement Date”), irrespective of any claim,
set-off, defense or other right that the Borrower may have at any time against
such Issuer or any other Person. In the event that any Issuer makes any payment
under any Letter of Credit and the Borrower shall not have repaid such amount to
such Issuer pursuant to this clause (h) or any such payment by the Borrower is
rescinded or set aside for any reason, such Reimbursement Obligation shall be
payable on demand with interest thereon computed (i) from the date on which such
Reimbursement Obligation arose to the Reimbursement Date, at the rate of
interest applicable during such period to Loans that are Base Rate Loans and
(ii) from the Reimbursement Date until the date of repayment in full, at the
rate of interest applicable during such period to past due Loans that are Base
Rate Loans, and such Issuer shall promptly notify the Administrative Agent,
which shall promptly notify each Lender of such failure, and each Lender shall
promptly and unconditionally pay to the Administrative Agent for the account of
such Issuer the amount of such Lender’s Ratable Portion of such payment in
immediately available funds in Dollars. If the Administrative Agent so notifies
such Lender prior to 12:00 p.m. (New York time) on any Business Day, such Lender
shall make available to the Administrative Agent for the account of such Issuer
its Ratable Portion of the amount of such payment on such Business Day in
immediately available funds. Upon such payment by a Lender, such Lender shall,
except during the continuance of a Default or Event of Default under Section 9.1
(f) (Events of Default) and notwithstanding whether or not the conditions
precedent set forth in Section 3.2 (Conditions Precedent to Each Loan and Letter
of Credit) shall have been satisfied (which conditions precedent the Lenders
hereby irrevocably waive), be deemed to have made a Loan to the Borrower in the
principal amount of such payment. Whenever any Issuer receives from the Borrower
a payment of a Reimbursement Obligation as to which the Administrative Agent has
received for the account of such Issuer any payment from a Lender pursuant to
this clause (h), such Issuer shall pay over to the Administrative Agent any
amount received in excess of such Reimbursement Obligation and, upon receipt of
such amount, the Administrative Agent shall promptly pay over to each Lender, in
immediately available funds, an amount equal to such Lender’s Ratable Portion of
the amount of such payment adjusted, if necessary, to reflect the respective
amounts the Lenders have paid in respect of such Reimbursement Obligation.
 
(i) If and to the extent such Lender shall not have so made its Ratable Portion
of the amount of the payment required by clause (h) above available to the
Administrative Agent for the account of such Issuer, such Lender agrees to pay
to the Administrative Agent for the account of such Issuer forthwith on demand
any such unpaid amount together with interest thereon, for the first Business
Day after payment was first due at the Federal Funds Rate and, thereafter, until
such amount is repaid to the Administrative Agent for the account of such
Issuer, at a rate per annum equal to the rate applicable to Base Rate Loans
under the Facility.
 
(j) The Borrower’s obligation to pay each Reimbursement Obligation and the
obligations of the Lenders to make payments to the Administrative Agent for the
account of the Issuers with respect to Letters of Credit shall be absolute,
unconditional and irrevocable and shall be performed strictly in accordance with
the terms of this Agreement, under any and all circumstances whatsoever,
including the occurrence of any Default or Event of Default, and irrespective of
any of the following:
 
35

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
(i) any lack of validity or enforceability of any Letter of Credit or any Loan
Document, or any term or provision therein;
 
(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of any Letter of Credit or any Loan Document;
 
(iii) the existence of any claim, set-off, defense or other right that the
Borrower, any other party guaranteeing, or otherwise obligated with, the
Borrower, any Subsidiary or other Affiliate thereof or any other Person may at
any time have against the beneficiary under any Letter of Credit, any Issuer,
the Administrative Agent or any Lender or any other Person, whether in
connection with this Agreement, any other Loan Document or any other related or
unrelated agreement or transaction, other than the defense of payment;
 
(iv) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;
 
(v) payment by the Issuer under a Letter of Credit against presentation of a
draft or other document that does not comply with the terms of such Letter of
Credit; and
 
(vi) any other act or omission to act or delay of any kind of the Issuer, the
Lenders, the Administrative Agent or any other Person or any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 2.3, constitute a legal or
equitable discharge of the Borrower’s obligations hereunder.
 
Any action taken or omitted to be taken by the relevant Issuer under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct, shall not result in any liability of
such Issuer to the Borrower or any Lender. In determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof, the Issuer may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary and, in making any payment under any
Letter of Credit, the Issuer may rely exclusively on the documents presented to
it under such Letter of Credit as to any and all matters set forth therein,
including reliance on the amount of any draft presented under such Letter of
Credit, whether or not the amount due to the beneficiary thereunder equals the
amount of such draft and whether or not any document presented pursuant to such
Letter of Credit proves to be insufficient in any respect, if such document on
its face appears to be in order, and whether or not any other statement or any
other document presented pursuant to such Letter of Credit proves to be forged
or invalid or any statement therein proves to be inaccurate or untrue in any
respect whatsoever, and any noncompliance in any immaterial respect of the
documents presented under such Letter of Credit with the terms thereof shall, in
each case, be deemed not to constitute willful misconduct or gross negligence of
the Issuer.
 
36

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
Section 2.4 Reduction and Termination of the Commitments
 
The Borrower may, upon at least three Business Days’ prior notice to the
Administrative Agent, terminate in whole or reduce in part ratably the unused
portions of the respective Commitments of the Lenders; provided, however, that
each partial reduction shall be in an aggregate amount of not less than
$20,000,000 or an integral multiple of $1,000,000 in excess thereof. In
addition, all outstanding Commitments shall terminate on the Scheduled
Termination Date. Any reduction of the Commitments shall be applied first, to
reduce the Commitments of any Lenders that are Affiliates of the Borrower on a
ratable basis until the aggregate Commitments of such Lenders is not greater
than the largest aggregate Commitment of an individual non-Affiliate Lender and
then, to ratably reduce the Commitments of all Lenders by each such Lender’s
Ratable Portion of the amount of such reduction; provided, that if at the time
of any such reduction of the Commitments or the Outstandings exceed $0, each
Lender shall acquire, immediately upon giving effect to such reduction and
without recourse or warranty, an undivided participation in the Outstandings of
each other Lender (ratably in accordance with the then Outstandings) in
principal amounts to the extent necessary to ensure that the Outstandings of
each Lender (after giving effect to such reduction in Commitments) are
proportionate to the Commitment of such Lender at such time, and, to the extent
necessary, by paying to the Administrative Agent for the account of each other
Lender, in immediately available funds in Dollars, an amount equal to the amount
so required to be purchased.
 
Section 2.5 Repayment of Loans
 
The Borrower promises to repay the entire unpaid principal amount of the Loans
on the Scheduled Termination Date or earlier, if otherwise required by the terms
hereof.
 
Section 2.6 Evidence of Debt
 
(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing Indebtedness of the Borrower to such Lender resulting
from each Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.
 
(b) (i) The Administrative Agent, acting as agent of the Borrower solely for
this purpose and for tax purposes, shall establish and maintain at its address
referred to in Section 11.8 (Notices, Etc.) a record of ownership (the
“Register”) in which the Administrative Agent agrees to register by book entry
the Administrative Agent’s, each Lender’s and each Issuer’s interest in each
Loan, each Letter of Credit and each Reimbursement Obligation, and in the right
to receive any payments hereunder and any assignment of any such interest or
rights. In addition, the Administrative Agent, acting as agent of the Borrower
solely for this purpose and for tax purposes, shall establish and maintain
accounts in the Register in accordance with its usual practice in which it shall
record (i) the names and addresses of the Lenders and the Issuers, (ii) the
Commitments of each Lender from time to time, (iii) the amount of each Loan made
and, if a Eurodollar Rate Loan, the Interest Period applicable thereto, (iv) the
amount of any principal or interest due and payable, and paid, by the Borrower
to, or for the account of, each Lender hereunder, (v) the amount that is due and
payable, and paid, by the Borrower to, or for the account of, each Issuer,
including the amount of Letter Credit Obligations (specifying the amount of any
Reimbursement Obligations) due and payable to an Issuer, and (vi) the amount of
any sum received by the Administrative Agent hereunder from the Borrower,
whether such sum constitutes principal or interest (and the type of Loan to
which it applies), fees, expenses or other amounts due under the Loan Documents
and each Lender’s and Issuer’s, as the case may be, share thereof, if
applicable.
 
37

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
(ii) Notwithstanding anything to the contrary contained in this Agreement, the
Loans (including the Notes evidencing such Loans) and the Reimbursement
Obligations are registered obligations and the right, title, and interest of the
Lenders and the Issuers and their assignees in and to such Loans or
Reimbursement Obligations, as the case may be, shall be transferable only upon
notation of such transfer in the Register. A Note shall only evidence the
Lender’s or a registered assignee’s right, title and interest in and to the
related Loan, and in no event is any such Note to be considered a bearer
instrument or obligation. This Section 2.6 (b) and Section 11.2 (Assignments and
Participations) shall be construed so that the Loans and Reimbursement
Obligations are at all times maintained in “registered form” within the meaning
of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and any related
regulations (or any successor provisions of the Code or such regulations).
 
(c) The entries made in the Register and in the accounts therein maintained
pursuant to clauses (a) and (b) above shall, to the extent permitted by
applicable Requirements of Law, be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided, however, that the failure
of any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligations of the Borrower to repay
the Loans in accordance with their terms. In addition, the Loan Parties, the
Administrative Agent, the Lenders and the Issuers shall treat each Person whose
name is recorded in the Register as a Lender or as an Issuer, as applicable, for
all purposes of this Agreement. Information contained in the Register with
respect to any Lender or Issuer shall be available for inspection by the
Borrower, the Administrative Agent, such Lender or such Issuer at any reasonable
time and from time to time upon reasonable prior notice.
 
(d) Notwithstanding any other provision of the Agreement, in the event that any
Lender requests that the Borrower execute and deliver a promissory note or notes
payable to such Lender in order to evidence the Indebtedness owing to such
Lender by the Borrower hereunder, the Borrower shall promptly execute and
deliver a Note or Notes, as the case may be, to such Lender evidencing any Loans
of such Lender, substantially in the form of Exhibit B (Form of Note).
 
Section 2.7  Optional Prepayments
 
(a) The Borrower may, upon at least three Business Days’ prior notice to the
Administrative Agent, prepay the outstanding principal amount of the Loans in
whole or in part at any time; provided, however, that each such prepayment shall
be in an aggregate amount of not less than $5,000,000 or an integral multiple of
$1,000,000 in excess thereof; and provided, further, however, that if any
prepayment of any Eurodollar Rate Loan is made by the Borrower other than on the
last day of an Interest Period for such Loan, the Borrower shall also pay any
amount owing pursuant to Section 2.13 (e) (Breakage Costs).
 
(b) Any such optional prepayments shall be applied, first, to repay any amounts
outstanding under the Working Capital Sublimit and second to repay all other
Loans.
 
(c) The Borrower shall have no right to prepay the principal amount of any Loan
other than as provided in this Section 2.7.
 
38

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
Section 2.8  Mandatory Prepayments
 
(a) Upon receipt by any member of the MIC Group of Net Cash Proceeds arising
from any Asset Sale (to the extent such Net Cash Proceeds exceed $5,000,000 in
the aggregate during the applicable Fiscal Year of the Borrower), Property Loss
Event, Debt Issuance or Equity Issuance, the Borrower shall immediately prepay
the Loans (or provide cash collateral in respect of Letters of Credit) in an
amount equal to 100% of such Net Cash Proceeds; provided, that to the extent
that any such mandatory prepayment arises as a result of any such Asset Sale,
Property Loss Event, Debt Issuance or Equity Issuance by a Subsidiary of
Holdings that is not a Wholly-Owned Subsidiary of Holdings, the amount of the
mandatory prepayment required pursuant to this Section 2.8 (a) will be equal to
the product of (A) the amount of such mandatory prepayment that would otherwise
be required by this clause (a) and (B) an amount equal to the percentage of all
issued and outstanding Stock that Holdings and/or the Borrower own, directly or
indirectly but without duplication, in such Subsidiary. Any such mandatory
prepayment shall be applied in accordance with clause (b) below.
 
(b) Subject to the provisions of Section 2.12 (g) (Payments and Computations),
any prepayments made by the Borrower required to be applied in accordance with
this clause (b) shall be applied as follows: first, to repay the outstanding
principal balance of the Loans until such Loans shall have been paid in full;
and then, to provide cash collateral for any Letter of Credit Obligations in an
amount equal to 105% of such Letter of Credit Obligations in the manner set
forth in Section 9.3  (Actions in Respect of Letters of Credit) until all such
Letter of Credit Obligations have been fully cash collateralized in the manner
set forth therein. All repayments of the Loans made pursuant to this Section 2.8
shall be applied first, to repay any amounts outstanding under the Working
Capital Sublimit and second, to repay all other Loans.
 
(c) If at any time, the aggregate principal amount of the Outstandings exceeds
the aggregate Commitments at such time, the Borrower shall forthwith prepay the
Loans then outstanding in an amount equal to such excess. If any such excess
remains after repayment in full of the aggregate outstanding Loans, the Borrower
shall provide cash collateral for the Letter of Credit Obligations in the manner
set forth in Section 9.3 (Actions in Respect of Letters of Credit) in an amount
equal to 105% of such excess.
 
(d) Notwithstanding anything to the contrary in this Section 2.8, so long as no
Event of Default shall have occurred and be continuing or would result
therefrom, if (i) any prepayment of the Loans or cash collateralization of any
Letter of Credit Obligations would be required to be made in accordance with
clause (a), (b) or (c) of this Section 2.8  on a day other than on the last day
of the Interest Period applicable to such Obligations, or (ii) the aggregate
amount of Net Cash Proceeds or other amounts required by clause (a), (b) or (c)
of this Section 2.8 to be applied to prepay the Loans or cash collateralize any
Letter of Credit Obligations on such date are less than or equal to $5,000,000,
the Borrower may defer such prepayment until (A) in the case of any amounts
deferred pursuant to subclause (i), the last day of such Interest Period and (B)
in the case of any amounts deferred pursuant to subclause (ii), the earlier of
the date on which the aggregate amount of Net Cash Proceeds or other amounts
otherwise required by such subsections to be applied to prepay Loans or cash
collateralize Letter of Credit Obligations exceeds $5,000,000 or the date that
the Borrower so requests (in either case, such day being a “Mandatory Prepayment
Date”); provided that in the event that the Borrower elects to defer payments of
amounts due pursuant to this clause (d), the Borrower shall (i) promptly (and in
any event within 5 days thereof) notify the Administrative Agent of the
applicable Asset Sale, Property Loss Event, Debt Issuance or Equity Issuance, as
the case may be, giving rise to such prepayment requirement and (ii) cause any
such amounts to be deposited into a Cash Collateral Account until the occurrence
of a Mandatory Prepayment Date, at which time the Administrative Agent is hereby
authorized (without any further action by or notice to or from the Borrower or
any of the other Loan Parties) to apply such amounts deposited to the Cash
Collateral Account to the prepayment of the Loans and the cash collateralization
of the Letter of Credit Obligations in accordance with this Section 2.8. Upon
the occurrence of an Event of Default, the Administrative Agent is hereby
authorized (without any further action by or notice to or from the Borrower or
any of the other Loan Parties) to apply any amounts so deposited in the Cash
Collateral Account to any Loans or Letter of Credit Obligations then
outstanding.
 
39

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
Section 2.9  Interest
 
(a) Rate of Interest. All Loans and the outstanding amount of all other
Obligations shall bear interest, in the case of Loans, on the unpaid principal
amount thereof from the date such Loans are made and, in the case of such other
Obligations, from the date such other Obligations are due and payable until, in
all cases, paid in full, except as otherwise provided in clause (c) below, as
follows:
 
(i) if a Base Rate Loan or such other Obligation, at a rate per annum equal to
the sum of (A) the Base Rate as in effect from time to time and (B) the
Applicable Margin for Loans that are Base Rate Loans; and
 
(ii) if a Eurodollar Rate Loan, at a rate per annum equal to the sum of (A) the
Eurodollar Rate determined for the applicable Interest Period and (B) the
Applicable Margin in effect from time to time during such Eurodollar Interest
Period.
 
(b) Interest Payments. (i) Interest accrued on each Base Rate Loan shall be
payable in arrears (A) on the first Business Day of each calendar quarter,
commencing on the first such day following the making of such Base Rate Loan,
and (B) if not previously paid in full, at maturity (whether by acceleration or
otherwise) of such Base Rate Loan, (ii) interest accrued on each Eurodollar Rate
Loan shall be payable in arrears (A) on the last day of each Interest Period
applicable to such Loan and, if such Interest Period has a duration of more than
three months, on each date during such Interest Period occurring every three
months from the first day of such Interest Period, (B) upon the payment or
prepayment thereof in full or in part and (C) if not previously paid in full, at
maturity (whether by acceleration or otherwise) of such Eurodollar Rate Loan and
(iii) interest accrued on the amount of all other Obligations shall be payable
on demand from and after the time such Obligation becomes due and payable
(whether by acceleration or otherwise).
 
(c) Default Interest. Notwithstanding the rates of interest specified in
clause (a) above or elsewhere herein, if any amount payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), effective immediately upon the occurrence of such Default and
for as long thereafter as such Default shall be continuing, the principal
balance of all Loans and the amount of all other Obligations then due and
payable shall bear interest at a rate that is two percent per annum in excess of
the rate of interest applicable to such Loans or other Obligations from time to
time. Such interest shall be payable on the date that would otherwise be
applicable to such interest pursuant to clause (b) above or otherwise on demand.
 
40

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
Section 2.10  Conversion/Continuation Option
 
(a) The Borrower may elect (i) at any time on any Business Day to convert Base
Rate Loans or any portion thereof to Eurodollar Rate Loans and (ii) at the end
of any applicable Interest Period, to convert Eurodollar Rate Loans or any
portion thereof into Base Rate Loans or to continue such Eurodollar Rate Loans
or any portion thereof for an additional Interest Period; provided, however,
that the aggregate amount of the Eurodollar Rate Loans for each Interest Period
must be in the amount of at least $5,000,000 or an integral multiple of
$1,000,000 in excess thereof. Each conversion or continuation shall be allocated
among the Loans of each Lender in accordance with such Lender’s Ratable Portion.
Each such election shall be in substantially the form of Exhibit E (Form of
Notice of Conversion or Continuation) (a “Notice of Conversion or Continuation”)
and shall be made by giving the Administrative Agent at least three Business
Days’ prior written notice specifying (A) the amount and type of Loan being
converted or continued, (B) in the case of a conversion to or a continuation of
Eurodollar Rate Loans, the applicable Interest Period and (C) in the case of a
conversion, the date of such conversion.
 
(b) The Administrative Agent shall promptly notify each Lender of its receipt of
a Notice of Conversion or Continuation and of the options selected therein.
Notwithstanding the foregoing, no conversion in whole or in part of Base Rate
Loans to Eurodollar Rate Loans and no continuation in whole or in part of
Eurodollar Rate Loans upon the expiration of any applicable Interest Period
shall be permitted at any time at which (A) an Event of Default shall have
occurred and be continuing or (B) the continuation of, or conversion into, a
Eurodollar Rate Loan would violate any provision of Section 2.13 (Special
Provisions Governing Eurodollar Rate Loans). If, within the time period required
under the terms of this Section 2.10, the Administrative Agent does not receive
a Notice of Conversion or Continuation from the Borrower containing a permitted
election to continue any Eurodollar Rate Loans for an additional Interest Period
or to convert any such Loans, then, upon the expiration of the applicable
Interest Period, the Borrower shall be deemed to have delivered a Notice of
Conversion or Continuation electing to continue such Loans as Eurodollar Rate
Loans having an Interest Period of one month. Each Notice of Conversion or
Continuation shall be irrevocable.
 
Section 2.11  Fees
 
(a) Unused Commitment Fee. The Borrower agrees to pay in immediately available
Dollars to each Lender a commitment fee on the actual daily amount by which the
Commitment of such Lender exceeds such Lender’s Ratable Portion of the sum of
(i) the aggregate outstanding principal amount of Loans and (ii) the outstanding
amount of the aggregate Letter of Credit Obligations (the “Unused Commitment
Fee”) from the Effective Date through the Commitment Termination Date at the
Applicable Unused Commitment Fee Rate, payable in arrears (A) on the first
Business Day of each calendar quarter, commencing on the first such Business Day
following the Effective Date and (B) on the Commitment Termination Date.
 
(b) Letter of Credit Fees. The Borrower agrees to pay the following amounts with
respect to Letters of Credit issued by any Issuer:
 
(i) to the Administrative Agent for the account of each Issuer of a Letter of
Credit, with respect to each Letter of Credit issued by such Issuer, an issuance
fee equal to 0.125% per annum of the maximum undrawn face amount of such Letter
of Credit, payable in arrears (A) on the first Business Day of each calendar
quarter, commencing on the first such Business Day following the issuance of
such Letter of Credit and (B) on the Commitment Termination Date;
 
41

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
(ii) to the Administrative Agent for the ratable benefit of the Lenders, with
respect to each Letter of Credit, a fee accruing in Dollars at a rate per annum
equal to the Applicable Margin for Loans that are Eurodollar Rate Loans on the
maximum undrawn face amount of such Letter of Credit, payable in arrears (A) on
the first Business Day of each calendar quarter, commencing on the first such
Business Day following the issuance of such Letter of Credit and (B) on the
Commitment Termination Date; provided, however, that during the continuance of
an Event of Default, such fee shall be increased by two percent per annum
(instead of, and not in addition to, any increase pursuant to Section 2.9 (c)
(Interest)) and shall be payable on demand; and
 
(iii) to the Issuer of any Letter of Credit, with respect to the issuance,
amendment or transfer of each Letter of Credit and each drawing made thereunder,
customary documentary and processing charges in accordance with such Issuer’s
standard schedule for such charges in effect at the time of issuance, amendment,
transfer or drawing, as the case may be.
 
(c) Additional Fees. The Borrower has agreed to pay to the Administrative Agent
additional fees, the amount and dates of payment of which are embodied in the
Fee Letter.
 
Section 2.12  Payments and Computations
 
(a) The Borrower shall make each payment hereunder (including fees and expenses)
not later than 2:00 p.m. (New York time) on the day when due, in the currency
specified herein (or, if no such currency is specified, in Dollars) to the
Administrative Agent at its address referred to in Section 11.8 (Notices, Etc.)
in immediately available funds without set-off or counterclaim. The
Administrative Agent shall promptly thereafter cause to be distributed
immediately available funds relating to the payment of principal, interest or
fees to the Lenders, in accordance with the application of payments set forth in
clause (f) or (g) below, as applicable, for the account of their respective
Applicable Lending Offices; provided, however, that amounts payable pursuant to
Section 2.14 (Capital Adequacy), Section 2.15 (Taxes) or Section 2.13 (c) or
(d) (Special Provisions Governing Eurodollar Rate Loans) shall be paid only to
the affected Lender or Lenders. Payments received by the Administrative Agent
after 2:00 p.m. (New York time) shall be deemed to be received on the next
Business Day.
 
(b) All computations of interest and of fees shall be made by the Administrative
Agent on the basis of a year of 360 days, in each case for the actual number of
days (including the first day but excluding the last day) occurring in the
period for which such interest and fees are payable. Each determination by the
Administrative Agent of a rate of interest hereunder shall be conclusive and
binding for all purposes, absent manifest error.
 
(c) Each payment by the Borrower of any Loan, Reimbursement Obligation
(including interest or fees in respect thereof) and each reimbursement of
various costs, expenses or other Obligation shall be made in Dollars.
 
42

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
(d) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided, however, that if such extension would cause payment of interest on or
principal of any Eurodollar Rate Loan to be made in the next calendar month,
such payment shall be made on the immediately preceding Business Day. All
repayments of any Loans shall be applied as follows: first, to repay such Loans
outstanding as Base Rate Loans and then, to repay such Loans outstanding as
Eurodollar Rate Loans, with those Eurodollar Rate Loans having earlier expiring
Eurodollar Interest Periods being repaid prior to those having later expiring
Eurodollar Interest Periods.
 
(e) Unless the Administrative Agent shall have received notice from the Borrower
to the Lenders prior to the date on which any payment is due hereunder that the
Borrower will not make such payment in full, the Administrative Agent may assume
that the Borrower has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each Lender on such due date an amount equal to the
amount then due such Lender. If and to the extent that the Borrower shall not
have made such payment in full to the Administrative Agent, each Lender shall
repay to the Administrative Agent forthwith on demand such amount distributed to
such Lender together with interest thereon (at the Federal Funds Rate for the
first Business Day and thereafter, at the rate applicable to Base Rate Loans)
for each day from the date such amount is distributed to such Lender until the
date such Lender repays such amount to the Administrative Agent.
 
(f) Except for payments and other amounts received by the Administrative Agent
and applied in accordance with the provisions of clause (g) below (or required
to be applied in accordance with Section 2.8(b) (Mandatory Prepayments)), all
payments and any other amounts received by the Administrative Agent from or for
the benefit of the Borrower shall be applied as follows:  first, to pay
principal of, and interest on, any portion of the Loans the Administrative Agent
may have advanced pursuant to the express provisions of this Agreement on behalf
of any Lender, for which the Administrative Agent has not then been reimbursed
by such Lender or the Borrower, second, to pay all other Obligations then due
and payable and third, as the Borrower so designates; provided that all payments
in respect of principal of the Loans shall be applied first to repay any amounts
outstanding under the Working Capital Sublimit and, second, to repay all other
Loans. Payments in respect of Loans received by the Administrative Agent shall
be distributed to each Lender in accordance with such Lender’s Ratable Portion
of the Commitments; and all payments of fees and all other payments in respect
of any other Obligation shall be allocated among such of the Lenders and the
Issuers as are entitled thereto and, for such payments allocated to the Lenders,
in proportion to their respective Ratable Portions.
 
(g) The Borrower hereby irrevocably waives the right to direct the application
of any and all payments in respect of the Obligations and any proceeds of
Collateral after the occurrence and during the continuance of an Event of
Default and agrees that, notwithstanding the provisions of Section 2.8 (b)
(Mandatory Prepayments) and clause (f) above, the Administrative Agent may, and,
upon either (A) the written direction of the Requisite Lenders or (B) the
acceleration of the Obligations pursuant to Section 9.2 (Remedies) shall apply
all payments in respect of any Obligations and all funds on deposit in any Cash
Collateral Account and all other proceeds of Collateral in the following order:
 
(i) first, to pay interest on and then principal of any portion of the Loans
that the Administrative Agent may have advanced on behalf of any Lender for
which the Administrative Agent has not then been reimbursed by such Lender or
the Borrower;
 
43

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
(ii) second, to pay Secured Obligations in respect of any expense reimbursements
or indemnities then due to the Administrative Agent;
 
(iii) third, to pay Secured Obligations in respect of any expense reimbursements
or indemnities then due to the Lenders and the Issuers;
 
(iv) fourth, to pay Secured Obligations in respect of any fees then due to the
Administrative Agent, the Lenders and the Issuers;
 
(v) fifth, to pay interest then due and payable in respect of the Loans and
Reimbursement Obligations;
 
(vi) sixth, to pay or prepay principal amounts on the Loans and Reimbursement
Obligations and to provide cash collateral for outstanding Letter of Credit
Undrawn Amounts in the manner described in Section 9.3 (Actions in Respect of
Letters of Credit), ratably to the aggregate principal amount of such Loans,
Reimbursement Obligations and Letter of Credit Undrawn Amounts; and
 
(vii) seventh, to the ratable payment of all other Secured Obligations;
 
provided, however, that if sufficient funds are not available to fund all
payments to be made in respect of any Secured Obligation described in any of
clauses (i), (ii), (iii), (iv), (v), (vi) and (vii) above, the available funds
being applied with respect to any such Secured Obligation (unless otherwise
specified in such clause) shall be allocated to the payment of such Secured
Obligation ratably, based on the proportion of the Administrative Agent’s and
each Lender’s or Issuer’s interest in the aggregate outstanding Secured
Obligations described in such clauses. The order of priority set forth in
clauses (i), (ii), (iii), (iv), (v), (vi) and (vii) above may at any time and
from time to time be changed by the agreement of the Requisite Lenders without
necessity of notice to or consent of or approval by the Borrower, any Secured
Party that is not a Lender or Issuer or by any other Person that is not a Lender
or Issuer. The order of priority set forth in clauses (i), (ii), (iii) and
(iv) above may be changed only with the prior written consent of the
Administrative Agent in addition to that of the Requisite Lenders.
 
Section 2.13  Special Provisions Governing Eurodollar Rate Loans
 
(a) Determination of Interest Rate
 
The Eurodollar Rate for each Interest Period for Eurodollar Rate Loans shall be
determined by the Administrative Agent pursuant to the procedures set forth in
the definition of “Eurodollar Rate.” The Administrative Agent’s determination
shall be presumed to be correct absent manifest error and shall be binding on
the Borrower.
 
(b) Interest Rate Unascertainable, Inadequate or Unfair
 
In the event that (i) the Administrative Agent determines that adequate and fair
means do not exist for ascertaining the applicable interest rates by reference
to which the Eurodollar Rate then being determined is to be fixed or (ii) the
Requisite Lenders notify the Administrative Agent that the Eurodollar Rate for
any Interest Period will not adequately reflect the cost to the Lenders of
making or maintaining such Loans for such Interest Period, the Administrative
Agent shall forthwith so notify the Borrower and the Lenders, whereupon each
Eurodollar Rate Loan shall automatically, on the last day of the current
Interest Period for such Loan, convert into a Base Rate Loan and the obligations
of the Lenders to make Eurodollar Rate Loans or to convert Base Rate Loans into
Eurodollar Rate Loans shall be suspended until the Administrative Agent shall
notify the Borrower that the Requisite Lenders have determined that the
circumstances causing such suspension no longer exist.
 
44

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
(c) Increased Costs
 
If at any time any Lender determines that the introduction of, or any change in
or in the interpretation of, any law, treaty or governmental rule, regulation or
order (other than any change by way of imposition or increase of reserve
requirements included in determining the Eurodollar Rate) or the compliance by
such Lender with any guideline, request or directive from any central bank or
other Governmental Authority (whether or not having the force of law), in each
case, after the date hereof, shall have the effect of increasing the cost to
such Lender of agreeing to make or making, funding or maintaining any Eurodollar
Rate Loans (excluding any such increased costs resulting from (i) Taxes or Other
Taxes (as to which Section 2.15 (Taxes) shall govern) and (ii) taxes measured by
its net or gross income, and franchise taxes imposed on it, and similar taxes
imposed (A) by the jurisdiction (or any political subdivision thereof) under the
laws of which it is organized or (B) as a result of a present or former
connection between it and the jurisdiction of the Governmental Authority
imposing such tax (or any political subdivision thereof), then the Borrower
shall from time to time, upon demand (together with appropriate supporting
documentation) by such Lender (with a copy of such demand and documentation to
the Administrative Agent), pay to the Administrative Agent for the account of
such Lender additional amounts sufficient to compensate such Lender for such
increased cost. A certificate as to the amount of such increased cost, submitted
to the Borrower and the Administrative Agent by such Lender, shall be conclusive
and binding for all purposes, absent manifest error. Notwithstanding anything to
the contrary in the foregoing, with respect to any Lender’s claim for
compensation pursuant to this clause (c), the Borrower shall not be required to
compensate such Lender for any amount incurred more than one hundred twenty
(120) days prior to the date that such Lender notifies the Borrower of the event
that gives rise to such claim for compensation; provided, that, if the
circumstance giving rise to such increased cost is retroactive, then such 120
day period referred to above shall be extended to include the period of
retroactive effect thereof. If any Lender requests compensation by the Borrower
pursuant to this clause (c), the Borrower may, by notice to such Lender (with a
copy to the Administrative Agent), suspend the obligation of such Lender to make
or continue Eurodollar Rate Loans from one Interest Period to another, or to
convert Base Rate Loans into Eurodollar Rate Loans, until the event or condition
giving rise to such claim for compensation ceases to be in effect (in which case
the provisions of Section 2.10 (Conversion/Continuation Option) shall be
applicable); provided that such suspension shall not affect the right of such
Lender to receive the compensation so requested.
 
(d) Illegality
 
(i) Notwithstanding any other provision of this Agreement, if any Lender
determines that the introduction of, or any change in or in the interpretation
of, any law, treaty or governmental rule, regulation or order after the date of
this Agreement shall make it unlawful, or any central bank or other Governmental
Authority shall assert that it is unlawful, for any Lender or its Eurodollar
Lending Office to make Eurodollar Rate Loans or to continue to fund or maintain
Eurodollar Rate Loans, then, on notice thereof and demand therefor by such
Lender to the Borrower through the Administrative Agent, (i) the obligation of
such Lender to make or to continue Eurodollar Rate Loans and to convert Base
Rate Loans into Eurodollar Rate Loans shall be suspended, and each such Lender
shall make a Base Rate Loan as part of any requested Borrowing of Eurodollar
Rate Loans and (ii) if the affected Eurodollar Rate Loans are then outstanding,
the Borrower shall immediately convert each such Loan into a Base Rate Loan. If,
at any time after a Lender gives notice under this clause (d), such Lender
determines that it may lawfully make Eurodollar Rate Loans, such Lender shall
promptly give notice of that determination to the Borrower and the
Administrative Agent, and the Administrative Agent shall promptly transmit the
notice to each other Lender. The Borrower’s right to request, and such Lender’s
obligation, if any, to make Eurodollar Rate Loans shall thereupon be restored. 
 
45

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
(ii) Any Lender that has determined in accordance with clause (i) above that it
is unlawful for such Lender to fund or make any Eurodollar Rate Loan shall use
its reasonable efforts (consistent with its internal policies and Requirements
of Law) to change the jurisdiction of its Applicable Lending Office if the
making of such a change would enable such Lender to make or fund Eurodollar Rate
Loans and would not, in the sole determination of such Lender, be otherwise
disadvantageous to such Lender.
 
(e) Breakage Costs
 
In addition to all amounts required to be paid by the Borrower pursuant to
Section 2.9 (Interest), the Borrower shall compensate each Lender, upon demand
(together with appropriate supporting documentation), for all losses, expenses
and liabilities (including any loss or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
to fund or maintain such Lender’s Eurodollar Rate Loans to the Borrower but
excluding any loss of the Applicable Margin on the relevant Loans or other
anticipated profit) that such Lender may sustain (i) if for any reason (other
than solely by reason of such Lender being a Non-Funding Lender) a proposed
Borrowing, conversion into or continuation of Eurodollar Rate Loans does not
occur on a date specified therefor in a Notice of Borrowing or a Notice of
Conversion or Continuation given by the Borrower or in a telephonic request by
it for borrowing or conversion or continuation or a successive Interest Period
does not commence after notice therefor is given pursuant to Section 2.10
(Conversion/Continuation Option), (ii) if for any reason any Eurodollar Rate
Loan is prepaid (including mandatorily pursuant to Section 2.8 (Mandatory
Prepayments)) on a date that is not the last day of the applicable Interest
Period, (iii) as a consequence of a required conversion of a Eurodollar Rate
Loan to a Base Rate Loan as a result of any of the events indicated in clause
(d) above or (iv) as a consequence of any failure by the Borrower to repay
Eurodollar Rate Loans when required by the terms hereof. The Lender making
demand for such compensation shall deliver to the Borrower concurrently with
such demand a written statement as to such losses, expenses and liabilities, and
this statement shall be conclusive as to the amount of compensation due to such
Lender, absent manifest error. Notwithstanding anything to the contrary in the
foregoing, with respect to any Lender’s claim for compensation pursuant to this
clause (e), the Borrower shall not be required to compensate such Lender for any
such amount incurred more than sixty (60) days prior to the date that such
Lender notifies the Borrower of the event that gives rise to such claim for
compensation.
 
46

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
Section 2.14  Capital Adequacy
 
(a) If at any time any Lender determines that (a) the adoption of, or any change
in or in the interpretation of, any law, treaty or governmental rule, regulation
or order after the date of this Agreement regarding capital adequacy, (b)
compliance with any such law, treaty, rule, regulation or order or (c)
compliance with any guideline or request or directive from any central bank or
other Governmental Authority (whether or not having the force of law) shall have
the effect of reducing the rate of return on such Lender’s (or any corporation
controlling such Lender’s) capital as a consequence of its obligations hereunder
or under or in respect of any Letter of Credit to a level below that which such
Lender or such corporation could have achieved but for such adoption, change,
compliance or interpretation, then, upon demand from time to time by such Lender
(with a copy of such demand to the Administrative Agent), the Borrower shall pay
to the Administrative Agent for the account of such Lender, from time to time as
specified by such Lender, additional amounts sufficient to compensate such
Lender for such reduction. A certificate as to such amounts submitted to the
Borrower and the Administrative Agent by such Lender shall be conclusive and
binding for all purposes absent manifest error.
 
(b) Any Lender claiming any additional amounts payable pursuant to this Section
2.14 shall use its reasonable efforts (consistent with its internal policies and
Requirements of Law) to change the jurisdiction of its Applicable Lending Office
if the making of such a change would avoid the need for, or reduce the amount
of, any such additional amounts that would be payable or may thereafter accrue
and would not, in the sole determination of such Lender, be otherwise
disadvantageous to such Lender.
 
Section 2.15  Taxes
 
(a) Except as otherwise provided in this Section 2.15, any and all payments by
any Loan Party under each Loan Document shall be made free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding (i) in the case of each Lender, each Issuer and the Administrative
Agent (A) taxes measured by its net or gross income, and franchise taxes imposed
on it, and similar taxes imposed (1) by the jurisdiction (or any political
subdivision thereof) under the laws of which such Lender, such Issuer or the
Administrative Agent (as the case may be) is organized, or (2) as a result of a
present or former connection between such Lender, such Issuer or the
Administrative Agent (as the case may be) and the jurisdiction of the
Governmental Authority imposing such tax (or any political subdivision thereof),
and (B) any withholding taxes required to be withheld with respect to payments
under the Loan Documents under laws (including any statute, treaty or
regulation) in effect on the date hereof or with respect to any particular
Lender, the date on which it designates a different Applicable Lending Office
(or, in the case of (x) an Eligible Assignee, the date of the Assignment and
Acceptance, (y) a successor Administrative Agent, the date of the appointment of
such Administrative Agent, and (z) a successor Issuer, the date such Issuer
becomes an Issuer) at the rate applicable to such Lender, such Issuer or the
Administrative Agent, as the case may be, but not excluding any increase in
withholding taxes payable in excess of such applicable rate as a result of any
change in such laws occurring after the Effective Date (or the date of such
Assignment and Acceptance or the date of such appointment of such Administrative
Agent or the date such Issuer becomes an Issuer) (all such non-excluded taxes,
levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”). If any Taxes shall be required by law to be
deducted from or in respect of any sum payable under any Loan Document to any
Lender, any Issuer or the Administrative Agent (w) the sum payable shall be
increased as may be necessary so that, after making all required deductions
(including deductions applicable to additional sums payable under this Section
2.15), such Lender, such Issuer or the Administrative Agent (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (x) the relevant Loan Party shall make such deductions,
(y) the relevant Loan Party shall pay the full amount deducted to the relevant
taxing authority or other authority in accordance with applicable law and (z)
the relevant Loan Party shall deliver to the Administrative Agent evidence of
such payment.
 
47

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
(b) In addition, each Loan Party agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies of the United States or any political subdivision thereof or any
applicable foreign jurisdiction, and all liabilities with respect thereto, in
each case arising from any payment made by any Loan Party under any Loan
Document or from the execution, delivery or registration of, or otherwise with
respect to, any Loan Document (collectively, “Other Taxes”).
 
(c) Each Loan Party shall, jointly and severally, indemnify each Lender, each
Issuer and the Administrative Agent for the full amount of Taxes and Other Taxes
(including any Taxes and Other Taxes imposed by any jurisdiction on amounts
payable under this Section 2.15) paid by such Lender, such Issuer or the
Administrative Agent (as the case may be) and any liability (including for
penalties, interest and expenses) arising therefrom or with respect thereto.
This indemnification shall be made within 45 days from the date such Lender,
such Issuer or the Administrative Agent (as the case may be) makes written
demand therefor; provided however, if the relevant Loan Party reasonably
determines that any such Taxes or Other Taxes were not correctly or legally
asserted, such Lender, such Issuer or the Administrative Agent, as the case may
be, shall use commercially reasonable efforts (as determined in good faith by
such Lender, Issuer or Administrative Agent, as the case may be and at the sole
cost and expense of such Loan Party) in cooperating with the relevant Loan Party
in contesting any such Taxes or Other Taxes with the appropriate Governmental
Authority.
 
(d) Within 45 days after the date of any payment of Taxes or Other Taxes by any
Loan Party, the Borrower shall furnish to the Administrative Agent, at its
address referred to in Section 11.8 (Notices, Etc.), the original or a certified
copy of a receipt (or other documentation reasonably satisfactory to the
Administrative Agent) evidencing payment thereof.
 
(e) Without prejudice to the survival of any other agreement of any Loan Party
hereunder or under the Guaranty, the agreements and obligations of such Loan
Party contained in this Section 2.15 shall survive the payment in full of the
Obligations.
 
(f) (i) Any Non-U.S. Lender that is entitled to an exemption from or reduction
of withholding tax under the law of the jurisdiction in which a Loan Party is
resident for Tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments under any Loan Document shall deliver to the
Administrative Agent and the Borrower, at the time or times prescribed by
applicable Law or reasonably requested by Borrower or the Administrative Agent,
two completed originals of such properly completed and executed documentation
prescribed by applicable Law as will permit such payments to be made without
withholding or at a reduced rate of withholding.
 
48

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
(ii) Without limiting the generality of the foregoing, each Non-U.S. Lender that
is entitled to an exemption from U.S. withholding tax, or that is subject to
such tax at a reduced rate under an applicable tax treaty, shall (v) on or prior
to the Effective Date in the case of each Non-U.S. Lender that is a signatory
hereto, (w) on or prior to the date of the Assignment and Acceptance pursuant to
which such Non-U.S. Lender becomes a Lender, the date a successor Issuer becomes
an Issuer or the date a successor Administrative Agent becomes the
Administrative Agent hereunder, (x) on or prior to the date on which any such
form or certification expires or becomes obsolete, (y) after the occurrence of
any event requiring a change in the most recent form or certification previously
delivered by it to the Borrower and the Administrative Agent, and (z) from time
to time if requested by the Borrower or the Administrative Agent, provide the
Administrative Agent and the Borrower with two completed originals of each of
the following, as applicable:
 
(A) Form W-8ECI (claiming exemption from U.S. withholding tax because the income
is effectively connected with a U.S. trade or business) or any successor form;
 
(B) Form W-8BEN (claiming exemption from, or a reduction of, U.S. withholding
tax under an income tax treaty) or any successor form;
 
(C) in the case of a Non-U.S. Lender claiming exemption under Sections 871(h) or
881(c) of the Code, a Form W-8BEN (claiming exemption from U.S. withholding tax
under the portfolio interest exemption) or any successor form and a written
statement certifying that it is not (1) a “bank” (as defined in Section
881(c)(3)(A) of the Code), (2) a ten percent shareholder (within the meaning of
Section 871(h)(3)(B) of the Code) of the Borrower or Holdings or any other
Guarantor or (3) a controlled foreign corporation related to the Borrower
(within the meaning of Section 864(d)(4) of the Code); or
 
(D) any other applicable form, certificate or document prescribed by the IRS
certifying as to such Non-U.S. Lender’s entitlement to such exemption from U.S.
withholding tax or reduced rate with respect to all payments to be made to such
Non-U.S. Lender under the Loan Documents.
 
Unless the Borrower and the Administrative Agent have received forms or other
documents satisfactory to them indicating that payments under any Loan Document
to or for a Non-U.S. Lender are not subject to U.S. withholding tax or are
subject to such tax at a rate reduced by an applicable tax treaty, the Loan
Parties and the Administrative Agent shall withhold amounts required to be
withheld by applicable Requirements of Law from such payments at the applicable
statutory rate.
 
(iii) Each U.S. Lender shall (v) on or prior to the Effective Date in the case
of each U.S. Lender that is a signatory hereto, (w) on or prior to the date of
the Assignment and Acceptance pursuant to which such U.S. Lender becomes a
Lender, on or prior to the date a successor Issuer becomes an Issuer or on or
prior to the date a successor Administrative Agent becomes the Administrative
Agent hereunder, (x) on or prior to the date on which any such form or
certification expires or becomes obsolete, (y) after the occurrence of any event
requiring a change in the most recent form or certification previously delivered
by it to the Borrower and the Administrative Agent, and (z) from time to time if
requested by the Borrower or the Administrative Agent, provide the
Administrative Agent and the Borrower with two completed originals of Form W-9
(certifying that such U.S. Lender is entitled to an exemption from U.S. backup
withholding tax) or any successor form. Solely for purposes of this Section 2.15
(f), a U.S. Lender shall not include a Lender, an Issuer or an Administrative
Agent that may be treated as an exempt recipient based on the indicators
described in Treasury Regulation Section 1.6049-4(c)(1)(ii).
 
49

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
(iv) For any period with respect to which any U.S. Lender or Non-U.S. Lender has
failed to provide the Administrative Agent and the Borrower with the appropriate
form, certificate or other document described in this subsection (f) (other than
if such failure is due to a change in law or in the interpretation or
application thereof, occurring after the date on which such form, certificate or
other document originally was required to be provided or if such form,
certificate or other document otherwise is not required under this clause (f)),
such U.S. Lender or Non-U.S. Lender shall not be entitled to indemnification
under subsection (a) or (c) of this Section 2.15 with respect to Taxes imposed
by the United States by reason of such failure, except to the extent the failure
to provide such forms did not give rise to the withholding.
 
(g) Any U.S. Lender or Non-U.S. Lender claiming any additional amounts payable
pursuant to this Section 2.15 shall use its reasonable efforts (consistent with
its internal policies and Requirements of Law) to change the jurisdiction of its
Applicable Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that would be payable
or may thereafter accrue and would not, in the sole determination of such
Lender, be otherwise disadvantageous to such Lender.
 
(h) If the Administrative Agent, any Lender or Issuer determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or Holdings or with respect to
which the Borrower or Holdings has paid additional amounts pursuant to this
Section 2.15, it shall pay to the Borrower or Holdings, as the case may be, an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower or Holdings, as applicable, under
this Section 2.15 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent, such
Lender or such Issuer, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower and Holdings, upon the request of the
Administrative Agent, such Lender or such Issuer, agree to repay the amount paid
over to the Loan Party (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to the Administrative Agent, such Lender or
such Issuer in the event the Administrative Agent, such Lender or such Issuer is
required to repay or return all or any part of such refund to such Governmental
Authority. This subsection shall not be construed to require the Administrative
Agent, any Lender or such Issuer to conduct its business or to arrange or alter
in any respect its tax or financial affairs so that it is entitled to receive
such refund other than performing ministerial acts necessary to be entitled to
receive such refund.
 
50

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
Section 2.16  Substitution of Lenders
 
(a) (i) In the event that (A) any Lender makes a claim under Section 2.13
(c) (Increased Costs) or Section 2.14  (Capital Adequacy), (B) it becomes
illegal for any Lender to continue to fund or make any Eurodollar Rate Loan and
such Lender notifies the Borrower pursuant to Section 2.13 (d) (Illegality), (C)
the Borrower or Holdings is required to make any payment pursuant to Section
2.15  (Taxes) that is attributable to a particular Lender or (D) any Lender
becomes a Non-Funding Lender, (ii) in the case of clause (i)(A) above, as a
consequence of increased costs in respect of which such claim is made, the
effective rate of interest payable to such Lender under this Agreement with
respect to its Loans materially exceeds the effective average annual rate of
interest payable to the Requisite Lenders under this Agreement and (iii) in the
case of clauses (i)(A), (B) and (C) above, Lenders holding at least 75% of the
Commitments are not subject to increased costs or illegality, payment or
proceedings (any such Lender, an “Affected Lender”), the Borrower may substitute
any Lender and, if reasonably acceptable to the Administrative Agent, any other
Eligible Assignee (a “Substitute Institution”) for such Affected Lender
hereunder, after delivery of a written notice (a “Substitution Notice”) by the
Borrower to the Administrative Agent and the Affected Lender within a reasonable
time (in any case not to exceed 90 days) following the occurrence of any of the
events described in clause (i) above that the Borrower intends to make such
substitution; provided, however, that, if more than one Lender claims increased
costs, illegality or right to payment arising from the same act or condition and
such claims are received by the Borrower within 30 days of each other, then the
Borrower may substitute all, but not (except to the extent the Borrower has
already substituted one of such Affected Lenders before the Borrower’s receipt
of the other Affected Lenders’ claim) less than all, Lenders making such claims.
 
(b) If the Substitution Notice was properly issued under this Section 2.16, the
Affected Lender shall sell, and the Substitute Institution shall purchase, all
rights and claims of such Affected Lender under the Loan Documents and the
Substitute Institution shall assume, and the Affected Lender shall be relieved
of, the Affected Lender’s Commitments and all other prior unperformed
obligations of the Affected Lender under the Loan Documents (other than in
respect of any damages (which pursuant to Section 11.5  (Limitation of
Liability), do not include exemplary or punitive damages, to the extent
permitted by applicable law) in respect of any such unperformed obligations).
Such purchase and sale (and the corresponding assignment of all rights and
claims hereunder) shall be recorded in the Register maintained by the
Administrative Agent and shall be effective on (and not earlier than) the later
of (i) the receipt by the Affected Lender of its Ratable Portion of the
Outstandings together with any other Obligations owing to it, (ii) the receipt
by the Administrative Agent of an agreement in form and substance satisfactory
to it and the Borrower whereby the Substitute Institution shall agree to be
bound by the terms hereof and (iii) the payment in full to the Affected Lender
in cash of all fees, unreimbursed costs and expenses and indemnities accrued and
unpaid through such effective date. Upon the effectiveness of such sale,
purchase and assumption, the Substitute Institution shall become a “Lender”
hereunder for all purposes of this Agreement having a Commitment in the amount
of such Affected Lender’s Commitment assumed by it and such Commitment of the
Affected Lender shall be terminated; provided, however, that all indemnities
under the Loan Documents shall continue in favor of such Affected Lender.
 
(c) Each Lender agrees that, if it becomes an Affected Lender and its rights and
claims are assigned hereunder to a Substitute Institution pursuant to this
Section 2.16, it shall execute and deliver to the Administrative Agent an
Assignment and Acceptance to evidence such assignment, together with any Note
(if such Loans are evidenced by a Note) evidencing the Loans subject to such
Assignment and Acceptance; provided, however, that the failure of any Affected
Lender to execute an Assignment and Acceptance shall not render such assignment
invalid.
 
51

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
Section 2.17  Facility Increase
 
(a) The Borrower may request from time to time after the Effective Date upon at
least 30 days’ written notice to the Administrative Agent an increase in the
Commitments (the “Facility Increase”) in the aggregate principal amount not to
exceed $50,000,000. Nothing in this Agreement shall be construed to obligate the
Administrative Agent or any Lender to negotiate, solicit, provide or commit to
the Facility Increase; provided, however, if any existing Lender shall not elect
to increase its Commitment by written notice within ten Business Days following
receipt of Borrower’s request for the Facility Increase, the Borrower may
solicit such commitments from Eligible Assignees that are not existing Lenders.
The Administrative Agent shall promptly notify each applicable Lender or
Eligible Assignee, as applicable, of the proposed Facility Increase and of the
proposed terms and conditions therefor. Each such Lender or other Eligible
Assignee may, in its sole discretion, commit to participate in the Facility
Increase by forwarding its commitment therefor to the Administrative Agent. The
Administrative Agent, upon receipt of written commitments from such Lenders and
Eligible Assignees in form and substance reasonably satisfactory to the
Administrative Agent and the Borrower, shall promptly notify the Borrower of
such commitments and the Borrower shall allocate, in its sole discretion, to
each such Lender or Eligible Assignee commitments with respect to the Facility
Increase not to exceed the amount of written commitments received from such
Lender or Eligible Assignee. The Facility Increase shall become effective on a
date agreed by the Borrower and the Administrative Agent, which agreement shall
not be unreasonably withheld or delayed (the “Facility Increase Date”);
provided, however, that the conditions precedent set forth in Section 3.4
(Conditions Precedent to the Facility Increase) shall have been satisfied on or
prior to the Facility Increase Date. The Administrative Agent shall notify the
Lenders and the Borrower, on or before 1:00 p.m., New York City time, on the
first Business Day following the Facility Increase Date of the effectiveness of
the Facility Increase and shall record in the Register all applicable additional
information in respect of the Facility Increase.
 
(b) From and after the Facility Increase Date, (i) the commitments under the
Facility Increase shall be deemed for all purposes part of the Commitments, (ii)
each Eligible Assignee participating in the Facility Increase shall become a
Lender hereunder and (iii) the commitments under the Facility Increase shall
have the same terms and conditions as the Commitments existing immediately prior
to the Facility Increase (other than applicable margins, unused commitment fees,
upfront or similar fees payable to the Persons providing such Facility Increase
or other fees which may, subject to the immediately following sentence, vary
from those applicable to the Commitments existing immediately prior to the
Facility Increase). Notwithstanding the foregoing, if the applicable margins,
unused commitment fee or other fees (other than upfront or similar fees payable
to the Persons providing such Facility Increase) relating to such Facility
Increase exceed the Applicable Margins, Unused Commitment Fee or other fees
(other than upfront or similar fees paid to the existing Lenders on the
Effective Date) for the Commitments, then the Applicable Margins, Unused
Commitment Fee and/or other such fees shall be increased to be equal to such
applicable margins, unused commitment fee and/or other fees relating to such
Facility Increase. The commitments extended pursuant to the Facility Increase
shall rank pari passu in right of payment with all other Commitments. On the
Facility Increase Date, each Lender or Eligible Assignee participating in the
Facility Increase shall purchase and assume from each existing Lender having
Loans and participations in Letters of Credit under the Facility outstanding on
the Facility Increase Date, without recourse or warranty, an undivided interest
and participation, to the extent of such Lender’s Ratable Portion of the new
Commitments (after giving effect to the Facility Increase), in the aggregate
outstanding Loans and participations in Letters of Credit under the Facility, so
as to ensure that, on the Facility Increase Date after giving effect to the
Facility Increase, each Lender is owed only its Ratable Portion of the Loans and
participations in Letters of Credit under the Facility outstanding on the
Facility Increase Date.
 
52

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
ARTICLE III 
 
CONDITIONS TO LOANS AND LETTERS OF CREDIT
 
 
Section 3.1  Conditions Precedent to Effectiveness
 
This Agreement shall become effective (and the obligation of each Lender to make
the Loans, if any, requested to be made by it on the date hereof and the
obligation of each Issuer to Issue Letters of Credit, if any, requested to be
made by it on the date hereof, is subject to the satisfaction or due waiver in
accordance with Section 11.1 (Amendments, Waivers, Etc.) of the following
conditions precedent:
 
(a) Certain Documents. The Administrative Agent shall have received on or prior
to the Effective Date (and, to the extent any Borrowing of any Eurodollar Rate
Loans is requested to be made on the Effective Date, in respect of the Notice of
Borrowing for such Eurodollar Rate Loans, at least three Business Days prior to
the Effective Date) each of the following, each dated the Effective Date unless
otherwise indicated or agreed to by the Administrative Agent, in form and
substance satisfactory to the Administrative Agent and in sufficient copies for
each Lender: 
 
(i) this Agreement, duly executed and delivered by the Borrower and, for the
account of each Lender requesting the same, a Note or Notes of the Borrower
conforming to the requirements set forth herein;
 
(ii) a reaffirmation of each of the Guaranty and Pledge Agreement and each other
Collateral Document, duly executed and delivered by each respective Loan Party,
together with each of the following:
 
(A) evidence satisfactory to the Administrative Agent that the Administrative
Agent (for the benefit of the Secured Parties) shall have a valid and perfected
first priority security interest in the Collateral; and
 
(B) all certificates, instruments and other documents representing all Pledged
Stock being pledged pursuant to such Pledge Agreement and stock powers for such
certificates, instruments and other documents executed in blank;
 
(iii) a favorable opinion of (A) Shearman & Sterling LLP, counsel to the
Borrower and Holdings, in substantially the form of Exhibit F-1 (Form of Opinion
of Counsel for the Borrower and Holdings), (B) Potter Anderson and Corroon LLP,
Delaware counsel to the Borrower and Holdings, in substantially the form of
Exhibit F-2 (Form of Opinion of Delaware Counsel for the Borrower and Holdings),
and (C) Heidi Mortensen, General Counsel of Holdings and the Borrower, in
substantially the form of Exhibit F-3 (Form of Opinion of General Counsel).
 
53

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
(iv) a copy of the articles or certificate of incorporation (or equivalent
Constituent Document) of the Borrower and Holdings, certified as of a recent
date by the Secretary of State of the state of organization of such Person,
together with certificates of such official attesting to the good standing of
each such Person; 
 
(v) a certificate of the Secretary or an Assistant Secretary of each of the
Borrower and Holdings certifying (A) the names and true signatures of each
officer of such Loan Party that has been authorized to execute and deliver this
Agreement and any other Loan Document or other document required hereunder to be
executed and delivered by or on behalf of such Loan Party, (B) the by-laws (or
equivalent Constituent Document) of such Loan Party as in effect on the date of
such certification, (C) the resolutions of such Loan Party’s Board of Directors
(or equivalent governing body) approving and authorizing the execution, delivery
and performance of this Agreement and the other Loan Documents to which it is a
party and (D) that there have been no changes in the certificate of
incorporation (or equivalent Constituent Document) of such Loan Party from the
certificate of incorporation (or equivalent Constituent Document) delivered
pursuant to clause (iv) above;
 
(vi) the Fee Letter, duly executed by the parties thereto; and
 
(vii) a duly executed Assignment and Acceptance of (A) Merrill Lynch Capital
Corporation, as assignor, and Wachovia Bank, National Association, as assignee,
(B) Macquarie Bank Limited, as assignor, and Macquarie Finance Americas Inc., as
assignee, (C) Credit Suisse/First Boston, as assignor, and Macquarie Finance
Americas Inc., as assignee, and (D) Credit Suisse International FKA, as
assignor, and Macquarie Finance Americas Inc., as assignee.
 
(b) Fees and Expenses Paid.
 
(i) The Borrower shall have paid to the Administrative Agent for the account of
each Person that is a Lender on the Effective Date an establishment fee equal to
0.50% of the amount of such Lender’s Commitment in effect on the Effective Date.
 
(ii) There shall have been paid to the Administrative Agent, for the account of
the Administrative Agent and the Lenders, as applicable, (A) all interest,
Unused Commitment Fees and Letter of Credit Fees accrued through the Effective
Date (but unpaid) under (and as defined and calculated in) the Existing Credit
Agreement and (B) all other fees and expenses (including reasonable fees and
expenses of counsel) due and payable on or before the Effective Date (including
all such fees described in the Fee Letter).
 
(c) Consents, Etc. The Administrative Agent shall have received copies of the
consents, authorizations, approval, notices, filings or registrations listed on
Schedule 4.2 (Consents)) (including all Change of Control Consents required in
connection with the pledge of Stock of the Initial Pledged Entities) other than
the filing of the Form 8-K required to be filed with the Securities and Exchange
Commission with respect to this Agreement and the transactions contemplated
hereby which shall be filed promptly following the Effective Date, each of which
shall be in full force and effect; provided, however, that none of Holdings, the
Borrower and any of their Subsidiaries shall be required to obtain as a
condition to the effectiveness of this Agreement those Change of Control
Consents that would be required in connection with any Enforcement Action. The
Administrative Agent shall have received a certificate of a Responsible Officer
of the Borrower to the effect that the matters set forth in Section 4.2 (a)(iv)
(Corporate Power; Authorization; Enforceable Obligations) and Section 4.13
(Perfection, Etc.) are true and correct on and as of the Effective Date.
 
54

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
(d) Financial Statements. The Lenders shall have received the Financial
Statements referred to in Section 4.4 (a) (Financial Statements).
 
Section 3.2  Conditions Precedent to Each Loan and Letter of Credit
 
The obligation of each Lender on any date (including the Effective Date) to make
any Loan and of each Issuer on any date (including the Effective Date) to Issue
any Letter of Credit is subject to the satisfaction of each of the following
conditions precedent:
 
(a) Request for Borrowing or Issuance of Letter of Credit. With respect to any
Loan, the Administrative Agent shall have received a duly executed Notice of
Borrowing and, with respect to any Letter of Credit, the Administrative Agent
and the Issuer shall have received a duly executed Letter of Credit Request.
 
(b) Representations and Warranties; No Defaults. The following statements shall
be true on the date of such Loan or Issuance, both before and after giving
effect thereto and, in the case of any Loan, to the application of the proceeds
thereof:
 
(i) the representations and warranties set forth in Article IV (Representations
and Warranties) and in the other Loan Documents shall be true and correct on and
as of the Effective Date and shall be true and correct in all material respects
on and as of any such date after the Effective Date with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct as of such
earlier date; and
 
(ii) no Default or Event of Default shall have occurred and be continuing.
 
(c) Pro Forma Compliance with Leverage Ratio. In the event that any Asset Sale
(other than any Excluded Asset Sale), Debt Issuance (other than any Excluded
Debt Issuance) or Subsidiary Default Event shall have occurred during the Fiscal
Quarter in which such Loan is being made or such Letter of Credit is being
Issued, the Leverage Ratio for the most recently ended Measurement Period,
determined on a pro forma basis after giving effect to such Loan or Letter of
Credit, as the case may be, and such Asset Sale, Debt Issuance or Subsidiary
Default Event, as the case may be (and calculated as if such Asset Sale, Debt
Issuance or Subsidiary Default Event occurred on the last day of the most
recently ended Measurement Period), shall not be more than the maximum amount
permitted therefor under Section 5.1 (Maximum Leverage Ratio). 
 
Each submission by the Borrower to the Administrative Agent of a Notice of
Borrowing and the acceptance by the Borrower of the proceeds of each Loan
requested therein, and each submission by the Borrower to an Issuer of a Letter
of Credit Request, and the Issuance of each Letter of Credit requested therein,
shall be deemed to constitute a representation and warranty by the Borrower as
to the matters specified in clause (b) above on the date of the making of such
Loan or the Issuance of such Letter of Credit.
 
55

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
Section 3.3  Determinations of Conditions Precedent to Effectiveness
 
For purposes of determining compliance with the conditions specified in Section
3.1 (Conditions Precedent to Effectiveness), each Lender shall be deemed to have
consented to, approved, accepted or be satisfied with, each document or other
matter required thereunder to be consented to or approved by or acceptable or
satisfactory to the Lenders unless an officer of the Administrative Agent
responsible for the transactions contemplated by the Loan Documents shall have
received notice from such Lender prior to 12:00 p.m. (noon) New York time on the
date hereof specifying its objection thereto and, in the event that a Borrowing
is to be made on the date hereof, such Lender shall not have made available to
the Administrative Agent such Lender’s Ratable Portion of such Borrowing.
 
Section 3.4  Conditions Precedent to the Facility Increase
 
The effectiveness of the Facility Increase shall be subject to the satisfaction
of each of the following conditions precedent:
 
(a) Certain Documents. The Administrative Agent shall have received on or prior
to the Facility Increase Date each of the following, each dated the Facility
Increase Date unless otherwise indicated or agreed to by the Administrative
Agent, in form and substance reasonably satisfactory to the Administrative
Agent:
 
(i) written commitments duly executed by applicable existing Lenders or Eligible
Assignees, as applicable, in an aggregate amount equal to the amount of the
proposed Facility Increase and, in the case of each such Eligible Assignee, an
assumption agreement in form and substance reasonably satisfactory to the
Administrative Agent, duly executed by the Borrower and such Eligible Assignee;
 
(ii) an amendment to this Agreement, effective as of the Facility Increase Date
and executed by the Borrower, the Administrative Agent and the applicable
existing Lenders or Eligible Assignees, as applicable, to the extent necessary
to implement terms and conditions of the Facility Increase, as agreed by the
Borrower and the Administrative Agent pursuant to Section 2.17 (Facility
Increase);
 
(iii) for the account of each Lender or Eligible Assignee participating in the
Facility Increase having requested the same by notice to the Administrative
Agent and the Borrower received by each at least three Business Days prior to
the Facility Increase Date (or such later date as may be agreed by the
Borrower), Notes conforming to the requirements set forth in the Section 2.6(d)
(Evidence of Debt);
 
(iv) a certificate of the secretary, assistant secretary or other officer of the
Borrower in charge of maintaining books and records of the Borrower certifying
as to the resolutions of the Borrower’s board of directors or other appropriate
governing body approving and authorizing the execution, delivery and performance
of each document executed as part of the Facility Increase to which the Borrower
is a party;
 
56

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
(v) duly executed favorable opinions of counsel to the Loan Parties, each
addressed to the Administrative Agent, the Issuers and the Lenders and
addressing such matters as the Administrative Agent may reasonably request; and
 
(vi) such other documents as the Administrative Agent may reasonably request in
a timely manner.
 
(b) Fees and Expenses. There shall have been paid to the Administrative Agent,
for the account of the Administrative Agent, the Arranger, any applicable Lender
(including any Person becoming a Lender as part of such Facility Increase on
such Facility Increase Date) or any Issuer, as the case may be, all fees and
expenses (including upfront fees) due and payable on or before the Facility
Increase Date.
 
(c) Conditions to Extensions of Credit. As of the Facility Increase Date, (i)
the conditions precedent set forth in Section 3.2 shall have been satisfied both
before and after giving effect to the Facility Increase, (ii) the Facility
Increase shall be made on the terms and conditions set forth in Section 2.17 and
(iii) the Borrower shall be in compliance with the covenants set forth in
Article V (Financial Covenants) as of such date and as of the most recently
ended Fiscal Quarter or Fiscal Year, as applicable, for which Financial
Statements were delivered hereunder on a pro forma basis both before and after
giving effect to the Facility Increase.
 
ARTICLE IV 
 
REPRESENTATIONS AND WARRANTIES


To induce the Lenders, the Issuers and the Administrative Agent to enter into
this Agreement, each of Holdings and the Borrower represents and warrants each
of the following to the Lenders, the Issuers and the Administrative Agent, on
and as of the Effective Date and after giving effect to the making of the Loans
and the other financial accommodations on the Effective Date and on and as of
each date as required by Section 3.2 (b)(i) (Conditions Precedent to Each Loan
and Letter of Credit):
 
Section 4.1  Corporate Existence; Compliance with Law
 
Each of Holdings, the Borrower and their respective Subsidiaries (a) is duly
organized or formed, validly existing and (to the extent applicable in the
jurisdiction of organization of such Subsidiaries (other than the Borrower)) in
good standing under the laws of the jurisdiction of its organization, except,
solely in the case of Subsidiaries of Holdings that are not Loan Parties, where
the failure to be so organized, existing or in good standing would not
reasonably be expected, in the aggregate, to have a Material Adverse Effect (b)
is duly qualified to do business as a foreign entity and in good standing under
the laws of each jurisdiction where such qualification is necessary, except
where the failure to be so qualified or in good standing would not reasonably be
expected, in the aggregate, to have a Material Adverse Effect, (c) has all
requisite corporate, limited liability company or other similar organizational
power and authority and the legal right to own, pledge, mortgage and operate its
properties, to lease the property it operates under lease and to conduct its
business as now or currently proposed to be conducted, except, solely in the
case of Subsidiaries of Holdings that are not Loan Parties, where the failure to
have such power and authority would not reasonably be expected, in the
aggregate, to have a Material Adverse Effect, (d) is in compliance with its
Constituent Documents, (e) is in compliance with all applicable Requirements of
Law except where the failure to be in compliance would not reasonably be
expected, in the aggregate, to have a Material Adverse Effect, and (f) has all
necessary Permits from or by, has made all necessary filings with, and has given
all necessary notices to, each Governmental Authority having jurisdiction, to
the extent required for such ownership, operation and conduct, except for
Permits or filings that can be obtained or made by the taking of ministerial
action to secure the grant or transfer thereof or the failure to obtain or make
would not reasonably be expected, in the aggregate, to have a Material Adverse
Effect.
 
57

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
Section 4.2  Corporate Power; Authorization; Enforceable Obligations
 
(a) The execution, delivery and performance by each Loan Party of the Loan
Documents to which it is a party and the consummation of the transactions
contemplated thereby:
 
(i) are within such Loan Party’s corporate, limited liability company,
partnership or other powers;
 
(ii) have been or, at the time of delivery thereof pursuant to Article III
(Conditions To Loans And Letters Of Credit) will have been duly authorized by
all necessary corporate or other organizational action, including the consent of
shareholders, partners and members where required;
 
(iii) do not and will not (A) contravene or violate such Loan Party’s or any of
its Subsidiaries’ respective Constituent Documents, (B) violate any other
Requirement of Law applicable to such Loan Party (including Regulations T, U and
X of the Federal Reserve Board), or any order or decree of any Governmental
Authority or arbitrator applicable to such Loan Party, (C) assuming the accuracy
of Section 10.8(e) (Collateral and Guarantee Matters), conflict with or result
in the breach of, or constitute a default under, or result in or permit the
termination or acceleration of, any material Contractual Obligation of such Loan
Party or any of its Subsidiaries (subject, in the case of any Enforcement
Action, to the receipt of the required Change of Control Consents) or (D) result
in the creation or imposition of any Lien upon any property of such Loan Party
or any of its Subsidiaries, other than (i) those in favor of the Secured Parties
pursuant to the Collateral Documents or (ii) such Liens on any property of any
Subsidiary of Holdings (other than a Loan Party) that could not reasonably be
expected to materially adversely affect the interests of the Lenders; and
 
(iv) assuming the accuracy of Section 10.8(e) (Collateral and Guarantee
Matters), do not require the consent of, authorization by, approval of, notice
to, or filing or registration with, any Governmental Authority or any other
Person, other than (A) the consents, authorizations, approvals, notices, filings
or registrations listed on Schedule 4.2 (Consents), each of which have been or
will be, prior to the Effective Date, obtained or made (other than the filing of
the Form 8-K required to be filed with the Securities and Exchange Commission
with respect to this Agreement and the transactions contemplated hereby which
shall be filed promptly following the Effective Date), copies of which have been
or will be delivered to the Administrative Agent pursuant to Section 3.1
(Conditions Precedent to Effectiveness), and each of which on the Effective Date
will be in full force and effect and (B) with respect to the Collateral, filings
required to perfect the Liens created by the Collateral Documents, and (C) in
the case of any Enforcement Action, the Change of Control Consents.
 
58

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
(b) This Agreement has been, and each of the other Loan Documents will have been
upon delivery thereof pursuant to the terms of this Agreement, duly executed and
delivered by each Loan Party party thereto. This Agreement is, and the other
Loan Documents will be, when delivered hereunder, the legal, valid and binding
obligation of each Loan Party party thereto, enforceable against such Loan Party
in accordance with its terms, except to the extent limited by any applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity.
 
Section 4.3  Ownership of Borrower; Subsidiaries
 
Set forth on Schedule 4.3 (Ownership) is a complete and accurate list of the
direct Subsidiaries of Holdings and the Borrower showing, as of the Effective
Date, as to each such Subsidiary, the jurisdiction of its organization or
formation, the number of shares, membership interest or other ownership interest
of each class of Stock authorized (if applicable), the number outstanding on the
Effective Date and the number and percentage of the outstanding shares of each
such class owned directly by Holdings and the Borrower and the number of shares
covered by all outstanding options, warrants, rights of conversion or purchase
of any similar rights at the Effective Date. All of the outstanding Stock of
each Subsidiary of each of Holdings and the Borrower owned directly by Holdings
and the Borrower, as applicable, has been validly issued, is fully paid and
non-assessable (to the extent applicable) and is owned beneficially and of
record by Holdings or the Borrower, as the case may be. All of the outstanding
Stock of each directly owned Subsidiary of each of the Borrower and Holdings, as
applicable, is owned by the Borrower or Holdings, as the case may be, free and
clear of all Liens other than any Liens created or permitted under the Loan
Documents. As of the Effective Date, neither of Holdings or the Borrower owns or
holds, directly any Stock of any Person other than such Subsidiaries set forth
on Schedule 4.3 (Ownership). Except as set forth on Schedule 4.3 (Ownership),
there are no agreements or understandings to which Holdings or the Borrower is a
party with respect to the voting, sale or transfer of any shares of Stock of the
Borrower or any agreement to which Holdings or the Borrower is a party
restricting the transfer or hypothecation of any such shares.
 
Section 4.4  Financial Statements
 
(a) The Consolidated balance sheet of MICT and its Subsidiaries as at December
31, 2006, and the related Consolidated statements of income, retained earnings
and cash flows of MICT and its Subsidiaries for the fiscal year then ended,
accompanied by an unqualified opinion of the Borrower’s Accountants with respect
to such statements and the Consolidated balance sheets of Holdings (and MICT for
the period prior to June 25, 2007) and its Subsidiaries as at September 30,
2007, and the related Consolidated statements of operations and cash flows of
Holdings (and MICT for the period prior to June 25, 2007) and its Subsidiaries
for the 9 months then ended, copies of which have been furnished to each Lender,
fairly present, in all material respects, subject, in the case of said balance
sheets as at September 30, 2007, and said statements of operations and cash
flows for the 9 months then ended, to the absence of footnote disclosure and
normal recurring year-end audit adjustments, the Consolidated financial
condition of Holdings (and MICT for the period prior to June 25, 2007) and its
Subsidiaries as at such dates and the Consolidated results of the operations of
Holdings (and MICT for the period prior to June 25, 2007) and its Subsidiaries
for the period ended on such dates, all in conformity with GAAP.
 
(b) None of Holdings, the Borrower or any of the Borrower’s Subsidiaries has any
material obligation, contingent liability or liability for taxes, long-term
leases or unusual forward or long-term commitment that is not reflected in the
Financial Statements referred to in clause (a) above or in the notes thereto to
the extent required by GAAP or is not, to the extent incurred after the date of
such Financial Statements, prohibited by this Agreement.
 
59

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
Section 4.5  Material Adverse Change
 
Since December 31, 2006, there has been no Material Adverse Change.
 
Section 4.6  Solvency
 
Each Loan Party is Solvent.
 
Section 4.7  Litigation
 
Except as set forth on Schedule 4.7 (Litigation), there are no pending or, to
the knowledge of the Borrower or Holdings, threatened or contemplated actions,
suits, investigations, litigation or proceedings affecting Holdings or any of
its Subsidiaries or against any of their properties or revenues before any
court, Governmental Authority or arbitrator that affects or purports to affect
the legality, validity or enforceability of any Loan Document or the
consummation of the transactions contemplated hereby or thereby, other than
those that, in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.
 
Section 4.8  Taxes
 
All federal, state, local and foreign income and franchise and other material
tax returns, reports and statements (collectively, the “Tax Returns”) required
to be filed by Holdings or the Borrower or any of their respective Subsidiaries
have been filed with the appropriate Governmental Authorities in all
jurisdictions in which such Tax Returns are required to be filed, all such Tax
Returns are true and correct in all material respects, and all taxes, charges
and other impositions reflected therein and all material taxes, charges and
other impositions or otherwise due and payable have been paid prior to the date
on which any fine, penalty, interest, late charge or loss may be added thereto
for non-payment thereof except where contested in good faith and by appropriate
proceedings if adequate reserves therefor have been established on the books of
Holdings, the Borrower or such Subsidiary (other than, in the case of Holdings,
the Borrower) in conformity with GAAP or, in the case of any Subsidiary (other
than, in the case of Holdings, the Borrower) as would not reasonably be expected
to have a Material Adverse Effect. No such Tax Return is under audit or, to the
knowledge of the Borrower or Holdings, examination by any Governmental Authority
and no written notice of such an audit or examination or any written assertion
of any claim for Taxes has been given or made by any Governmental Authority,
except as would not reasonably be expected to have a Material Adverse Effect.
Proper and accurate amounts have been withheld by Holdings, the Borrower and
each of their respective Subsidiaries from their respective employees for all
periods in full and complete compliance with the tax, social security and
unemployment withholding provisions of applicable Requirements of Law and such
withholdings have been timely paid to the respective Governmental Authorities,
except in the case of any Subsidiary (other than, in the case of Holdings, the
Borrower), as would not reasonably be expected to have a Material Adverse
Effect.
 
60

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
Section 4.9  Full Disclosure
 
(a) All information prepared or furnished in writing by or on behalf of Holdings
or the Borrower in connection with this Agreement or the consummation of the
transactions contemplated hereunder and thereunder was true, complete and
accurate in all material respects when taken as a whole on the date on which
such information was provided, and as of such date, did not omit to state a
material fact necessary to make such information, taken as a whole, not
misleading.
 
(b) No information furnished by Holdings or the Borrower to the Administrative
Agent, the Issuers or any Lender in connection with the negotiation of the
Credit Agreement or the other Loan Documents, the consummation of the
transactions contemplated hereby or thereby or pursuant to the terms of the Loan
Documents, when taken together with the information contained in the 2004 S-1/A
and in each of Holdings’ periodic reports filed with the Securities and Exchange
Commission on Form 10-K, Form 10-Q or Form 8-K (together, in each case, with any
exhibits and press releases with respect thereto and documents incorporated by
reference therein), as the case may be, subsequent to the filing of the 2004
S-1/A, taken as a whole, contains (as of the date on which such information has
been provided to the Administrative Agent, such Issuer or such Lender, as
modified or otherwise supplemented by information so provided) any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements made therein, in light of the circumstances under which they
were, are or will be made, not misleading; provided, that to the extent any such
information, exhibit or report was based upon or constitutes a forecast or
projection, the Borrower and Holdings represent only that such information was
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were believed by the Borrower and Holdings to be reasonable at the
time (it being understood that such forecasts or projections are subject to
significant uncertainties and contingencies, many of which are beyond the
control of the Borrower and Holdings, and that the Borrower and Holdings make no
representation as to the attainability of such forecasts or projections or as to
whether such forecasts or projections will be achieved or materialize).
 
(c) All facts known to the Borrower or Holdings and material to an understanding
of the financial condition, business, properties or prospects of Holdings, the
Borrower and their respective Subsidiaries taken as one enterprise have been
disclosed to the Lenders or are contained in the 2004 S-1/A and in one or more
of Holdings’ periodic reports filed with the Securities and Exchange Commission
on Form 10-K, Form 10-Q or Form 8-K (together, in each case, with any exhibits
and press releases with respect thereto and documents incorporated by reference
therein) subsequent to the filing of the 2004 S-1/A.
 
Section 4.10  No Defaults
 
No Default or Event of Default has occurred and is continuing.
 
Section 4.11  Investment Company Act
 
No Loan Party is required to register as an “investment company”, as such term
is defined in the Investment Company Act of 1940, as amended.
 
Section 4.12  Use of Proceeds
 
(a) The proceeds of the Loans and the Letters of Credit are being used by the
Borrower (and, to the extent distributed to them by the Borrower, Holdings or
any other Subsidiary of Holdings) solely for (i) Capital Expenditures or other
Investments not prohibited hereunder and (ii) general corporate purposes;
provided, however, that the aggregate outstanding amount of Loans and Letters of
Credit made or issued for the purposes specified in this clause (ii) shall not
at any time exceed $30,000,000 (the “Working Capital Sublimit”); and provided,
further, however that no Loans in excess of the Working Capital Sublimit shall
be used at any time for purposes of making Restricted Payments to or by
Holdings.
 
61

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
(b) The proceeds of the Loans and the Letters of Credit will not be used to
purchase (or are not being used for the purpose of purchasing) or carry any
margin stock (within the meaning of Regulation U of the Federal Reserve Board)
or to extend credit to others for the purpose of purchasing or carrying any such
margin stock in contravention of Regulation T, U or X of the Federal Reserve
Board. Following the application of the proceeds of the Loans and the Letters of
Credit, the Obligations secured by margin stock (within the meaning of
Regulation U of the Federal Reserve Board) shall not exceed an amount equal to
the “maximum loan value” (as defined in Regulation U of the Federal Reserve
Board) of the Collateral.
 
Section 4.13  Perfection, Etc.
 
All filings and other actions necessary to perfect and protect the Liens on the
Collateral created under, and in the manner contemplated by, the Collateral
Documents have been duly made or taken or otherwise provided for in a manner
reasonably acceptable to the Administrative Agent and are in full force and
effect and the Collateral Documents create in favor of the Administrative Agent
for the benefit of the Secured Parties a valid and, together with such filings
and other actions, perfected first priority Lien in the Collateral, securing the
payment of the Secured Obligations, subject to Customary Permitted Liens. The
Loan Parties are the legal and beneficial owners of the Collateral free and
clear of any Lien, except for the Liens created or permitted under the Loan
Documents.
 
ARTICLE V 
 
FINANCIAL COVENANTS


The Borrower agrees with the Lenders, the Issuers and the Administrative Agent
to each of the following as long as any Obligation or any Commitment remains
outstanding and, in each case, unless the Requisite Lenders otherwise consent in
writing:
 
Section 5.1  Maximum Leverage Ratio
 
As of each Calculation Date, the Borrower shall maintain a Leverage Ratio for
the Measurement Period ending on such Calculation Date of not more than 5.6 to
1.0.
 
Section 5.2  Minimum Interest Coverage Ratio
 
As of each Calculation Date, the Borrower shall cause the Interest Coverage
Ratio for the Measurement Period ending on such Calculation Date to be at least
2.0 to 1.0.
 
Section 5.3  Minimum EBITDA
 
As of each Calculation Date, the Borrower shall maintain EBITDA for the
Measurement Period ending on such Calculation Date, of $100,000,000 or more.
 
62

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
ARTICLE VI 
 
REPORTING COVENANTS


Each of Holdings and the Borrower agrees with the Lenders, the Issuers and the
Administrative Agent to each of the following, as long as any Obligation or any
Commitment remains outstanding and, in each case, unless the Requisite Lenders
otherwise consent in writing:
 
Section 6.1  Financial Statements
 
The Borrower shall furnish to the Administrative Agent (with sufficient copies
for each of the Lenders) each of the following:
 
(a) Quarterly Reports. In the case of each of the first three Fiscal Quarters of
each Fiscal Year of Holdings, within the earlier of (i) 40 days after the end of
each such Fiscal Quarter and (ii) 2 Business Days after the date such financial
statements are filed with the Securities and Exchange Commission, financial
information regarding Holdings and its Subsidiaries (including the Loan Parties)
consisting of Consolidated unaudited balance sheets as of the close of such
Fiscal Quarter and the related statements of income and cash flow for such
Fiscal Quarter and that portion of the Fiscal Year ending as of the close of
such Fiscal Quarter, setting forth in comparative form the figures for the
corresponding period in the prior year, in each case certified by a Responsible
Officer of Holdings as fairly presenting the Consolidated financial position of
the Holdings and its Subsidiaries as at the dates indicated and the results of
their operations and cash flow for the periods indicated in accordance with GAAP
(subject to the absence of footnote disclosure and normal year-end audit
adjustments). 
 
(b) Annual Reports. Within the earlier of (i) 60 days after the end of each
Fiscal Year and (ii) 2 Business Days after the date such financial statements
are filed with the Securities and Exchange Commission, financial information
regarding Holdings and its Subsidiaries consisting of Consolidated balance
sheets of Holdings and its Subsidiaries as of the end of such Fiscal Year and
related statements of income and cash flows of Holdings and its Subsidiaries for
such Fiscal Year, all prepared in conformity with GAAP and certified, in the
case of such Consolidated Financial Statements, without qualification as to the
scope of the audit or as to Holdings being a going concern by the Borrower’s
Accountants, together with the report of such accounting firm stating that (A)
such Financial Statements fairly present, in all material respects, the
Consolidated financial position of Holdings and its Subsidiaries as at the dates
indicated and the results of their operations and cash flow for the periods
indicated in conformity with GAAP and (B) the examination by the Borrower’s
Accountants in connection with such Consolidated Financial Statements has been
made in accordance with generally accepted auditing standards, and accompanied
by a certificate stating that in the course of the regular audit of the business
of Holdings and its Subsidiaries such accounting firm has obtained no knowledge
that a Default or Event of Default in respect of the financial covenants
contained in Article V (Financial Covenants) has occurred and is continuing, or,
if in the opinion of such accounting firm, a Default or Event of Default has
occurred and is continuing in respect of such financial covenants, a statement
as to the nature thereof.
 
63

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
(c) Compliance Certificate. Together with each delivery of any Financial
Statement pursuant to clause (a) or (b) above, a certificate of a Responsible
Officer of the Borrower (each, a “Compliance Certificate”) (i) showing in
reasonable detail the calculations used in demonstrating compliance with each of
the financial covenants contained in Article V (Financial Covenants), and (ii)
stating that no Default or Event of Default has occurred and is continuing or,
if a Default or an Event of Default has occurred and is continuing, stating the
nature thereof and the action that the Borrower proposes to take with respect
thereto and (iii) showing in reasonable detail a list of all Capital
Expenditures for the period covered by such Financial Statements, separately
identifying maintenance Capital Expenditures and other Capital Expenditures.
 
(d) Documents required to be delivered pursuant to Section 6.1 (a) or (b)
(Financial Statements) or Section 6.4 (SEC Filings; Press Releases) may (to the
extent any such documents are included in materials otherwise filed with the
Securities and Exchange Commission) be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents (or provides a link thereto) to its website on the
Internet at www.macquarie.com/mic, (ii) on which the Administrative Agent has
received written notice from the Borrower of the making or filing of any
Financial Statement or other filing or registration and the same are
continuously available on the Electronic Data Gathering Analysis and Retrieval
(“EDGAR”) of the Securities and Exchange Commission or (iii) on which such
documents are posted on the Borrower’s behalf on IntraLinks™ or other Approved
Electronic Platform to which each Lender and each Administrative Agent have
access; provided, that (A) the Borrower shall deliver paper copies of such
documents to the Administrative Agent or any Lender that requests in writing
that the Borrower deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(B) the Borrower shall notify (which may be by facsimile or electronic mail) the
Administrative Agent and each Lender of the posting of any such documents in
accordance with the foregoing clauses (i), (ii) and/or (iii) above and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.
 
Section 6.2 Default Notices
 
As soon as practicable, and in any event within five Business Days after a
Responsible Officer of the Borrower or Holdings has actual knowledge of the
existence of any Default, Event of Default or other event having had a Material
Adverse Effect or having any reasonable likelihood of causing or resulting in a
Material Adverse Change, the Borrower or Holdings, as applicable, shall give the
Administrative Agent notice specifying the nature of such Default or Event of
Default or other event, including the anticipated effect thereof, which notice,
if given by telephone, shall be promptly confirmed in writing on the next
Business Day.
 
Section 6.3 Litigation
 
(a) Promptly and in any event within five Business Days after a Responsible
Officer of the Borrower or Holdings has actual knowledge of the existence
thereof, the Borrower or Holdings, as applicable, shall give the Administrative
Agent written notice of the commencement or pendency of all actions, suits and
proceedings before any domestic or foreign Governmental Authority or arbitrator
against Holdings, the Borrower or any of Subsidiary of Holdings that (i) seeks
injunctive or similar relief or (ii) in the reasonable judgment of the Borrower
or Holdings, that, if adversely determined, would reasonably be expected to have
a Material Adverse Effect.
 
64

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
(b) Promptly, and in any event within five Business Days after a Responsible
Officer of the Borrower or Holdings has actual knowledge of the existence
thereof, the Borrower or Holdings, as applicable, shall give the Administrative
Agent written notice of the institution of any proceeding against the Borrower,
Holdings or any of their respective Subsidiaries with respect to, or the receipt
of notice by the Borrower, Holdings or such Subsidiaries, of potential liability
or responsibility for any actual or alleged violation of any Requirements of Law
(including Environmental Laws and ERISA), the violation of which would
reasonably be expected to have a Material Adverse Effect.
 
Section 6.4  SEC Filings; Press Releases
 
Promptly after the sending or filing thereof and in any event within two (2)
Business Days of the filing thereof with the Securities and Exchange Commission,
the Borrower shall send the Administrative Agent copies of (a) all reports that
Holdings sends to its security holders generally, (b) all reports and
registration statements that Holdings or any of its Subsidiaries files with the
Securities and Exchange Commission or any national or foreign securities
exchange or the National Association of Securities Dealers, Inc., (c) all press
releases and (d) all other statements concerning material changes or
developments in the business of any Loan Party made available by any Loan Party
to the public or any other creditor; provided that this Section 6.4 is subject
to the last paragraph of Section 6.1.
 
Section 6.5  Acquisitions
 
(a) The Borrower shall provide the Administrative Agent sufficiently in advance
and in any case no later than 5 Business Days prior to the consummation of any
Acquisition for which the aggregate consideration paid by Holdings or any of its
Subsidiaries shall be equal to or greater than $25,000,000, a copy of the then
most current draft of the applicable purchase agreement (or similar document),
together with the financial model, financial information and financial analysis
relating to the Person or assets being acquired prepared by or on behalf of
Holdings or any of its Subsidiaries or furnished to Holdings or any of its
Subsidiaries in connection with such Acquisition, except where the disclosure of
such information is prohibited by any Requirement of Law or Contractual
Obligation, in which case, the Borrower shall use commercially reasonable
efforts to permit disclosure under such Requirement of Law or Contractual
Obligation.
 
Section 6.6  Default Under Existing Subsidiary Debt Agreements
 
(a) As soon as practicable, and in any event within five Business Days after a
Responsible Officer of the Borrower has actual knowledge of the existence of (i)
any event of default with regard to Indebtedness of any Subsidiary of the
Borrower or (ii) the occurrence of any lock-up or other similar event under any
Indebtedness of any Subsidiary of the Borrower, in the case of each of clause
(i) and (ii), as a result of which any Subsidiary of the Borrower is prohibited
from making Restricted Payments to the Borrower or its immediate parent (any
such event, a "Subsidiary Default Event"), the Borrower shall give the
Administrative Agent notice specifying the nature of such event of default or
other event, including the anticipated effect thereof.
 
Section 6.7  Other Information.
 
The Borrower shall provide the Administrative Agent or any Lender with such
other information respecting the business, properties, financial condition or
operations of Holdings, the Borrower or any Subsidiary of Holdings as the
Administrative Agent or such Lender through the Administrative Agent may from
time to time reasonably request, except where the disclosure of such information
is prohibited by any Requirement of Law or Contractual Obligation, in which
case, the Borrower shall use commercially reasonable efforts to permit
disclosure under such Requirement of Law or Contractual Obligation.
 
65

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
ARTICLE VII
 
AFFIRMATIVE COVENANTS


Each of Holdings and the Borrower agrees with the Lenders, the Issuers and the
Administrative Agent to each of the following, as long as any Obligation or any
Commitment remains outstanding and, in each case, unless the Requisite Lenders
otherwise consent in writing:
 
Section 7.1  Preservation of Corporate Existence, Etc.
 
Each of Holdings and the Borrower shall, and shall cause each Subsidiary of
Holdings to, preserve and maintain its legal existence, rights (charter and
statutory) and franchises, except in connection with Asset Sales or as permitted
by Section 8.2 (Restriction on Fundamental Changes); provided, that (a) the
foregoing shall not prohibit the merger or consolidation of a Subsidiary of
Holdings with or into another Subsidiary of Holdings, or the termination of the
legal existence of any Subsidiary or Holdings (other than the Borrower or any
other Loan Party) to the extent that the Board of Directors (or equivalent
governing body) or any committee thereof of the Borrower or Holdings, as the
case may be, determines in good faith that such Subsidiary is no longer
necessary in the conduct of the business of the Borrower or Holdings, as the
case may be, and that the termination of the existence of such Subsidiary or
merger or consolidation of such Subsidiary with or into another Subsidiary, in
each case, would not reasonably be likely to have a Material Adverse Effect and
(b) none of the Borrower, Holdings or such Subsidiaries shall be required to
preserve any right or franchise if the Board of Directors (or equivalent
governing body) or any committee thereof of such Person determines that the
preservation thereof is no longer desirable in the conduct of the business of
the Borrower, Holdings or such Subsidiary, as the case may be, and that the loss
thereof is not disadvantageous in any material respect to the Borrower, Holdings
or such Subsidiary, as the case may be.
 
Section 7.2  Compliance with Laws, Etc.
 
Each of Holdings and the Borrower shall, and shall cause each Subsidiary of
Holdings to, comply with all applicable Requirements of Law, Contractual
Obligations and Permits, except where the failure so to comply would not
reasonably be expected, in the aggregate, to have a Material Adverse Effect.
 
Section 7.3  Payment of Taxes, Etc.
 
Each of Holdings and the Borrower shall, and Holdings shall cause each of its
Subsidiaries to, pay and discharge before the same shall become delinquent, all
lawful governmental claims, taxes, assessments, charges and levies, in each case
to the extent material and except where contested in good faith, by proper
proceedings and adequate reserves therefor have been established on the books of
Holdings, the Borrower or the appropriate Subsidiary in conformity with GAAP.
 
66

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
Section 7.4  Access
 
Each of Holdings and the Borrower shall, and Holdings shall cause each of its
Subsidiaries to, from time to time permit (at the expense of the Administrative
Agent and the Lenders unless an Event of Default shall have occurred and be
continuing) the Administrative Agent and the Lenders, or any agents or
representatives thereof, within five Business Days after written notification of
the same (except that during the continuance of an Event of Default, no such
notice shall be required) during normal business hours to (a) examine and make
copies of and abstracts from the records and books of account of Holdings, the
Borrower and each Subsidiary of Holdings, (b) visit the properties of Holdings,
the Borrower and each Subsidiary of Holdings, (c) discuss the affairs, finances
and accounts of Holdings, the Borrower and each Subsidiary of Holdings with any
of their respective officers or directors and (d) communicate (as long as no
Event of Default shall have occurred and be continuing in the presence of a
Responsible Officer of Holdings or the Borrower) directly with any of its
certified public accountants (including the Borrower's Accountants). Each of
Holdings and the Borrower shall authorize its certified public accountants
(including the Borrower's Accountants), and shall cause the certified public
accountants of any Subsidiary of Holdings, if any, to disclose in writing to the
Administrative Agent or any Lender any and all financial statements and other
information of any kind, as the Administrative Agent or any Lender (through the
Administrative Agent) reasonably requests in writing with a copy to Holdings and
that such accountants may have with respect to the business, financial
condition, results of operations or other affairs of Holdings, the Borrower or
any other Subsidiary of Holdings.
 
Section 7.5  Keeping of Books
 
Each of Holdings and the Borrower shall, and shall cause each Subsidiary of
Holdings to keep, proper books of record and account, in which full and correct
entries shall be made in conformity with GAAP of all financial transactions and
the assets and business of Holdings, the Borrower and each such Subsidiary.
 
Section 7.6  Application of Proceeds
 
The Borrower (and, to the extent distributed to them by the Borrower, Holdings
and each of its Subsidiaries) shall use the proceeds of the Loans solely as
provided in Section 4.12 (Use of Proceeds).
 
Section 7.7  Additional Collateral
 
To the extent not delivered to the Administrative Agent on or before the
Effective Date (including in respect of after-acquired Persons that become
directly owned by any Loan Party after the Effective Date), Holdings and the
Borrower agree promptly (and in any event, within 10 Business Days of the
Effective Date or the date of acquisition of such property or Persons (or such
later date as may be agreed to by the Administrative Agent)) to do, or cause
each Loan Party to do, each of the following, unless otherwise agreed by the
Administrative Agent:
 
(a) deliver to the Administrative Agent such duly-executed joinder and
amendments to the Pledge Agreement and, if applicable, other Collateral
Documents, in form and substance reasonably satisfactory to the Administrative
Agent and as the Administrative Agent reasonably deems necessary or advisable in
order to effectively grant to the Administrative Agent, for the benefit of the
Secured Parties, a valid, perfected and enforceable first-priority security
interest in the Stock and Stock Equivalents owned directly by any Loan Party in
any acquired Person;
 
67

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
(b) deliver to the Administrative Agent all certificates, instruments and other
documents representing all Pledged Stock and all other Stock and Stock
Equivalents being pledged pursuant to the joinders and amendments executed
pursuant to clause (a) above, together with, in the case of certificated Pledged
Stock and other certificated Stock and Stock Equivalents, undated stock powers
endorsed in blank, in each case executed and delivered by a Responsible Officer
of such Loan Party;
 
(c) to take such other actions as are necessary to create, maintain or perfect
the security interest required to be granted pursuant to clause (a) above,
including the filing of UCC financing statements in such jurisdictions as may be
required by the Collateral Documents or by applicable Requirements of Law as may
be reasonably requested by the Administrative Agent;
 
provided that notwithstanding anything to the contrary in this Section 7.7, no
Loan Party shall be required to pledge to the Administrative Agent pursuant to
the Pledge Agreement or any other Loan Document any Stock or Stock Equivalents
that constitute Excluded Equity unless and until such Stock or Stock Equivalents
ceases to constitute Excluded Equity.
 
Section 7.8  Additional Guarantees
 
(a) In the event that Holdings forms any Subsidiary to hold the Stock of the
Borrower, Holdings agrees to promptly (and in any event, within 10 Business Days
of the formation of any such Subsidiary (or such later date as may be agreed to
by the Administrative Agent)), and to cause each such Subsidiary to promptly, do
each of the following, unless otherwise agreed by the Administrative Agent:
 
(i) deliver to the Administrative Agent such duly executed supplements and
amendments to the Guaranty, in form and substance reasonably satisfactory to the
Administrative Agent and as the Administrative Agent reasonably deems necessary
or advisable in order to ensure that each such Subsidiary guaranties, as primary
obligor and not as surety, the full and punctual payment when due of the
Obligations or any part thereof;
 
(ii) deliver to the Administrative Agent such documents required to be delivered
pursuant to Section 7.7  (Additional Collateral); and
 
(iii) to take such other actions necessary or reasonably advisable to ensure the
validity or continuing validity of the guaranties required to be given pursuant
to clause (a) above.
 
(b) In the event that Holdings forms any Subsidiary to hold (directly or
indirectly) the Stock of the Borrower, Holdings agrees to promptly (and in any
event, within 30 days of the formation of any such Subsidiary (or such later
date as may be agreed to by the Administrative Agent)), and to cause each such
Subsidiary to promptly, if requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions relating to the matters described in clause
(a) above, which opinions shall be in form and substance, and from counsel,
reasonably satisfactory to the Administrative Agent.
 
68

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
Section 7.9  Further Assurances
 
At the Borrower's cost and expense, upon the reasonable request of the
Administrative Agent, duly execute and deliver or cause to be duly executed and
delivered, to the Administrative Agent such further instruments, documents,
certificates, financing and continuation statements, and do and cause to be done
such further acts (including filing Uniform Commercial Code and other financing
statements and delivering to the Administrative Agent certificates representing
the Pledged Stock) that may be reasonably necessary or advisable in the
reasonable opinion of the Administrative Agent to carry out more effectively the
provisions and purposes of this Agreement, the Guaranty, the Collateral
Documents and the other Loan Documents or that may be required under applicable
Requirements of Law in order to grant, preserve, protect and perfect the
validity and priority of the security interests and Liens created or intended to
be created by the Collateral Documents.
 
Section 7.10  Cash Collateral Accounts.
 
The Administrative Agent may establish one or more Cash Collateral Accounts with
such depositaries and Securities Intermediaries as it in its sole discretion
shall determine; provided, however, that no Cash Collateral Account shall be
established with respect to the assets of any CFC. The Borrower agrees that each
such Cash Collateral Account shall meet the requirements set forth in the
definition of "Cash Collateral Account". None of Holdings, the Borrower, any
other Subsidiary of Holdings or any other Person claiming on behalf of or
through Holdings, the Borrower or any Subsidiary of Holdings shall have any
right to demand payment of any funds held in any Cash Collateral Account at any
time prior to the termination of all outstanding Letters of Credit and the
payment in full of all then outstanding and payable monetary Obligations. The
Administrative Agent shall apply all funds on deposit in a Cash Collateral
Account as provided in Section 2.12(g) (Payments and Computations).
 
ARTICLE VIII
 
NEGATIVE COVENANTS


Each of the Borrower and Holdings agrees with the Lenders, the Issuers and the
Administrative Agent to each of the following, as long as any Obligation or any
Commitment remains outstanding and, in each case, unless the Requisite Lenders
otherwise consent in writing:
 
Section 8.1  Liens, Etc.
 
Neither Holdings nor the Borrower shall, nor shall they permit any Loan Party
to, create or suffer to exist, any Lien upon or with respect to any of their
respective directly owned properties or assets, whether now owned or hereafter
acquired, or assign any right to receive income, except for the following:
 
(a) Liens created pursuant to the Loan Documents; and
 
(b) Customary Permitted Liens on the assets of the Loan Parties.
 
69

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
Section 8.2  Restriction on Fundamental Changes
 
Neither Holdings nor the Borrower shall, nor shall they permit any Loan Party
to:
 
(a) consummate any Acquisition or create any Subsidiary unless at the time of
such Acquisition or creation and after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing;
 
(b) except in connection with an Acquisition, merge or consolidate with any
Person; provided, that the Borrower, Holdings or such other Loan Party may merge
or consolidate with each other or any of their respective Subsidiaries as long
as (i) except as set forth in subclause (ii) below, the Borrower or Holdings, as
the case may be, shall be the continuing or surviving entity or in the case of
such other Loan Party other than the Borrower or Holdings, the entity into which
such Loan Party is merged shall become a Loan Party hereunder and (ii) in the
case of a merger or consolidation of the Borrower with or into Holdings or such
other Loan Party, the Borrower shall be the continuing or surviving entity; or
 
(c) enter into any joint venture or partnership with any Person.
 
Section 8.3  Transactions with Affiliates
 
Neither Holdings nor the Borrower shall, nor shall they permit any Loan Party
to, enter into any transaction of any kind with any Affiliate, whether or not in
the ordinary course of business, other than (a) Permitted Affiliate Transactions
or (b) on fair and reasonable terms not substantially less favorable to the
Borrower, Holdings or such Loan Party, as the case may be, as would be
obtainable by such Person at the time in a comparable arm's length transaction
with a Person other than an Affiliate.
 
Section 8.4  Accounting Changes; Fiscal Year
 
Neither Holdings nor the Borrower shall, nor shall they permit any Loan Party
to, change its (a) accounting treatment and reporting practices or tax reporting
treatment, except as required by GAAP or any Requirement of Law and disclosed to
the Lenders and the Administrative Agent or (b) Fiscal Year.
 
Section 8.5  No Speculative Transactions
 
Neither Holdings nor the Borrower shall, nor shall they permit any Loan Party
to, engage in any speculative financial transactions involving Hedging
Contracts, other credit derivatives or other financial instruments, except for
the sole purpose of hedging in the normal course of business and consistent with
industry practices.
 
Section 8.6  Certain Agreements
 
Holdings shall not make or agree to any amendment to or waivers or other
modifications of any of the terms of the Management Services Agreement unless
(a) Holdings shall have delivered to the Administrative Agent a copy of any such
proposed amendment, waiver or other modification at least 5 Business Days prior
to the effectiveness thereof and (b) any such amendment, waiver or other
modification would not reasonably be expected to materially adversely affect the
interests of the Lenders.
 
70

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
Section 8.7  Restricted Payments
 
If a Default or an Event of Default, as applicable, specified in Section 9.1
(a), (b) or (f) exists, or if as a result of the occurrence of any other Event
of Default any of the Obligations has been accelerated pursuant to Section 9.2,
the Borrower shall not declare, order, pay, make or set apart any sum for any
Restricted Payment.
 
Section 8.8  Guaranty Obligations
 
Neither Holdings nor the Borrower shall permit any Subsidiary of Holdings (other
than the Borrower) or any Subsidiary of the Borrower, as applicable, to incur
any Guaranty Obligations in respect of Indebtedness of any Person other than (a)
the Line of Business Holding Company of such Subsidiary and (b) other
Subsidiaries of such Line of Business Holding Company. As used in this
definition, "Line of Business Holding Company" means a Subsidiary of Holdings or
the Borrower, as applicable, substantially all of the assets of which consist of
Stock of Subsidiaries of the Borrower (or in the case of Holdings, Subsidiaries
that are not Subsidiaries of the Borrower) engaged in the same line of business.
In no event shall Holdings or the Borrower be considered a Line of Business
Holding Company.
 
ARTICLE IX 
 
EVENTS OF DEFAULT


Section 9.1  Events of Default
 
Each of the following events shall be an Event of Default:
 
(a) the Borrower shall fail to pay any principal of any Loan or any
Reimbursement Obligation when the same becomes due and payable; or
 
(b) the Borrower shall fail to pay any interest on any Loan, any fee under any
of the Loan Documents or any other Obligation (other than one referred to in
clause (a) above) and such non-payment continues for a period of five Business
Days after the due date therefor; or
 
(c) any representation or warranty made or deemed made by any Loan Party in any
Loan Document or by any Loan Party (or any of its officers) in connection with
any Loan Document shall prove to have been incorrect in any material respect
when made or deemed made; or
 
(d) any Loan Party shall fail to perform or observe (i) any term, covenant or
agreement contained in Article V (Financial Covenants), Section 7.1 
(Preservation of Corporate Existence, Etc.), Section 7.4  (Access), Section
7.6  (Application of Proceeds), Section 7.7  (Additional Collateral), Section
7.8  (Additional Guarantees) or Article VIII (Negative Covenants) or (ii) any
other term, covenant or agreement contained in this Agreement or in any other
Loan Document if such failure under this clause (ii) shall remain unremedied for
30 days after the earlier of (A) the date on which a Responsible Officer of the
Borrower becomes aware of such failure and (B) the date on which written notice
thereof shall have been given to the Borrower by the Administrative Agent or any
Lender; or
 
71

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
(e) (i) any Loan Party shall fail to make any payment on any Indebtedness of
such Loan Party (other than the Obligations) and such failure relates to
Indebtedness having a principal amount of $5,000,000 or more, when the same
becomes due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise) and after giving effect to any applicable
grace period specified in any agreement or instrument relating to such
Indebtedness, (ii) any other event shall occur or condition shall exist under
any agreement or instrument relating to any such Indebtedness, if the effect of
such event or condition is to accelerate, or to permit the acceleration of, the
maturity of such Indebtedness or (iii) any such Indebtedness shall become or be
declared to be due and payable, or be required to be prepaid or repurchased
(other than by a regularly scheduled required prepayment), prior to the stated
maturity thereof; or
 
(f) (i) any Loan Party shall generally not pay its debts as such debts become
due, shall admit in writing its inability to pay its debts generally or shall
make a general assignment for the benefit of creditors, (ii) any proceeding
shall be instituted by or against such Loan Party seeking to adjudicate it a
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief or composition of it or its debts,
under any Requirement of Law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a custodian, receiver, trustee or other similar official
for it or for any substantial part of its property; provided, however, that, in
the case of any such proceedings instituted against Holdings or the Borrower
(but not instituted by Holdings or the Borrower) either such proceedings shall
remain undismissed or unstayed for a period of 60 days or more or any action
sought in such proceedings (including the entry of an order for relief against,
or the appointment of a receiver, trustee, custodian or other similar official
for, such Person or any substantial part of such Person's property) shall occur
or (iii) Holdings or the Borrower shall take any corporate action to authorize
any action set forth in clauses (i) and (ii) above; or
 
(g) one or more judgments or orders (or other similar process) involving, in the
case of money judgments, an aggregate amount in excess of $5,000,000 to the
extent not covered by independent third-party insurance as to which the insurer
does not deny coverage, shall be rendered against one or more of any Loan Party
and either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order or (ii) there shall be any period of 60 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect; or
 
(h) (i) any material provision of any Loan Document after delivery thereof shall
for any reason fail or cease to be valid and binding on, or enforceable against,
any Loan Party party thereto (other than as a result of the payment in full of
the Obligations and the termination of the Commitments hereunder), or any Loan
Party shall so state in writing; or (ii) any Loan Party denies that it has any
further liability or obligation under any Loan Document or purports to revoke,
terminate or rescind any Loan Document; or
 
(i) any Collateral Document shall for any reason (other than pursuant to the
terms thereof) fail or cease to create a valid and enforceable Lien on any
Collateral purported to be covered thereby or, except as permitted by the Loan
Documents, such Lien shall fail or cease to be a perfected and first priority
Lien, or any Loan Party shall so state in writing; or
 
72

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
(j) there shall occur any Change of Control.
 
Section 9.2  Remedies
 
During the continuance of any Event of Default, the Administrative Agent
(a) may, and, at the request of the Requisite Lenders, shall, by notice to the
Borrower declare that all or any portion of the Commitments be terminated,
whereupon the obligation of each Lender to make any Loan and each Issuer to
Issue any Letter of Credit shall immediately terminate and (b) may and, at the
request of the Requisite Lenders, shall, by notice to the Borrower, declare the
Loans, all interest thereon and all other amounts and Obligations payable under
this Agreement to be forthwith due and payable, whereupon the Loans, all such
interest and all such amounts and Obligations shall become and be forthwith due
and payable, without presentment, demand, protest or further notice of any kind,
all of which are hereby expressly waived by the Borrower; provided, however,
that upon the occurrence of the Events of Default specified in Section 9.1 (f)
(Events of Default), (A) the Commitments of each Lender to make Loans and the
commitments of each Lender and Issuer to Issue or participate in Letters of
Credit shall each automatically be terminated and (B) the Loans, all such
interest and all such amounts and Obligations shall automatically become and be
due and payable, without presentment, demand, protest or any notice of any kind,
all of which are hereby expressly waived by the Borrower. In addition to the
remedies set forth above, the Administrative Agent may exercise any remedies
provided for by the Collateral Documents in accordance with the terms thereof or
any other remedies provided by applicable law.
 
Section 9.3  Actions in Respect of Letters of Credit
 
At any time (i) upon the Commitment Termination Date, (ii) after the Commitment
Termination Date when the aggregate funds on deposit in Cash Collateral Accounts
shall be less than 105% of the Letter of Credit Obligations, and (iii) as may be
required by Section 2.8 (b) or (c) (Mandatory Prepayments), the Borrower shall
pay to the Administrative Agent in immediately available funds at the
Administrative Agent's office referred to in Section 11.8 (Notices, Etc.), for
deposit in a Cash Collateral Account, (A) in the case of clauses (i) and (ii)
above, the amount required to that, after such payment, the aggregate funds on
deposit in the Cash Collateral Accounts equals or exceeds 105% of the sum of all
outstanding Letter of Credit Obligations and (B) in the case of clause (iii)
above, the amount required by Section 2.8 (b) or (c) (Mandatory Prepayments).
The Administrative Agent may, from time to time after funds are deposited in any
Cash Collateral Account, apply funds then held in such Cash Collateral Account
to the payment of any amounts, in accordance with Section 2.8 (b) or (c)
(Mandatory Prepayments) and Section 2.12(g) (Payments and Computations)), as
shall have become or shall become due and payable by the Borrower to the Issuers
or Lenders in respect of the Letter of Credit Obligations. The Administrative
Agent shall promptly give written notice of any such application; provided,
however, that the failure to give such written notice shall not invalidate any
such application.
 
Section 9.4  Rescission
 
If at any time after termination of the Commitments or acceleration of the
maturity of the Loans, the Borrower shall pay all arrears of interest and all
payments on account of principal of the Loans and Reimbursement Obligations that
shall have become due otherwise than by acceleration (with interest on principal
and, to the extent permitted by law, on overdue interest, at the rates specified
herein) and all Events of Default and Defaults (other than non-payment of
principal of and accrued interest on the Loans due and payable solely by virtue
of acceleration) shall be remedied or waived pursuant to Section 11.1
(Amendments, Waivers, Etc.), then upon the written consent of the Requisite
Lenders and written notice to the Borrower, the termination of the Commitments
or the acceleration and their consequences may be rescinded and annulled;
provided, however, that such action shall not affect any subsequent Event of
Default or Default or impair any right or remedy consequent thereon. The
provisions of the preceding sentence are intended merely to bind the Lenders and
the Issuers to a decision that may be made at the election of the Requisite
Lenders, and such provisions are not intended to benefit the Borrower and do not
give the Borrower the right to require the Lenders to rescind or annul any
acceleration hereunder, even if the conditions set forth herein are met.
 
73

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
ARTICLE X
 
THE ADMINISTRATIVE AGENT


Section 10.1  Authorization and Action
 
(a) Each Lender and each Issuer hereby appoints Citicorp as the Administrative
Agent hereunder and each Lender and each Issuer authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement and the other Loan Documents as are delegated to the
Administrative Agent under such agreements and to exercise such powers as are
reasonably incidental thereto. Without limiting the foregoing, each Lender and
each Issuer hereby authorizes the Administrative Agent to execute and deliver,
and to perform its obligations under, each of the Loan Documents to which the
Administrative Agent is a party, to exercise all rights, powers and remedies
that the Administrative Agent may have under such Loan Documents and, in the
case of the Collateral Documents, to act as agent for the Lenders, Issuers and
the other Secured Parties under such Collateral Documents.
 
(b) As to any matters not expressly provided for by this Agreement and the other
Loan Documents (including enforcement or collection), the Administrative Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Requisite
Lenders, and such instructions shall be binding upon all Lenders and each
Issuer; provided, however, that the Administrative Agent shall not be required
to take any action that (i) the Administrative Agent in good faith believes
exposes it to personal liability unless the Administrative Agent receives an
indemnification satisfactory to it from the Lenders and the Issuers with respect
to such action or (ii) is contrary to this Agreement or applicable law. The
Administrative Agent agrees to give to each Lender and each Issuer prompt notice
of each notice given to it by any Loan Party pursuant to the terms of this
Agreement or the other Loan Documents.
 
(c) In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
and the Issuers except to the limited extent provided in Section 2.6 (b)
(Evidence of Debt), and its duties are entirely administrative in nature. The
Administrative Agent does not assume and shall not be deemed to have assumed any
obligation other than as expressly set forth herein and in the other Loan
Documents or any other relationship as the agent, fiduciary or trustee of or for
any Lender, Issuer or holder of any other Obligation. The Administrative Agent
may perform any of its duties under any Loan Document by or through its agents
or employees.
 
74

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
(d) In the event that Citicorp or any of its Affiliates shall be or become an
indenture trustee under the Trust Indenture Act of 1939 (as amended, the "Trust
Indenture Act") in respect of any securities issued or guaranteed by any Loan
Party, the parties hereto acknowledge and agree that any payment or property
received in satisfaction of or in respect of any Obligation of such Loan Party
hereunder or under any other Loan Document by or on behalf of Citicorp in its
capacity as the Administrative Agent for the benefit of any Loan Party under any
Loan Document (other than Citicorp or an Affiliate of Citicorp) and which is
applied in accordance with the Loan Documents shall be deemed to be exempt from
the requirements of Section 311 of the Trust Indenture Act pursuant to Section
311(b)(3) of the Trust Indenture Act.
 
(e) The Arranger shall have no obligations or duties whatsoever in such capacity
under this Agreement or any other Loan Document and shall incur no liability
hereunder or thereunder in such capacity.
 
Section 10.2  Administrative Agent's Reliance, Etc.
 
None of the Administrative Agent, any of its Affiliates or any of their
respective directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it, him, her or them under or in
connection with this Agreement or the other Loan Documents, except for its, his,
her or their own gross negligence or willful misconduct. Without limiting the
foregoing, the Administrative Agent (a) may treat the payee of any Note as its
holder until such Note has been assigned in accordance with Section 11.2 (e)
(Assignments and Participations), (b) may rely on the Register to the extent set
forth in Section 2.6 (Evidence of Debt), (c) may consult with legal counsel
(including counsel to the Borrower or any other Loan Party), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts, (d) makes no warranty or
representation to any Lender or Issuer and shall not be responsible to any
Lender or Issuer for any statements, warranties or representations made by or on
behalf of any Loan Party or any of such Loan Party's Subsidiaries in or in
connection with this Agreement or any other Loan Document, (e) shall not have
any duty to ascertain or to inquire either as to the performance or observance
of any term, covenant or condition of this Agreement or any other Loan Document,
as to the financial condition of any Loan Party or as to the existence or
possible existence of any Default or Event of Default, (f) shall not be
responsible to any Lender or Issuer for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of, or the attachment,
perfection or priority of any Lien created or purported to be created under or
in connection with, this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto or thereto and (g) shall incur
no liability under or in respect of this Agreement or any other Loan Document by
acting upon any notice, consent, certificate or other instrument or writing
(which writing may be a telecopy or electronic mail) or any telephone message
believed by it to be genuine and signed or sent by the proper party or parties.
 
Section 10.3  Posting of Approved Electronic Communications
 
(a) Each of the Lenders, the Issuers and Holdings and the Borrower agree, and
Holdings and the Borrower shall cause each other Loan Party to agree, that the
Administrative Agent may, but shall not be obligated to, make the Approved
Electronic Communications available to the Lenders and Issuers by posting such
Approved Electronic Communications on IntraLinks™ or a substantially similar
electronic platform chosen by the Administrative Agent to be its electronic
transmission system (the "Approved Electronic Platform").
 
75

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
(b) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Closing Date, a dual firewall and a User ID/Password Authorization System) and
the Approved Electronic Platform is secured through a single-user-per-deal
authorization method whereby each user may access the Approved Electronic
Platform only on a deal-by-deal basis, each of the Lenders, the Issuers,
Holdings and the Borrower acknowledges and agrees, and each of Holdings and the
Borrower acknowledge and agree on behalf of their respective Subsidiaries, that
the distribution of material through an electronic medium is not necessarily
secure and that there are confidentiality and other risks associated with such
distribution. In consideration for the convenience and other benefits afforded
by such distribution and for the other consideration provided hereunder, the
receipt and sufficiency of which is hereby acknowledged, each of the Lenders,
the Issuers, Holdings and the Borrower hereby approves, and the Borrower and
Holdings approve on behalf of their respective Subsidiaries, distribution of the
Approved Electronic Communications through the Approved Electronic Platform and
understands and assumes, and Holdings and the Borrower shall cause each other
Loan Party to understand and assume, the risks of such distribution.
 
(c) The Approved Electronic Platform and the Approved Electronic Communications
are provided "as is" and "as available". None of the Administrative Agent or any
of its Affiliates or any of their respective officers, directors, employees,
agents, advisors or representatives (the "Agent Affiliates") warrant the
accuracy, adequacy or completeness of the Approved Electronic Communications or
the Approved Electronic Platform and each expressly disclaims liability for
errors or omissions in the Approved Electronic Platform and the Approved
Electronic Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by the Agent Affiliates in
connection with the Approved Electronic Platform or the Approved Electronic
Communications.
 
(d) Each of the Lenders, the Issuers, Holdings and the Borrower agree, and
Holdings and the Borrower agree on behalf of their respective Subsidiaries, that
the Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Approved Electronic Communications on the
Approved Electronic Platform in accordance with the Administrative Agent's
generally-applicable document retention procedures and policies.
 
Section 10.4  The Administrative Agent Individually
 
With respect to its Ratable Portion, Citicorp shall have and may exercise the
same rights and powers hereunder and is subject to the same obligations and
liabilities as and to the extent set forth herein for any other Lender. The
terms "Lenders", "Requisite Lenders" and any similar terms shall, unless the
context clearly otherwise indicates, include, without limitation, the
Administrative Agent in its individual capacity as a Lender or as one of the
Requisite Lenders. Citicorp and its Affiliates may accept deposits from, lend
money to, and generally engage in any kind of banking, trust or other business
with, any Loan Party as if Citicorp were not acting as the Administrative Agent.
 
76

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
Section 10.5  Lender Credit Decision
 
Each Lender and each Issuer acknowledges that it shall, independently and
without reliance upon the Administrative Agent or any other Lender conduct its
own independent investigation of the financial condition and affairs of the
Borrower and each other Loan Party in connection with the making and continuance
of the Loans and with the issuance of the Letters of Credit. Each Lender and
each Issuer also acknowledges that it shall, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this Agreement and
other Loan Documents. Except for the documents expressly required by any Loan
Document to be transmitted by the Administrative Agent to the Lenders or the
Issuers, the Administrative Agent shall not have any duty or responsibility to
provide any Lender or any Issuer with any credit or other information concerning
the business, prospects, operations, property, financial or other condition or
creditworthiness of any Loan Party or any Affiliate of any Loan Party that may
come into the possession of the Administrative Agent or any Affiliate thereof or
any employee or agent of any of the foregoing.
 
Section 10.6  Indemnification
 
Each Lender agrees to indemnify the Administrative Agent and the Agent
Affiliates (to the extent not reimbursed by the Borrower), from and against such
Lender's aggregate Ratable Portion of any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses and
disbursements (including fees, expenses and disbursements of financial and legal
advisors) of any kind or nature whatsoever that may be imposed on, incurred by,
or asserted against, the Administrative Agent or any of the Agent Affiliates in
any way relating to or arising out of this Agreement or the other Loan Documents
or any action taken or omitted by the Administrative Agent under this Agreement
or the other Loan Documents; provided, however, that no Lender shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent's or such Agent Affiliate's gross negligence or willful
misconduct. Without limiting the foregoing, each Lender agrees to reimburse the
Administrative Agent promptly upon demand for its ratable share of any
out-of-pocket expenses (including fees, expenses and disbursements of financial
and legal advisors) incurred by the Administrative Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of its rights or responsibilities under, this
Agreement or the other Loan Documents, to the extent that the Administrative
Agent is not reimbursed for such expenses by the Borrower or another Loan Party.
 
77

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
Section 10.7  Successor Administrative Agent
 
The Administrative Agent may resign at any time by giving written notice thereof
to the Lenders and the Borrower. Upon any such resignation, the Requisite
Lenders shall have the right to appoint a successor Administrative Agent. If no
successor Administrative Agent shall have been so appointed by the Requisite
Lenders, and shall have accepted such appointment, within 30 days after the
retiring Administrative Agent's giving of notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, selected from among the Lenders. In either case, such
appointment shall be subject to the prior written approval of the Borrower
(which approval may not be unreasonably withheld and shall not be required upon
the occurrence and during the continuance of an Event of Default). Upon the
acceptance of any appointment as Administrative Agent by a successor
Administrative Agent, such successor Administrative Agent shall succeed to, and
become vested with, all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents. Prior to any retiring Administrative Agent's resignation
hereunder as Administrative Agent, the retiring Administrative Agent shall take
such action as may be reasonably necessary to assign to the successor
Administrative Agent its rights as Administrative Agent under the Loan
Documents. After such resignation, the retiring Administrative Agent shall
continue to have the benefit of this Article X as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this Agreement
and the other Loan Documents.
 
Section 10.8  Collateral and Guarantee Matters
 
(a) Each Lender and each Issuer agrees that any action taken by the
Administrative Agent or the Requisite Lenders (or, where required by the express
terms of this Agreement, a greater proportion of the Lenders) in accordance with
the provisions of this Agreement or of the other Loan Documents, and the
exercise by the Administrative Agent or the Requisite Lenders (or, where so
required, such greater proportion) of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders, Issuers and other Secured
Parties. Without limiting the generality of the foregoing, the Administrative
Agent shall have the sole and exclusive right and authority to (i) act as the
disbursing and collecting agent for the Lenders and the Issuers with respect to
all payments and collections arising in connection herewith and with the
Collateral Documents, (ii) execute and deliver each Collateral Document and
accept delivery of each such agreement delivered by the Borrower or any of its
Subsidiaries, (iii) act as collateral agent for the Lenders, the Issuers and the
other Secured Parties for purposes of the perfection of all security interests
and Liens created by such agreements and all other purposes stated therein,
provided, however, that the Administrative Agent hereby appoints, authorizes and
directs each Lender and Issuer to act as collateral sub-agent for the
Administrative Agent, the Lenders and the Issuers for purposes of the perfection
of all security interests and Liens with respect to the Collateral, (iv) manage,
supervise and otherwise deal with the Collateral, (v) take such action as is
necessary or desirable to maintain the perfection and priority of the security
interests and Liens created or purported to be created by the Collateral
Documents and (vi) except as may be otherwise specifically restricted by the
terms hereof or of any other Loan Document, exercise all remedies given to the
Administrative Agent, the Lenders, the Issuers and the other Secured Parties
with respect to the Collateral under the Loan Documents relating thereto,
applicable law or otherwise.
 
(b) Each of the Lenders and the Issuers hereby consents to the release and
hereby directs, in accordance with the terms hereof, the Administrative Agent to
release any Lien held by the Administrative Agent for the benefit of the Lenders
and the issuers against any of the following:
 
(i) all of the Collateral and all Loan Parties, upon termination of the
Commitments and payment and satisfaction in full of all Loans, all Reimbursement
Obligations and all other Obligations that the Administrative Agent has been
notified in writing are then due and payable (and, in respect of contingent
Letter of Credit Obligations, with respect to which cash collateral has been
deposited or a back-up letter of credit has been issued, in either case in the
appropriate currency and on terms satisfactory to the Administrative Agent and
the applicable Issuers); and
 
78

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
(ii) any part of the Collateral sold or disposed of by a Loan Party if such
Asset Sale is permitted by this Agreement (or permitted pursuant to a waiver of
or consent to a transaction otherwise prohibited by this Agreement).
 
Each of the Lenders and the Issuers hereby directs the Administrative Agent to
execute and deliver or file such termination and partial release statements and
do such other things as are necessary to release Liens to be released pursuant
to this Section 10.8 promptly upon the effectiveness of any such release.
 
(c) Each of the Lenders and the Issuers hereby consents to the release and
hereby directs, in accordance with the terms hereof, the Administrative Agent,
on behalf of the Guarantied Parties (as defined in the Guaranty) to release any
Guarantor from its obligations under the Guaranty upon:
 
(i) termination of the Commitments and payment and satisfaction in full of all
Loans, all Reimbursement Obligations and all other Obligations that the
Administrative Agent has been notified in writing are then due and payable (and,
in respect of contingent Letter of Credit Obligations, with respect to which
cash collateral has been deposited or a back-up letter of credit has been
issued, in either case in the appropriate currency and on terms satisfactory to
the Administrative Agent and the applicable Issuers); or
 
(ii) the sale or other disposition of such Person pursuant to an Asset Sale,
provided, that the Net Cash Proceeds therefrom shall have been applied to repay
the Obligations to the extent required by Section 2.8 (Mandatory Prepayments).
 
(d) Upon request by the Administrative Agent at any time, the Requisite Lenders
will confirm in writing the Administrative Agent's authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty, pursuant to this Section
10.8.
 
(e) Each of the Lenders and the Issuers hereby confirms that it is a Comparable
Financial Institution.
 
ARTICLE XI 
 
MISCELLANEOUS


Section 11.1  Amendments, Waivers, Etc.
 
(a) No amendment or waiver of any provision of this Agreement or any other Loan
Document nor consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be in writing and (x) in the case of an
amendment to cure any ambiguity, omission, defect or inconsistency, signed by
the Administrative Agent and the Borrower, (y) in the case of any such waiver or
consent, signed by the Requisite Lenders (or by the Administrative Agent with
the consent of the Requisite Lenders) and (z) in the case of any other
amendment, by the Requisite Lenders (or by the Administrative Agent with the
consent of the Requisite Lenders) and the Borrower, and then any such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no amendment, waiver or consent
shall, unless in writing and signed by each Lender directly affected thereby, in
addition to the Requisite Lenders (or the Administrative Agent with the consent
thereof), do any of the following:
 
79

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
(i) waive any condition specified in Section 3.1 (Conditions Precedent to
Effectiveness) or Section 3.2 (b) (Conditions Precedent to Each Loan and Letter
of Credit), except with respect to a condition based upon another provision
hereof, the waiver of which requires only the concurrence of the Requisite
Lenders and, in the case of the conditions specified in Section 3.1  (Conditions
Precedent to Effectiveness), subject to the provisions of Section 3.3 
(Determinations of Conditions Precedent to Effectiveness);
 
(ii) increase the Commitment of such Lender or subject such Lender to any
additional obligation; provided, however, that any such increase with respect to
the aggregate Commitment shall require the consent of each of the Lenders;
 
(iii) extend the scheduled final maturity of any Loan owing to such Lender, or
waive, reduce or postpone any scheduled date fixed for the payment or reduction
of principal or interest of any such Loan or fees owing to such Lender (it being
understood that Section 2.8 (Mandatory Prepayments) does not provide for
scheduled dates fixed for payment) or for the reduction of such Lender's
Commitment;
 
(iv) reduce, or release the Borrower from its obligations to repay, the
principal amount of any Loan or Reimbursement Obligation owing to such Lender
(other than by the payment or prepayment thereof);
 
(v) reduce the rate of interest on any Loan or Reimbursement Obligation
outstanding and owing to such Lender or any fee payable hereunder to such
Lender;
 
(vi) postpone any scheduled date fixed for payment of interest or fees owing to
such Lender or waive any such scheduled payment;
 
(vii) change the aggregate Ratable Portions of Lenders required for any or all
Lenders to take any action hereunder;
 
(viii) release all or substantially all of the Collateral except as provided in
Section 10.8 (b) (Collateral and Guarantee Matters) or release the Borrower from
its payment obligation to such Lender under this Agreement or the Notes owing to
such Lender (if any) or release the Guarantor from its obligations under the
Guaranty; or
 
(ix) amend Section 10.8 (b) (Collateral and Guarantee Matters), Section 11.7 
(Sharing of Payments, Etc.), this Section 11.1  or any definition of the terms
“Requisite Lenders”; “ or “Ratable Portion”;
 
80

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
and provided, further, that (A) any modification of the application of payments
to the Loans pursuant to Section 2.8 (Mandatory Prepayments) shall require the
consent of the Requisite Lenders, (B) no amendment, waiver or consent shall,
unless in writing and signed by any Special Purpose Vehicle that has been
granted an option pursuant to Section 11.2 (e) (Assignments and Participations),
affect the grant or nature of such option or the right or duties of such Special
Purpose Vehicle hereunder and (C) no amendment, waiver or consent shall, unless
in writing and signed by the Administrative Agent in addition to the Lenders
required above to take such action, affect the rights or duties of the
Administrative Agent under this Agreement or the other Loan Documents; and
provided, further, that (X) the Administrative Agent may, with the consent of
the Borrower, amend, modify or supplement this Agreement to cure any ambiguity,
omission, defect or inconsistency, so long as such amendment, modification or
supplement does not adversely affect the rights of any Lender or any Issuer and
(Y) the Administrative Agent, the Borrower and the applicable Lender or Eligible
Assignee, as applicable, may amend, modify or supplement this Agreement to the
extent necessary to implement the terms of the Facility Increase in accordance
with the terms and conditions set forth in Section 2.17 (Facility Increase) and
as permitted under Section 3.4 (Conditions Precedent to the Facility Increase).
 
(b) The Administrative Agent may, but shall have no obligation to, with the
written concurrence of any Lender, execute amendments, modifications, waivers or
consents on behalf of such Lender. Any waiver or consent shall be effective only
in the specific instance and for the specific purpose for which it was given. No
notice to or demand on the Borrower in any case shall entitle the Borrower to
any other or further notice or demand in similar or other circumstances.
 
(c) If, in connection with any proposed amendment, modification, waiver or
termination requiring the consent of all Lenders, the consent of Requisite
Lenders is obtained but the consent of any Lender whose consent is required is
not obtained (any such Lender whose consent is not obtained as described in this
Section 11.1 being referred to as a "Non-Consenting Lender"), then, as long as
the Lender acting as the Administrative Agent is not a Non-Consenting Lender, at
the Borrower's request, an Eligible Assignee acceptable to the Administrative
Agent shall have the right with the Administrative Agent's consent and in the
Administrative Agent's sole discretion (but shall have no obligation) to
purchase from such Non-Consenting Lender, and such Non-Consenting Lender agrees
that it shall, upon the Administrative Agent's request, sell and assign to the
Lender acting as the Administrative Agent or such Eligible Assignee, all of the
Commitments and Outstandings of such Non-Consenting Lender if such
Non-Consenting Lender is a Lender for an amount equal to the principal balance
of all such Loans held by the Non-Consenting Lender and all accrued and unpaid
interest and fees with respect thereto through the date of sale; provided,
however, that such purchase and sale shall be recorded in the Register
maintained by the Administrative Agent and not be effective until (A) the
Administrative Agent shall have received from such Eligible Assignee an
agreement in form and substance satisfactory to the Administrative Agent and the
Borrower whereby such Eligible Assignee shall agree to be bound by the terms
hereof and (B) such Non-Consenting Lender shall have received payments of all
Loans held by it and all accrued and unpaid interest and fees with respect
thereto through the date of the sale. Each Lender agrees that, if it becomes a
Non-Consenting Lender, it shall execute and deliver to the Administrative Agent
an Assignment and Acceptance to evidence such sale and purchase and shall
deliver to the Administrative Agent any Note (if the assigning Lender's Loans
are evidenced by Notes) subject to such Assignment and Acceptance; provided,
however, that the failure of any Non-Consenting Lender to execute an Assignment
and Acceptance shall not render such sale and purchase (and the corresponding
assignment) invalid and such assignment shall be recorded in the Register.
 
81

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
Section 11.2  Assignments and Participations
 
(a) Each Lender may sell, transfer, negotiate or assign to one or more Eligible
Assignees all or a portion of its rights and obligations hereunder (including
all of its rights and obligations with respect to the Loans and the Letters of
Credit); provided, however, that (i) (A) if any such assignment shall be of the
assigning Lender's Outstandings and Commitments, such assignment shall cover the
same percentage of such Lender's Outstandings and Commitments, (ii) the
aggregate amount being assigned pursuant to each such assignment (determined as
of the date of the Assignment and Acceptance with respect to such assignment)
shall in no event (if less than the Assignor's entire interest) be less than
$10,000,000 or an integral multiple of $1,000,000 in excess thereof, except, in
either case, with the consent of the Borrower and the Administrative Agent and
(iii) if such Eligible Assignee is not, prior to the date of such assignment, a
Lender or an Affiliate or Approved Fund of a Lender, such assignment shall be
subject to the prior consent of the Administrative Agent and the Borrower (which
consents shall not be unreasonably withheld or delayed); and provided, further,
that, notwithstanding any other provision of this Section 11.2, the consent of
the Borrower shall not be required for any assignment occurring when any Event
of Default shall have occurred and be continuing; and provided, further, that no
such sale, transfer, negotiation or assignment shall be permitted if, after
giving effect to such sale, transfer, negotiation or assignment, Affiliates of
the Borrower that are Lenders would hold, collectively, greater than or equal to
50% of the outstanding Loans or Commitments, as the case may be, under the
Facility.
 
(b) The parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with any Note (if the assigning Lender's
Loans are evidenced by a Note) subject to such assignment. Upon the execution,
delivery, acceptance and recording in the Register of any Assignment and
Acceptance and the receipt by the Administrative Agent from the assignee of an
assignment fee in the amount of $3,500 from and after the effective date
specified in such Assignment and Acceptance, (i) the assignee thereunder shall
become a party hereto and, to the extent that rights and obligations under the
Loan Documents have been assigned to such assignee pursuant to such Assignment
and Acceptance, have the rights and obligations of a Lender, and if such Lender
were an Issuer, of such Issuer hereunder and thereunder, and (ii) the Notes (if
any) corresponding to the Loans assigned thereby shall be transferred to such
assignee by notation in the Register and (iii) the assignor thereunder shall, to
the extent that rights and obligations under this Agreement have been assigned
by it pursuant to such Assignment and Acceptance, relinquish its rights (except
for those surviving the payment in full of the Obligations) and be released from
its obligations under the Loan Documents, other than those relating to events or
circumstances occurring prior to such assignment (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender's rights and obligations under the Loan Documents, such Lender shall
cease to be a party hereto).
 
(c) The Administrative Agent shall maintain at its address referred to in
Section 11.8 (Notices, Etc.) a copy of each Assignment and Acceptance delivered
to and accepted by it and shall record in the Register the names and addresses
of the Lenders and Issuers and the principal amount of the Loans and
Reimbursement Obligations owing to each Lender from time to time and the
Commitments of each Lender. Any assignment pursuant to this Section 11.2 shall
not be effective until such assignment is recorded in the Register.
 
82

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
(d) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee, the Administrative Agent shall, if such Assignment and
Acceptance has been completed, (i) accept such Assignment and Acceptance, (ii)
record or cause to be recorded the information contained therein in the Register
and (iii) give prompt notice thereof to the Borrower. Within five Business Days
after its receipt of such notice, the Borrower, at its own expense, shall, if
requested by such assignee, execute and deliver to the Administrative Agent new
Notes to the order of such assignee in an amount equal to the Commitments and
Loans assumed by it pursuant to such Assignment and Acceptance and, if the
assigning Lender has surrendered any Note for exchange in connection with the
assignment and has retained Commitments or Loans hereunder, new Notes to the
order of the assigning Lender in an amount equal to the Commitments and Loans
retained by it hereunder. Such new Notes shall be dated the same date as the
surrendered Notes and be in substantially the form of Exhibit B (Form of Note).
 
(e) In addition to the other assignment rights provided in this Section 11.2,
each Lender may do each of the following:
 
(i) grant to a Special Purpose Vehicle the option to make all or any part of any
Loan that such Lender would otherwise be required to make hereunder and the
exercise of such option by any such Special Purpose Vehicle and the making of
Loans pursuant thereto shall satisfy (once and to the extent that such Loans are
made) the obligation of such Lender to make such Loans thereunder; provided,
however, that (A) nothing herein shall constitute a commitment or an offer to
commit by such a Special Purpose Vehicle to make Loans hereunder and no such
Special Purpose Vehicle shall be liable for any indemnity or other Obligation
(other than the making of Loans for which such Special Purpose Vehicle shall
have exercised an option, and then only in accordance with the relevant option
agreement) and (B) such Lender's obligations under the Loan Documents shall
remain unchanged, such Lender shall remain responsible to the other parties for
the performance of its obligations under the terms of this Agreement and shall
remain the holder of the Obligations for all purposes hereunder; and
 
(ii) assign, as collateral or otherwise, any of its rights under this Agreement,
whether now owned or hereafter acquired (including rights to payments of
principal or interest on the Loans), to (A) without notice to or consent of the
Administrative Agent or the Borrower, any Federal Reserve Bank (pursuant to
Regulation A of the Federal Reserve Board) and (B) without consent of the
Administrative Agent or the Borrower, (1) any holder of, or trustee for the
benefit of, the holders of such Lender's Securities and (2) any Special Purpose
Vehicle to which such Lender has granted an option pursuant to clause (i) above;
 
83

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
provided, however, that no such assignment or grant shall release such Lender
from any of its obligations hereunder except as expressly provided in clause
(i) above and except, in the case of a subsequent foreclosure pursuant to an
assignment as collateral, if such foreclosure is made in compliance with the
other provisions of this Section 11.2  other than this clause (e) or clause
(f) below. Each party hereto acknowledges and agrees that, prior to the date
that is one year and one day after the payment in full of all outstanding
commercial paper or other senior debt of any such Special Purpose Vehicle, such
party shall not institute against, or join any other Person in instituting
against, any Special Purpose Vehicle that has been granted an option pursuant to
this clause (e) any bankruptcy, reorganization, insolvency or liquidation
proceeding (such agreement shall survive the payment in full of the
Obligations). The terms of the designation of, or assignment to, such Special
Purpose Vehicle shall not restrict such Lender's ability to, or grant such
Special Purpose Vehicle the right to, consent to any amendment or waiver to this
Agreement or any other Loan Document or to the departure by the Borrower from
any provision of this Agreement or any other Loan Document without the consent
of such Special Purpose Vehicle except, as long as the Administrative Agent and
the Lenders, Issuers and other Secured Parties shall continue to, and shall be
entitled to continue to, deal solely and directly with such Lender in connection
with such Lender's obligations under this Agreement, to the extent any such
consent would reduce the principal amount of, or the rate of interest on, any
Obligations, amend this clause (e) or postpone any scheduled date of payment of
such principal or interest. Each Special Purpose Vehicle shall be entitled to
the benefits of Sections 2.14 (Capital Adequacy), 2.15 (Taxes) and 2.13(d)
(Illegality) as if it were such Lender; provided, however, that anything herein
to the contrary notwithstanding, the Borrower shall not, at any time, be
obligated to make under Section 2.14 (Capital Adequacy), 2.15 (Taxes) or
 2.13(d) (Illegality) to any such Special Purpose Vehicle and any such Lender
any payment in excess of the amount the Borrower would have been obligated to
pay to such Lender in respect of such interest if such Special Purpose Vehicle
had not been assigned the rights of such Lender hereunder; and provided,
further, that such Special Purpose Vehicle shall have no direct right to enforce
any of the terms of this Agreement against the Borrower, the Administrative
Agent or the other Lenders.
 
(f) Each Lender may sell participations to one or more Persons in or to all or a
portion of its rights and obligations under the Loan Documents (including all
its rights and obligations with respect to the Loans and Letters of Credit). The
terms of such participation shall not, in any event, require the participant's
consent to any amendments, waivers or other modifications of any provision of
any Loan Documents, the consent to any departure by any Loan Party therefrom, or
to the exercising or refraining from exercising any powers or rights such Lender
may have under or in respect of the Loan Documents (including the right to
enforce the obligations of the Loan Parties), except if any such amendment,
waiver or other modification or consent would (i) reduce the amount, or postpone
any date fixed for, any amount (whether of principal, interest or fees) payable
to such participant under the Loan Documents, to which such participant would
otherwise be entitled under such participation or (ii) result in the release of
all or substantially all of the Collateral other than in accordance with Section
10.8 (b) (Collateral and Guarantee Matters). In the event of the sale of any
participation by any Lender, (w) such Lender's obligations under the Loan
Documents shall remain unchanged, (x) such Lender shall remain solely
responsible to the other parties for the performance of such obligations, (y)
such Lender shall remain the holder of such Obligations for all purposes of this
Agreement and (z) the Borrower, the Administrative Agent and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender's rights and obligations under this Agreement. Each participant
shall be entitled to the benefits of Sections 2.14 (Capital Adequacy), 2.15
(Taxes) and  2.13(d) (Illegality) as if it were a Lender; provided, however,
that anything herein to the contrary notwithstanding, the Borrower shall not, at
any time, be obligated to make under Section 2.14 (Capital Adequacy), Section
2.15 (Taxes) or Section 2.13(d) (Illegality) to the participants in the rights
and obligations of any Lender (together with such Lender) any payment in excess
of the amount the Borrower would have been obligated to pay to such Lender in
respect of such interest had such participation not been sold and provided,
further, that such participant in the rights and obligations of such Lender
shall have no direct right to enforce any of the terms of this Agreement against
the Borrower, the Administrative Agent or the other Lenders.
 
84

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
(g) Any Issuer may at any time assign its rights and obligations hereunder to
any other Lender by an instrument in form and substance satisfactory to the
Borrower, the Administrative Agent, such Issuer and such Lender, subject to the
provisions of Section 2.6 (b) (Evidence of Debt) relating to notations of
transfer in the Register. If any Issuer ceases to be a Lender hereunder by
virtue of any assignment made pursuant to this Section 11.2, then, as of the
effective date of such cessation, such Issuer's obligations to Issue any Letters
of Credit pursuant to Section 2.3 (Letters of Credit) shall terminate and such
Issuer shall be an Issuer hereunder only with respect to outstanding Letters of
Credit issued prior to such date.
 
Section 11.3  Costs and Expenses
 
(a) The Borrower shall, within 10 days after presentation of a reasonably
detailed invoice, pay or reimburse the Administrative Agent for all of the
Administrative Agent's reasonable and documented third party audit, legal,
appraisal, valuation, filing, document duplication and reproduction and
investigation expenses and for all other reasonable out-of-pocket costs and
expenses of every type and nature (including the reasonable fees, expenses and
disbursements of the Administrative Agent's counsel, Weil, Gotshal & Manges LLP,
local legal counsel, auditors, accountants, appraisers, printers, insurance and
environmental advisors, and other consultants and agents) incurred by the
Administrative Agent in connection with any of the following: (i) the
Administrative Agent's audit and investigation of the Borrower and its
Subsidiaries in connection with the preparation, negotiation or execution of any
Loan Document or the Administrative Agent's periodic audits of the Borrower or
any of its Subsidiaries, as the case may be, (ii) the preparation, negotiation,
execution or interpretation of this Agreement (including, without limitation,
the satisfaction or attempted satisfaction of any condition set forth in Article
III (Conditions To Loans And Letters Of Credit)), any Loan Document or any
proposal letter or commitment letter issued in connection therewith, or the
making of the Loans hereunder, (iii) the creation, perfection or protection of
the Liens under any Loan Document (including any reasonable fees, disbursements
and expenses for local counsel in various jurisdictions), (iv) the ongoing
administration of this Agreement and the Loans, including consultation with
attorneys in connection therewith and with respect to the Administrative Agent's
rights and responsibilities hereunder and under the other Loan Documents, (v)
the protection, collection or enforcement of any Obligation or the enforcement
of any Loan Document, (vi) the commencement, defense or intervention in any
court proceeding relating in any way to the Obligations, any Loan Party, any of
Holdings' Subsidiaries, any Acquisition, this Agreement or any other Loan
Document, (vii) the response to, and preparation for, any subpoena or request
for document production with which the Administrative Agent is served or
deposition or other proceeding in which the Administrative Agent is called to
testify, in each case, relating in any way to the Obligations, any Loan Party,
any of Holdings' Subsidiaries, any Acquisition, this Agreement or any other Loan
Document or (viii) any amendment, consent, waiver, assignment, restatement, or
supplement to any Loan Document or the preparation, negotiation and execution of
the same.
 
(b) The Borrower further agrees to pay or reimburse the Administrative Agent and
each of the Lenders and Issuers upon demand for all out-of-pocket costs and
expenses, including reasonable and documented attorneys' fees (including costs
of settlement), incurred by the Administrative Agent, such Lenders or such
Issuers in connection with any of the following: (i) in enforcing any Loan
Document or Obligation or any security therefor or exercising or enforcing any
other right or remedy available by reason of an Event of Default, (ii) in
connection with any refinancing or restructuring of the credit arrangements
provided hereunder in the nature of a "work-out" or in any insolvency or
bankruptcy proceeding, (iii) in commencing, defending or intervening in any
litigation or in filing a petition, complaint, answer, motion or other pleadings
in any legal proceeding relating to the Obligations, any Loan Party, any of the
Borrower's Subsidiaries and related to or arising out of the transactions
contemplated hereby or by any other Loan Document or (iv) in taking any other
action in or with respect to any suit or proceeding (bankruptcy or otherwise)
described in clause (i), (ii) or (iii) above.
 
85

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
Section 11.4  Indemnities
 
(a) The Borrower agrees to indemnify and hold harmless the Administrative Agent,
the Arranger, each Lender and each Issuer and each of their respective
Affiliates, and each of the directors, officers, employees, agents, trustees,
representatives, attorneys, consultants and advisors of or to any of the
foregoing (including those retained in connection with the satisfaction or
attempted satisfaction of any condition set forth in Article III (Conditions To
Loans And Letters Of Credit) (each such Person being an "Indemnitee") from and
against any and all claims, damages, liabilities, obligations, losses,
penalties, actions, judgments, suits, costs, disbursements and expenses, joint
or several, of any kind or nature (including fees, disbursements and expenses of
financial and legal advisors to any such Indemnitee) that may be imposed on,
incurred by or asserted against any such Indemnitee in connection with or
arising out of any investigation, litigation or proceeding, whether or not such
investigation, litigation or proceeding is brought by any such Indemnitee or any
of its directors, security holders or creditors or any such Indemnitee,
director, security holder or creditor is a party thereto, whether direct,
indirect, or consequential and whether based on any federal, state or local law
or other statutory regulation, securities or commercial law or regulation, or
under common law or in equity, or on contract, tort or otherwise, in any manner
relating to or arising out of this Agreement, any other Loan Document, any
Obligation, any Letter of Credit, or any act, event or transaction related or
attendant to any thereof, or the use or intended use of the proceeds of the
Loans or Letters of Credit or in connection with any investigation of any
potential matter covered hereby (collectively, the "Indemnified Matters");
provided, however, that the Borrower shall not have any liability under this
Section 11.4 to an Indemnitee with respect to any Indemnified Matter that has
resulted primarily from the gross negligence or willful misconduct of that
Indemnitee, or a material breach in bad faith by such Indemnitee of its
obligations hereunder or under any other Loan Document, in each case, as
determined by a court of competent jurisdiction in a final non-appealable
judgment or order. Without limiting the foregoing, "Indemnified Matters" include
(i) all Environmental Liabilities and Costs arising from or connected with the
past, present or future operations of Holdings or any of its Subsidiaries
involving any of its Real Property or personal property, or damage to real or
personal property or natural resources or harm or injury alleged to have
resulted from any Release of Contaminants on, upon or into such property or any
contiguous real estate, (ii) any costs or liabilities incurred in connection
with any Remedial Action concerning Holdings or any of its Subsidiaries, (iii)
any costs or liabilities incurred in connection with any Environmental Lien and
(iv) any costs or liabilities incurred in connection with any other matter under
any Environmental Law, including the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (49 U.S.C. § 9601 et seq.) and applicable
state property transfer laws, whether, with respect to any such matter, such
Indemnitee is a mortgagee pursuant to any leasehold mortgage, a mortgagee in
possession, the successor in interest to Holdings or any of its Subsidiaries, or
the owner, lessee or operator of any property of Holdings or any of its
Subsidiaries by virtue of foreclosure, except, with respect to those matters
referred to in clauses (i), (ii), (iii) and (iv) above, to the extent
attributable solely to acts of the Administrative Agent, such Lender or such
Issuer or any agent on behalf of the Administrative Agent, such Lender or such
Issuer.
 
(b) The Borrower shall indemnify the Administrative Agent, the Lenders and each
Issuer for, and hold the Administrative Agent, the Lenders and each issuer
harmless from and against, any and all claims for brokerage commissions, fees
and other compensation made against the Administrative Agent, the Lenders and
the Issuers for any broker, finder or consultant with respect to any agreement,
arrangement or understanding made by or on behalf of any Loan Party or any of
its Subsidiaries in connection with the transactions contemplated by this
Agreement.
 
86

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
(c) Each Indemnitee agrees that in the event that any investigation, litigation
or proceeding is asserted or threatened in writing or instituted against it or
any other Indemnitee for which any Indemnitee may desire indemnity or defense
hereunder, such Indemnitee shall notify the Borrower in writing of such event;
provided that failure to so notify the Borrower shall not affect the right of
any Indemnitee to seek indemnification hereunder. The Borrower, at the request
of any Indemnitee, shall have the obligation to defend against any
investigation, litigation or proceeding or requested Remedial Action, in each
case contemplated in clause (a) above, and the Borrower, in any event, may
participate in the defense thereof with legal counsel of the Borrower's choice.
In the event that such Indemnitee requests the Borrower to defend against such
investigation, litigation or proceeding or requested Remedial Action, the
Borrower shall promptly do so and such Indemnitee shall have the right to have
legal counsel of its choice participate in such defense. No action taken by
legal counsel chosen by such Indemnitee in defending against any such
investigation, litigation or proceeding or requested Remedial Action, shall
vitiate or in any way impair the Borrower's obligation and duty hereunder to
indemnify and hold harmless such Indemnitee.
 
(d) The Borrower agrees that any indemnification or other protection provided to
any Indemnitee pursuant to this Agreement (including pursuant to this Section
11.4) or any other Loan Document shall (i) survive payment in full of the
Obligations and (ii) inure to the benefit of any Person that was at any time an
Indemnitee under this Agreement or any other Loan Document.
 
Section 11.5  Limitation of Liability
 
(a) The Borrower agrees that no Indemnitee shall have any liability (whether in
contract, tort or otherwise) to any Loan Party or any of their respective
Subsidiaries or any of their respective equity holders or creditors for or in
connection with the transactions contemplated hereby and in the other Loan
Documents, except to the extent such liability is determined in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
primarily from such Indemnitee's gross negligence or willful misconduct. In no
event, however, shall any Indemnitee be liable on any theory of liability for
any special, indirect, consequential or punitive damages (including, without
limitation, any loss of profits, business or anticipated savings). Each of
Holdings and the Borrower hereby waives, releases and agrees (each for itself
and on behalf of its Subsidiaries) not to sue upon any such claim for any
special, indirect, consequential or punitive damages, whether or not accrued and
whether or not known or suspected to exist in its favor.
 
(b) IN NO EVENT SHALL ANY AGENT AFFILIATE HAVE ANY LIABILITY TO ANY LOAN PARTY,
LENDER, ISSUER OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR
INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT OR CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN PARTY OR ANY
AGENT AFFILIATE'S TRANSMISSION OF APPROVED ELECTRONIC COMMUNICATIONS THROUGH THE
INTERNET OR ANY USE OF THE APPROVED ELECTRONIC PLATFORM, EXCEPT TO THE EXTENT
SUCH LIABILITY OF ANY AGENT AFFILIATE IS FOUND IN A FINAL NON-APPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FORM
SUCH AGENT AFFILIATE'S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
 
87

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
Section 11.6  Right of Set-off
 
Upon the occurrence and during the continuance of any Event of Default each
Lender and each Affiliate of a Lender is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other Indebtedness at any time owing by such Lender or its
Affiliates to or for the credit or the account of Holdings or the Borrower
against any and all of the Obligations now or hereafter existing whether or not
such Lender shall have made any demand under this Agreement or any other Loan
Document and even though such Obligations may be unmatured. Each Lender agrees
promptly to notify the Borrower after any such set-off and application made by
such Lender or its Affiliates; provided, however, that the failure to give such
notice shall not affect the validity of such set-off and application. The rights
of each Lender under this Section 11.6 are in addition to the other rights and
remedies (including other rights of set-off) that such Lender may have.
 
Section 11.7  Sharing of Payments, Etc.
 
(a) If any Lender (directly or through an Affiliate thereof) obtains any payment
(whether voluntary, involuntary, through the exercise of any right of set-off
(including pursuant to Section 11.6  (Right of Set-off) or otherwise) of the
Loans owing to it, any interest thereon, fees in respect thereof or amounts due
pursuant to Section 11.3 (Costs and Expenses) or Section 11.4 (Indemnities)
(other than payments pursuant to Section 2.13 (Special Provisions Governing
Eurodollar Rate Loans), Section 2.14 (Capital Adequacy) or Section 2.15 (Taxes)
or otherwise receives any Collateral or any "Proceeds" (as defined in the Pledge
Agreement) of Collateral (other than payments pursuant to Section 2.13 (Special
Provisions Governing Eurodollar Rate Loans), Section 2.14 (Capital Adequacy) or
Section  2.15 (Taxes) (in each case, whether voluntary, involuntary, through the
exercise of any right of set-off or otherwise (including pursuant to Section
11.6  (Right of Set-off))) in excess of its Ratable Portion of all payments of
such Obligations obtained by all the Lenders, such Lender (a "Purchasing
Lender") shall forthwith purchase from the other Lenders (each, a "Selling
Lender") such participations in their Loans or other Obligations as shall be
necessary to cause such Purchasing Lender to share the excess payment ratably
with each of them.
 
(b) If all or any portion of any payment received by a Purchasing Lender is
thereafter recovered from such Purchasing Lender, such purchase from each
Selling Lender shall be rescinded and such Selling Lender shall repay to the
Purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Selling Lender's ratable share (according to the
proportion of (i) the amount of such Selling Lender's required repayment in
relation to (ii) the total amount so recovered from the Purchasing Lender) of
any interest or other amount paid or payable by the Purchasing Lender in respect
of the total amount so recovered.
 
(c) The Borrower agrees that any Purchasing Lender so purchasing a participation
from a Selling Lender pursuant to this Section 11.7 may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of the Borrower in the amount of such participation.
 
88

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
Section 11.8  Notices, Etc.
 
(a) Addresses for Notices. All notices, demands, requests, consents and other
communications provided for in this Agreement shall be given in writing, or by
any telecommunication device capable of creating a written record (including
electronic mail), and addressed to the party to be notified as follows:
 
(i) if to the Borrower:
 
MACQUARIE INFRASTRUCTURE COMPANY INC.
125 W. 55th Street
New York, New York 10019
Attention: Frank Joyce, Chief Financial Officer
Telecopy no: (212) 231-1814
E-Mail Address: frank.joyce@macquarie.com
 
(ii) if to Holdings:
 
MACQUARIE INFRASTRUCTURE COMPANY LLC
125 W. 55th Street
New York, New York 10019
Attention: Frank Joyce, Chief Financial Officer
Telecopy no: (212) 231-1814
E-Mail Address: frank.joyce@macquarie.com
 
(iii) if to any Lender, at its Domestic Lending Office specified opposite its
name on Schedule II (Applicable Lending Offices and Addresses for Notices) or on
the signature page of any applicable Assignment and Acceptance;
 
(iv) if to any Issuer, at the address set forth under its name on Schedule II
(Applicable Lending Offices and Addresses for Notices); and
 
(v) if to the Administrative Agent:
 
CITICORP NORTH AMERICA, INC.
2 Penns Way, Suite 110
New Castle, DE 19720
Attention: Annemarie E. Pavco
Phone: 302-894-6010
Telecopy: 212-994-0849
E-Mail Address: annemarie.e.pavco@citi.com
 
89

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
with a copy to:
 
CITICORP NORTH AMERICA, INC.
388 Greenwich Street, 20th Floor
New York, NY 10013
Attention: Louis Esposito, Director
Phone: 212-816-1454
Telecopy: 646-862-9690
E-Mail Address: louis.esposito@citi.com


or at such other address as shall be notified in writing (x) in the case of the
Borrower and the Administrative Agent, to the other parties and (y) in the case
of all other parties, to the Borrower and the Administrative Agent.
 
(b) Effectiveness of Notices. All notices, demands, requests, consents and other
communications described in clause (a) above shall be effective (i) if delivered
by hand, including any overnight courier service, upon personal delivery, (ii)
if delivered by mail, when deposited in the mails, (iii) if delivered by posting
to an Approved Electronic Platform (to the extent permitted by Section 10.3 to
be delivered thereunder), an Internet website or a similar telecommunication
device requiring a user prior access to such Approved Electronic Platform,
website or other device (to the extent permitted by Section 10.3 to be delivered
thereunder), when such notice, demand, request, consent and other communication
shall have been made generally available on such Approved Electronic Platform,
Internet website or similar device to the class of Person being notified
(regardless of whether any such Person must accomplish, and whether or not any
such Person shall have accomplished, any action prior to obtaining access to
such items, including registration, disclosure of contact information,
compliance with a standard user agreement or undertaking a duty of
confidentiality) and such Person has been notified that such communication has
been posted to the Approved Electronic Platform and (iv) if delivered by
electronic mail or any other telecommunications device, when transmitted to an
electronic mail address (or by another means of electronic delivery) as provided
in clause (a) above; provided, however, that notices and communications to the
Administrative Agent pursuant to Article II (The Facility) or Article X (The
Administrative Agent) shall not be effective until received by the
Administrative Agent.
 
(c) Use of Electronic Platform. Notwithstanding clause (a) and (b) above (unless
the Administrative Agent requests that the provisions of clause (a) and
(b) above be followed) and any other provision in this Agreement or any other
Loan Document providing for the delivery of any Approved Electronic
Communication by any other means the Loan Parties shall deliver all Approved
Electronic Communications to the Administrative Agent by properly transmitting
such Approved Electronic Communications in an electronic/soft medium in a format
acceptable to the Administrative Agent to oploanswebadmin@citigroup.com or such
other electronic mail address (or similar means of electronic delivery) as the
Administrative Agent may notify the Borrower. Nothing in this clause (c) shall
prejudice the right of the Administrative Agent or any Lender or Issuer to
deliver any Approved Electronic Communication to any Loan Party in any manner
authorized in this Agreement or to request that the Borrower effect delivery in
such manner.
 
90

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
Section 11.9  No Waiver; Remedies
 
No failure on the part of any Lender, Issuer or the Administrative Agent to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.
 
Section 11.10  Amendment and Restatement; Binding Effect
 
(a) This Agreement shall become effective when it shall have been executed by
the Borrower, Holdings and the Administrative Agent and when the Administrative
Agent shall have been notified by each Lender and Issuer that such Lender or
Issuer has executed it and thereafter shall be binding upon and inure to the
benefit of the Borrower and Holdings, the Administrative Agent and each Lender
and Issuer and, in each case, their respective successors and assigns; provided,
however, that neither Holdings nor the Borrower shall have the right to assign
its rights hereunder or any interest herein without the prior written consent of
the Lenders.
 
(b) This Agreement shall not constitute a novation of the rights, obligations
and liabilities of the respective parties (including the Obligations) existing
under the Existing Credit Agreement or evidence payment of all or any of such
obligations and liabilities and (b) from and after the Effective Date, the
Existing Credit Agreement shall be of no further force or effect, except to
evidence the Obligations (as defined therein) incurred, the representations and
warranties made and the actions or omissions performed or required to be
performed thereunder prior to the Effective Date. The amendments and
restatements set forth herein shall not cure any breach thereof or any "Default"
or "Event of Default" under (and as defined in) the Existing Credit Agreement
existing prior to the Effective Date.
 
(c) The terms and conditions of this Agreement and the Administrative Agent's,
the Lenders' and the Issuers' rights and remedies under this Agreement and the
other Loan Documents shall apply to all of the Obligations incurred under the
Existing Credit Agreement and the Notes issued thereunder.
 
(d) This amendment and restatement is limited as written and is not a consent to
any other amendment, restatement or waiver, whether or not similar and, except
as expressly provided herein or in any other Loan Document, all terms and
conditions of the Loan Documents remain in full force and effect unless
otherwise specifically amended hereby or any other Loan Document.
 
Section 11.11  Governing Law
 
This Agreement and the rights and obligations of the parties hereto shall be
governed by, and construed and interpreted in accordance with, the law of the
State of New York.
 
Section 11.12  Submission to Jurisdiction; Service of Process
 
(a) Any legal action or proceeding with respect to this Agreement or any other
Loan Document may be brought in the courts of the State of New York located in
the City of New York or of the United States of America for the Southern
District of New York, and, by execution and delivery of this Agreement, each
party hereto hereby accepts for itself and in respect of its property, generally
and unconditionally, the jurisdiction of the aforesaid courts. The parties
hereto hereby irrevocably waive any objection, including any objection to the
laying of venue or based on the grounds of forum non conveniens, that any of
them may now or hereafter have to the bringing of any such action or proceeding
in such respective jurisdictions.
 
91

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
(b) Nothing contained in this Section 11.12 shall affect the right of the
Administrative Agent or any Lender to serve process in any other manner
permitted by law or commence legal proceedings or otherwise proceed against the
Borrower or any other Loan Party in any other jurisdiction.
 
(c) If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in Dollars into another currency, the parties hereto
agree, to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase Dollars with such other
currency at the spot rate of exchange quoted by Citibank at 11:00 a.m. (New York
time) on the Business Day preceding that on which final judgment is given, for
the purchase of Dollars, for delivery two Business Days thereafter.
 
Section 11.13  Waiver of Jury Trial
 
EACH OF THE ADMINISTRATIVE AGENT, THE LENDERS, THE ISSUERS, HOLDINGS AND THE
BORROWER IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.


Section 11.14  Marshaling; Payments Set Aside
 
None of the Administrative Agent, any Lender or any Issuer shall be under any
obligation to marshal any assets in favor of the Borrower or any other Person or
against or in payment of any or all of the Obligations. To the extent that the
Borrower makes a payment or payments to the Administrative Agent, the Lenders or
the Issuers or any such Person receives payment from the proceeds of the
Collateral or exercise their rights of setoff, and such payment or payments or
the proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party, then to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, right and remedies therefor, shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.
 
Section 11.15  Section Titles
 
The section titles contained in this Agreement are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto, except when used to reference a section.
Any reference to the number of a clause, sub-clause or subsection hereof
immediately followed by a reference in parenthesis to the title of the Section
containing such clause, sub-clause or subsection is a reference to such clause,
sub-clause or subsection and not to the entire Section; provided, however, that,
in case of direct conflict between the reference to the title and the reference
to the number of such Section, the reference to the title shall govern absent
manifest error. If any reference to the number of a Section (but not to any
clause, sub-clause or subsection thereof) is followed immediately by a reference
in parenthesis to the title of a Section, the title reference shall govern in
case of direct conflict absent manifest error.
 
92

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
Section 11.16  Patriot Act Notice
 
The Administrative Agent and the Lenders hereby notify the Borrower that
pursuant to the requirements of the Patriot Act, each Lender is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name, address, tax identification number and other
information regarding the Borrower that will allow such Lender to identify the
Borrower in accordance with the Patriot Act. This notice is given in accordance
with the requirements of the Patriot Act and is effective as to each Lender.
 
Section 11.17  Execution in Counterparts
 
This Agreement may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document. Delivery of an executed signature page of
this Agreement by facsimile transmission, electronic mail or by posting on the
Approved Electronic Platform shall be as effective as delivery of a manually
executed counterpart hereof. A set of the copies of this Agreement signed by all
parties shall be lodged with the Borrower and the Administrative Agent.
 
Section 11.18  Entire Agreement
 
This Agreement, together with all of the other Loan Documents and all
certificates and documents delivered hereunder or thereunder, embodies the
entire agreement of the parties and supersedes all prior agreements and
understandings relating to the subject matter hereof. In the event of any
conflict between the terms of this Agreement and any other Loan Document, the
terms of this Agreement shall govern.
 
Section 11.19  Confidentiality
 
Each of the Administrative Agent, the Lenders and the Issuers agrees to maintain
the confidentiality of the Information (as defined below) and agrees that it
will only use such information in connection with the transactions contemplated
by this Agreement or in connection with the relationship of the Administrative
Agent, the Lenders and/or the Issuers with the Borrower, Holdings or any of
their respective Subsidiaries, except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates' respective managers,
administrators, trustees, partners, directors, officers, employees, agents,
advisors and other representatives that are involved in the evaluation of such
information in connection with the transactions contemplated by this Agreement
or in connection with the relationship of the Administrative Agent, the Lenders
and/or the Issuers with the Borrower, Holdings or any of their respective
Subsidiaries (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential and shall be bound by a
customary confidentiality obligation with respect thereto), (b) to the extent
requested by any regulatory authority purporting to have jurisdiction over it
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective party (or its managers,
administrators, trustees, partners, directors, officers, employees, agents,
advisors and other representatives) to any swap or derivative or similar
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder, (iii) any rating agency,
or (iv) the CUSIP Service Bureau or any similar organization, (g) with the
consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or another
confidentiality obligation binding upon the Administrative Agent, any Lender or
any Issuer or (y) becomes available to the Administrative Agent, any Lender, the
Issuers or any of their respective Affiliates on a nonconfidential basis from a
source other than Holdings or the Borrower or representative thereof.
 
93

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
For purposes of this Section, "Information" means all information received from
or on behalf of the Borrower, Holdings or any of its Subsidiaries relating to
the Borrower, Holdings or any of its Subsidiaries or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or the Issuers on a nonconfidential basis prior
to disclosure by or on behalf of the Borrower, Holdings or any of its
Subsidiaries; provided, however, that in the case of information received from
the Borrower, Holdings or any of its Subsidiaries after the date hereof, such
information shall be deemed confidential other than information that is filed
with the Securities and Exchange Commission, or referenced in clause (h) of the
previous paragraph. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
 
Section 11.20  Amendments to Certain Loan Documents
 
(a) Each party hereto agrees that as of the Effective Date, the first sentence
in the first paragraph of the Collateral Letter is hereby amended and restated
in its entirety to as follows: "This letter agreement is the "Collateral Letter"
referred to in that certain Second Amended and Restated Credit Agreement, dated
as of February 13, 2008 (as amended, restated, modified or supplemented from
time to time, the "Credit Agreement"), among Macquarie Infrastructure Company
Inc. (d/b/a in New York as Macquarie Infrastructure Company (US)) (the
"Borrower"), Macquarie Infrastructure Company LLC ("Holdings"), the Lenders and
the Issuers party thereto and Citicorp North America, Inc., as Administrative
Agent (the "Administrative Agent")". Each of the Lenders and the Issuers
confirms that it has received a copy of the Collateral Letter and each other
agreement or document executed from time to time pursuant to the Collateral
Letter and, to the extent applicable, agrees to be bound by the terms thereof
applicable to it as though it were a party thereto to the extent such Lender or
Issuer is not a party thereto on the Effective Date.
 
94

--------------------------------------------------------------------------------


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Macquarie Infrastructure Company Inc.
 
(b) On and after the Effective Date, (i) all references to the Existing Credit
Agreement (or to any amendment or any amendment and restatement thereof) in the
Loan Documents (other than this Agreement) shall be deemed to refer to the
Existing Credit Agreement, as amended and restated hereby, (ii) all references
to any Article, Section or sub-clause of the Existing Credit Agreement or in any
Loan Document (but not herein) shall be amended to become, mutatis mutandis,
references to the corresponding provisions of this Agreement and (iii) except as
the context otherwise provides, on or after the Effective Date, all references
to this Agreement herein (including for purposes of indemnification and
reimbursement of fees) shall be deemed to be references to the Existing Credit
Agreement, as amended and restated hereby.
 
[Signature Pages Follow]


95

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 



 
MACQUARIE INFRASTRUCTURE
    COMPANY INC. (D/B/A MACQUARIE     INFRASTRUCTURE COMPANY (US)),    
as Borrower
       
By:
/s/ Peter Stokes
   
Name: Peter Stokes
   
Title:   CEO
       
MACQUARIE INFRASTRUCTURE
   
COMPANY LLC.,
   
as Holdings
       
By:
/s/ Peter Stokes
   
Name: Peter Stokes
   
Title:   CEO

 


[SIGNATURE PAGE TO MACQUARIE CREDIT AGREEMENT]



--------------------------------------------------------------------------------


 



 
CITICORP NORTH AMERICA, INC.,
   
as Administrative Agent and Lender
       
By:
/s/ Louis Esposito
   
Name: Louis Esposito
   
Title:   Director
        CITIBANK, N.A.,    
as Issuer
       
By:
/s/ Louis Esposito
   
Name: Louis Esposito
   
Title:   Director

 
 
[SIGNATURE PAGE TO MACQUARIE CREDIT AGREEMENT]

--------------------------------------------------------------------------------


 

 
WESTLB AG, NEW YORK BRANCH,
   
as Lender and Issuer
       
By:
/s/ Dee Dee Sklar
   
Name: Dee Dee Sklar
   
Title:   Managing Director
       
By:
/s/ Wendy Ferguson
   
Name: Wendy Ferguson
   
Title:   Director

 
 
[SIGNATURE PAGE TO MACQUARIE CREDIT AGREEMENT]

--------------------------------------------------------------------------------


 

 
WACHOVIA BANK, NATIONAL
   
ASSOCIATION,
   
as Lender and Issuer
       
By:
/s/ Amit Khimji
   
Name: Amit Khimji
   
Title:   Vice President

 
 
[SIGNATURE PAGE TO MACQUARIE CREDIT AGREEMENT]

--------------------------------------------------------------------------------


 



 
MACQUARIE FINANCE AMERICAS INC.,
     
as Lender and Issuer
       
By:
/s/ Peter Farthing       /s/ John Anthony
   
Name: Peter Farthing           John Anthony
   
Title:   Senior Manager        Manager

 
 
[SIGNATURE PAGE TO MACQUARIE CREDIT AGREEMENT]

--------------------------------------------------------------------------------


 

 
CREDIT SUISSE, CAYMAN ISLANDS
   
BRANCH,
   
as Lender and Issuer
       
By:
/s/ Ian Nalitt
   
Name: Ian Nalitt
   
Title:   Director
       
By:
/s/ James Neira
   
Name: James Neira
   
Title:   Associate

 
 
[SIGNATURE PAGE TO MACQUARIE CREDIT AGREEMENT]

--------------------------------------------------------------------------------


 
SCHEDULE I
COMMITMENTS
 
Lender
 
Commitment
 
Citicorp North America, Inc.
 

$

66,666,666.67
 
Credit Suisse, Cayman Islands Branch
 

$

50,000,000.00
 
Macquarie Finance Americas Inc.
 

$

66,666,666.67
 
WestLB AG, New York Branch
 

$

50,000,000.00
 
Wachovia Bank, National Association
 

$

66,666,666.67
 

 

--------------------------------------------------------------------------------


 
SCHEDULE II
 
APPLICABLE LENDING OFFICES AND ADDRESSES FOR NOTICES
 
Lender
 
Domestic Lending Office
 
Eurodollar Lending Office
Citicorp North America, Inc.
 
 
Citicorp North America, Inc.
2 Penns Way, Suite 110
New Castle, DE 19720
Attention: Annemarie E. Pavco
Phone: 302-894-6010
Facsimile: 212-994-0849
E-Mail Address: annemarie.e.pavco@citi.com
 
Citicorp North America, Inc.
2 Penns Way, Suite 110
New Castle, DE 19720
Attention: Annemarie E. Pavco
Phone: 302-894-6010
Facsimile: 212-994-0849
E-Mail Address: annemarie.e.pavco@citi.com
         
Credit Suisse, Cayman Islands Branch
 
Primary Contact
Credit Suisse, Cayman Islands Branch
One Madison Avenue
New York, NY 10010
Attention: Loan Closers
Telephone: 212-325-9041
Facsimile: 212-538-9120
 
Secondary Contact
Credit Suisse, Cayman Islands Branch
One Madison Avenue
New York, NY 10010
Attention: Hazel Leslie 
Telephone: 212-325-9049
Facsimile: 212-538-3477
 
Primary Contact
Credit Suisse, Cayman Islands Branch
One Madison Avenue
New York, NY 10010
Attention: Loan Closers
Telephone: 212-325-9041
Facsimile: 212-538-9120
 
Secondary Contact
Credit Suisse, Cayman Islands Branch
One Madison Avenue
New York, NY 10010
Attention: Hazel Leslie 
Telephone: 212-325-9049
Facsimile: 212-538-3477
         
Macquarie Finance Americas Inc.
 
 
Macquarie Group Limited
Level 5, 9 Hunter Street
Sydney NSW 2000
Australia
Attention: Emma Quigley
Telephone: +61 2 8232 7921
Facsimile: +61 2 8232 3569
 
 
Macquarie Group Limited
Level 5, 9 Hunter Street
Sydney NSW 2000
Australia
Attention: Emma Quigley
Telephone: +61 2 8232 7921
Facsimile: +61 2 8232 3569
 

 

--------------------------------------------------------------------------------


 
WestLB AG, New York Branch
 
Primary Contact
WestLB AG, New York Branch
1211 Avenue of the Americas
New York, NY 10036
Attention: Natividad Taduran
Telephone: 212-597-1319
Facsimile: 212-302-7946
 
Secondary Contact
WestLB AG, New York Branch
1211 Avenue of the Americas
New York, NY 10036
Attention: James Broadus
Telephone: 212-597-1426
Facsimile: 212-302-7946
Primary Contact
WestLB AG, New York Branch
1211 Avenue of the Americas
New York, NY 10036
Attention: Natividad Taduran
Telephone: 212-597-1319
Facsimile: 212-302-7946
 
Secondary Contact
WestLB AG, New York Branch
1211 Avenue of the Americas
New York, NY 10036
Attention: James Broadus
Telephone: 212-597-1426
Facsimile: 212-302-7946
     
Wachovia Bank, National Association
 
Wachovia Bank, National Association
1525 W. W.T. Harris Blvd., 3A2
Mailcode NC0680
Charlotte, NC 28288
Attention: Vincent Massey
Telephone: 704-590-3321
Facsimile: 704-715-0094
Wachovia Bank, National Association
1525 W. W.T. Harris Blvd., 3A2
Mailcode NC0680
Charlotte, NC 28288
Attention: Vincent Massey
Telephone: 704-590-3321
Facsimile: 704-715-0094

 
2

--------------------------------------------------------------------------------


 
SCHEDULE 4.2
 
Consents
 

 
1.
Consent of Macquarie Infrastructure Company Inc. to the pledge of its interest
as sole member of Macquarie District Energy Holdings LLC, pursuant to the
unanimous written consent of the Board of Directors of Macquarie Infrastructure
Company Inc. dated October 19, 2005, as required under the Amended and Restated
Limited Liability Company Agreement of Macquarie District Energy Holdings LLC
dated February 2, 2004.

 

 
2.
Form 8-K is required to be filed with the Securities and Exchange Commission
with respect to the Agreement and the transactions contemplated thereby
immediately following the Effective Date.

 

--------------------------------------------------------------------------------


 
SCHEDULE 4.3
 
Ownership
 
Owner
 
Name of Subsidiary
 
Jurisdiction of Organization/
Formation
 
Number of Shares or Membership/
Ownership Interests Authorized (as applicable)
 
Number of Shares or Membership/
Ownership Interests
Outstanding (as applicable)
 
Number and Percentage of Outstanding Shares or Membership Interests
Owned Directly by the Borrower or Holdings (as applicable)
 
Number of Shares Covered by All Outstanding Options, Warrants, Rights
of Conversion or Purchase as of the Date Hereof (as applicable)
                         
Macquarie
Infrastructure
Company LLC
 
Macquarie Infrastructure Company Inc.
 
Delaware
 
 
100
 
100
 
 
100 shares / 100%
 
0
                         
Macquarie
Infrastructure
Company LLC
 
Macquarie Yorkshire LLC
 
Delaware
 
 
None
 
 
None
 
 
100%
 
0
                         
Macquarie
Infrastructure
Company LLC
 
South East Water LLC
 
Delaware
 
 
None
 
 
None
 
 
100%
 
 
0
                         
Macquarie
Infrastructure
Company LLC
 
Communications Infrastructure LLC
 
Delaware
 
 
None
 
 
None
 
 
100%
 
 
0
                         
Macquarie
Infrastructure
Company Inc.
 
Macquarie Americas Parking Corporation
 
Delaware
 
 
1000
 
 
100
 
 
100 shares / 100%
 
 
0
                         
Macquarie
Infrastructure
Company Inc.
 
Macquarie District Energy Holdings LLC
 
Delaware
 
 
None
 
 
None
 
 
100%
 
 
0
                         
Macquarie
Infrastructure
Company Inc.
 
Atlantic Aviation FBO Holdings LLC
 
Delaware
 
 
None
 
 
None
 
 
100%
 
 
0
                         
Macquarie
Infrastructure
Company Inc.
 
Macquarie Gas Holdings LLC
 
Delaware
 
 
None
 
 
None
 
 
100%
 
0
                         
Macquarie
Infrastructure
Company Inc.
 
Macquarie Terminal Holdings LLC
 
Delaware
 
 
None
 
 
None
 
 
100%
 
0

 
SCHEDULE 4.3 to the Second Amended and Restated Credit Agreement
 

--------------------------------------------------------------------------------


 
Agreements or understandings to which Holdings or the Borrower is a party with
respect to the voting, sale or transfer of any shares of Stock of the Borrower
or any agreement to which Holdings or the Borrower is a party restricting the
transfer or hypothecation of any such shares:


Section 10.1 (b)(i) of the Management Services Agreement.


SCHEDULE 4.3 to the Second Amended and Restated Credit Agreement
 

--------------------------------------------------------------------------------


 
SCHEDULE 4.7
 
Litigation

 
None.


SCHEDULE 4.7 to the Second Amended and Restated Credit Agreement
 

--------------------------------------------------------------------------------


EXHIBIT A
TO
CREDIT AGREEMENT
 
FORM OF ASSIGNMENT AND ACCEPTANCE


ASSIGNMENT AND ACCEPTANCEdated as of _________ __, ____ between [NAME OF
ASSIGNOR] (the “Assignor”) and [NAME OF ASSIGNEE] (the “Assignee”).
 
Reference is made to the Second Amended and Restated Credit Agreement, dated as
of February 13, 2008 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Macquarie
Infrastructure Company Inc., a Delaware corporation (doing business in New York
as Macquarie Infrastructure Company (US)) (the “Borrower”), Macquarie
Infrastructure Company LLC, a Delaware limited liability company (“Holdings”),
the Lenders and Issuers party thereto and Citicorp North America, Inc., as agent
for the Lenders and Issuers (in such capacity, the “Administrative Agent”).
Capitalized terms used herein and not otherwise defined herein are used herein
as defined in the Credit Agreement.
 
The Assignor and the Assignee hereby agree as follows:
 
1.
As of the Effective Date (as defined below), the Assignor hereby sells and
assigns to the Assignee, and the Assignee hereby purchases and assumes from the
Assignor, all of the Assignor’s rights and obligations under the Credit
Agreement to the extent related to the amounts and percentages specified on
Section 1 of Schedule I hereto.

 
2.
The Assignor (a) represents and warrants that (i) it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim and (ii) it has full power and authority,
and has taken all actions necessary, to execute and deliver this Assignment and
Acceptance and to consummate the transactions contemplated hereby, (b) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document or any other instrument or document
furnished pursuant thereto or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any other Loan
Document, any other instrument or document furnished pursuant thereto or any
collateral thereunder, (c) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or any
other Loan Party or the performance or observance by the Borrower or any other
Loan Party of any of its obligations under the Credit Agreement or any other
Loan Document or any other instrument or document furnished pursuant thereto,
(d) confirms that it has provided to the Assignee a true and complete copy of
the Collateral Letter and each other agreement or document executed from time to
time pursuant to the Collateral Letter and (e) attaches the Note, if any, held
by the Assignor and requests that the Administrative Agent exchange such Note
for a new Note in accordance with Section 11.2(d) (Assignments and
Participations) of the Credit Agreement.

 
A-1

--------------------------------------------------------------------------------


ASSIGNMENT AND ACCEPTANCE
FROM [NAME OF ASSIGNOR] TO [NAME OF ASSIGNEE]
 
3.
The Assignee (a) agrees that it will, independently and without reliance upon
the Administrative Agent, the Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement, (b) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under the Credit
Agreement and the other Loan Documents as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto, (c) agrees that it will perform in accordance with their
terms all of the obligations that, by the terms of the Credit Agreement, are
required to be performed by it as a Lender, (d) represents and warrants that it
(i) is an Eligible Assignee, (ii) has full power and authority, and has taken
all actions necessary, to execute and deliver this Assignment and Acceptance and
to consummate the transactions contemplated hereby, and (iii) is a Comparable
Financial Institution, (e) confirms that it has received from the Assignor a
copy of the Collateral Letter and each other agreement or document executed from
time to time pursuant to the Collateral Letter and, to the extent applicable,
agrees to be bound by the terms thereof applicable to the Lenders as though it
were a party thereto, (f) confirms it has received such documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance, (g) specifies as its
Domestic Lending Office (and address for notices) and Eurodollar Lending Office
the offices set forth beneath its name on the signature pages hereof and
(h) attaches two properly completed Forms W-8BEN, W-8ECI or successor or form
prescribed by the Internal Revenue Service of the United States, certifying that
such Assignee is entitled to receive all payments under the Credit Agreement and
the Notes payable to it without deduction or withholding of any United States
federal income taxes.


 
4.
Following the execution of this Assignment and Acceptance by the Assignor and
the Assignee, it will be delivered to the Administrative Agent (together with an
assignment fee in the amount of $3,500 payable by the Assignee to the
Administrative Agent if required pursuant to Section 11.2(b) (Assignments and
Participations)) for acceptance and recording by the Administrative Agent. The
effective date of this Assignment and Acceptance shall be the effective date
specified in Section 2 of Schedule I hereto (the “Effective Date”).

 
5.
Upon such acceptance and recording by the Administrative Agent, then, as of the
Effective Date, (a) the Assignee shall be a party to the Credit Agreement and,
to the extent provided in this Assignment and Acceptance, have the rights and
obligations under the Credit Agreement of a Lender and, if such Lender were an
Issuer, of such Issuer and (b) the Assignor shall, to the extent provided in
this Assignment and Acceptance, relinquish its rights (except those surviving
the payment in full of the Obligations) and be released from its obligations
under the Loan Documents other than those relating to events or circumstances
occurring prior to the Effective Date.

 
6.
Upon such acceptance and recording by the Administrative Agent, from and after
the Effective Date, the Administrative Agent shall make all payments under the
Loan Documents in respect of the interest assigned hereby (a) to the Assignee,
in the case of amounts accrued with respect to any period on or after the
Effective Date, and (b) to the Assignor, in the case of amounts accrued with
respect to any period prior to the Effective Date.

 
7.
This Assignment and Acceptance shall be governed by, and be construed and
interpreted in accordance with, the law of the State of New York.

 
8.
This Assignment and Acceptance may be executed in any number of counterparts and
by different parties on separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute but one and the same agreement. Delivery of an executed counterpart
of this Assignment and Acceptance by telecopier shall be effective as delivery
of a manually executed counterpart of this Assignment and Acceptance. Delivery
of an executed counterpart hereof by telecopy shall be effective as delivery of
a manually executed counterpart.

 
 
A-2

--------------------------------------------------------------------------------


 
ASSIGNMENT AND ACCEPTANCE
FROM [NAME OF ASSIGNOR] TO [NAME OF ASSIGNEE]
 
 
[SIGNATURE PAGES FOLLOW]
 
A-3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed by their respective officers thereunto duly
authorized, as of the date first above written.



 
[NAME OF ASSIGNOR], 
    as Assignor           
By:
 
     
Name:
   
 
Title:
 




 
[NAME OF ASSIGNEE] 
    as Assignee           
By:
 
     
Name:
   
 
Title:
           
Domestic Lending Office (and address for notices): 
           
[Insert Address (including contact name, fax number and
e-mail address)] 
            Eurodollar Lending Office:             
[Insert Address (including contact name, fax number and
e-mail address)] 
                 

 


[SIGNATURE PAGE FOR ASSIGNMENT AND ACCEPTANCE FOR MACQUARIE INFRASTRUCTURE
COMPANY INC.
(D/B/A MACQUARIE INFRASTRUCTURE COMPANY (US)) CREDIT AGREEMENT]



--------------------------------------------------------------------------------


 
ACCEPTED AND AGREED
this __ day of ______ _____:
 
CITICORP NORTH AMERICA, INC.,

as Administrative Agent


By:
   
   
Name:
 
 
Title:
 

 
MACQUARIE INFRASTRUCTURE COMPANY INC.
(D/B/A MACQUARIE INFRASTRUCTURE COMPANY (US))
as Borrower
 
By:
 
   
Name:
 
 
Title:
 


 
[SIGNATURE PAGE FOR ASSIGNMENT AND ACCEPTANCE FOR MACQUARIE INFRASTRUCTURE
COMPANY INC.
(D/B/A MACQUARIE INFRASTRUCTURE COMPANY (US)) CREDIT AGREEMENT]



--------------------------------------------------------------------------------


 
SCHEDULE I
TO
ASSIGNMENT AND ACCEPTANCE
 
SECTION 1.
 
Assignor’s Commitment Prior to the Effective Date:
       
Assignor’s Ratable Portion of Facility Prior to the Effective Date:
   
_____________
%
Amount of Assignor’s Commitment Prior to the Effective Date:
 
$

____________

 
Amount of Assignor’s Outstandings Prior to the Effective Date:
 
$

____________

 
Amounts Assigned:
       
Amount of Commitment assigned to Assignee:
 
$

____________

 
Amount of Outstandings assigned to Assignee:
 
$
____________
 
Assignor’s Commitment as of the Effective Date (after giving effect to the
assignments contemplated hereby):
       
Amount of Assignor’s Commitment as of the Effective Date:
 
$
____________
 
Amount of Assignor’s Outstandings as of the Effective Date:
 
$
____________
 
Assignee’s Commitment Prior to the Effective Date:
       
Assignee’s Ratable Portion of Facility Prior to the Effective Date:
   
_____________
%
Amount of Assignee’s Commitment Prior to the Effective Date:
 
$

____________

 
Amount of Assignee’s Outstandings Prior to the Effective Date:
 
$

____________

 
Assignee’s Commitment as of the Effective Date (after giving effect to the
assignments contemplated hereby):
       
Amount of Assignee’s Commitment as of the Effective Date:
 
$

____________

 
Amount of Assignee’s Outstandings as of the Effective Date:
 
$

____________

           
SECTION 2.
       
Effective Date:
   
_________, ____
 

  

--------------------------------------------------------------------------------


 


EXHIBIT B
TO
CREDIT AGREEMENT
 
FORM OF NOTE


Lender: [NAME OF LENDER]
New York, New York
   
Principal Amount: [$_______]
__________ __, ____

 
FOR VALUE RECEIVED, the undersigned, MACQUARIE INFRASTRUCTURE COMPANY INC., a
Delaware corporation (doing business in New York as Macquarie Infrastructure
Company (US)) (the “Borrower”), hereby promises to pay to the order of the
Lender set forth above (the “Lender”) the Principal Amount set forth above, or,
if less, the aggregate unpaid principal amount of all Loans (as defined in the
Credit Agreement referred to below) of the Lender to the Borrower, payable at
such times, and in such amounts, as are specified in the Credit Agreement.
 
The Borrower promises to pay interest on the unpaid principal amount of the
Loans from the date made until such principal amount is paid in full, at such
interest rates, and payable at such times, as are specified in the Credit
Agreement.
 
Both principal and interest are payable in Dollars to Citicorp North America,
Inc., as Administrative Agent, at 388 Greenwich Street, 19th Floor, New York New
York 10013, in immediately available funds.
 
This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Second Amended and Restated Credit Agreement, dated as of February 13,
2008 (as the same may be amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among the Borrower, Holdings, the
Lenders and Issuers party thereto and Citicorp North America, Inc., as agent for
the Lenders and Issuers. Capitalized terms used herein and not defined herein
are used herein as defined in the Credit Agreement.
 
The Credit Agreement, among other things, (a) provides for the making of Loans
by the Lender to the Borrower in an aggregate amount not to exceed at any time
outstanding the Principal Amount set forth above, the indebtedness of the
Borrower resulting from such Loans being evidenced by this Note and (b) contains
provisions for acceleration of the maturity of the unpaid principal amount of
this Note upon the happening of certain stated events and also for prepayments
on account of the principal hereof prior to the maturity hereof upon the terms
and conditions therein specified.
 
This Note is entitled to the benefits of the Guaranty and is secured as provided
in the Collateral Documents.
 
Demand, diligence, presentment, protest and notice of non-payment and protest
are hereby waived by the Borrower.
 
This Note shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.
 
[SIGNATURE PAGE FOLLOWS]


B-1

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year and at the place
set forth above.
 
MACQUARIE INFRASTRUCTURE COMPANY INC.
(D/B/A MACQUARIE INFRASTRUCTURE
COMPANY (US))
   
By:
   
Name:
 
Title:





[SIGNATURE PAGE TO PROMISSORY NOTE]



--------------------------------------------------------------------------------


 
EXHIBIT C
TO
CREDIT AGREEMENT
 
FORM OF NOTICE OF BORROWING
 
 
CITICORP NORTH AMERICA, INC.,
as Administrative Agent under the
Credit Agreement referred to below
388 Greenwich Street
19th Floor, New York, New York
10013                                     _________ __, ____

 
Attention:
 

Re:
MACQUARIE INFRASTRUCTURE COMPANY INC. (D/B/A MACQUARIE INFRASTRUCTURE COMPANY
(US)) (THE “BORROWER”)

 
Reference is made to the Second Amended and Restated Credit Agreement, dated as
of February 13, 2008 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, Holdings, the Lenders and Issuers party thereto and Citicorp North
America, Inc., as agent for the Lenders and Issuers. Capitalized terms used
herein and not otherwise defined herein are used herein as defined in the Credit
Agreement.
 
The Borrower hereby gives you notice, irrevocably, pursuant to Section 2.2
(Borrowing Procedures) of the Credit Agreement that the undersigned hereby
requests a Borrowing of Loans under the Credit Agreement and, in that
connection, sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section 2.2 (Borrowing Procedures) of the
Credit Agreement:
 
(a) The date of the Proposed Borrowing is __________, ____ (the “Funding Date”).
 
(b) The aggregate amount of the Borrowing is $           , of which amount
[$         consists of Base Rate Loans] [and $          consists of Eurodollar
Rate Loans having an initial Interest Period of [one] [two] [three] [six]
month[s].
 
C-1

--------------------------------------------------------------------------------


 
The undersigned hereby certifies that the following statements are true on the
date hereof and shall be true on the Funding Date both before and after giving
effect to the Proposed Borrowing and to the application of the proceeds
therefrom:
 
(a) the representations and warranties set forth in Article IV (Representations
and Warranties) of the Credit Agreement and the other Loan Documents are true
and correct [in all material respects]1  on and as of the Funding Date with the
same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct as of
such date;
 
(b) no Default or Event of Default has occurred and is continuing on the Funding
Date;
 
(c)  [the utilized amount of the Working Capital Sublimit shall be $______;]2 
and
 

--------------------------------------------------------------------------------

1 Insert for any Proposed Borrowing after the Closing Date
 
2 Insert if Loans are being made for general corporate purposes.



[SIGNATURE PAGE TO NOTICE OF BORROWING]
 

--------------------------------------------------------------------------------


 
(d) [In the event that any Asset Sale (other than any Excluded Asset Sale), Debt
Issuance (other than any Excluded Debt Issuance) or Subsidiary Default Event
shall have occurred during Fiscal Quarter in which such Proposed Borrowing is
being made, the Leverage Ratio for the most recently ended Measurement Period,
determined on a pro forma basis after giving effect to such Proposed Borrowing
and such Asset Sale, Debt Issuance or Subsidiary Default Event, as the case may
be (and calculated as if such Asset Sale, Debt Issuance or Subsidiary Default
Event occurred on the last day of the most recently ended Measurement Period),
shall not be more than the applicable maximum ratio set forth in Section 5.1
(Maximum Leverage Ratio) of the Credit Agreement.]3

 
MACQUARIE INFRASTRUCTURE COMPANY INC.
(D/B/A MACQUARIE INFRASTRUCTURE
COMPANY (US))
   
By:
   
Name:
 
Title:
   
By:
   
Name:
 
Title:

 

--------------------------------------------------------------------------------

3 Insert if any Asset Sale (other than any Excluded Asset Sale) or Debt Issuance
(other than any Excluded Debt Issuance) or Subsidiary Default Event shall have
occurred during the Fiscal Quarter during which the Proposed Borrowing is being
made.
 


[SIGNATURE PAGE TO NOTICE OF BORROWING]

--------------------------------------------------------------------------------


 
EXHIBIT D
TO
CREDIT AGREEMENT
 
FORM OF LETTER OF CREDIT REQUEST

 
[NAME OF ISSUER], as an Issuer
under the Credit Agreement referred to below
 
CITICORP NORTH AMERICA, INC.,
as Administrative Agent under the
Credit Agreement referred to below
388 Greenwich Street
19th Floor, New York, New York 10013                                   _________
__, ____

 
Attention:  
 
Re:  Macquarie Infrastructure Company Inc. (d/b/a Macquarie Infrastructure
Company (US)) (the “Borrower”)
 
Reference is made to the Second Amended and Restated Credit Agreement, dated as
of February 13, 2008 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, Holdings, the Lenders and Issuers party thereto and Citicorp North
America, Inc., as agent for the Lenders and Issuers. Capitalized terms used
herein and not otherwise defined in this Letter of Credit Request are used
herein as defined in the Credit Agreement.
 
The Borrower hereby gives you notice, irrevocably, pursuant to Section 2.3(c)
(Letters of Credit) of the Credit Agreement that the undersigned requests the
issuance of a Letter of Credit by [Name of Issuer] in the form of a [standby]
[documentary] letter of credit for the benefit of [Name of Beneficiary], in the
amount of $________, to be issued on ________, ____ (the “Issue Date”) and
having an expiration date of _________, ____.
 
The form of the requested Letter of Credit is attached hereto.
 
The undersigned hereby certifies that the following statements are true on the
date hereof and shall be true on the Issue Date both before and after giving
effect thereto:
 
(a)  the representations and warranties set forth in Article IV (Representations
and Warranties) of the Credit Agreement and the other Loan Documents are true
and correct [in all material respects]1 on and as of the Issue Date with the
same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct as of
such date;
 
(b)  no Default or Event of Default has occurred and is continuing on the Issue
Date; and
 

--------------------------------------------------------------------------------

1 Insert for any requested Issuance after the Closing Date.
 
D-1

--------------------------------------------------------------------------------


 
(c)  [In the event that any Asset Sale (other than any Excluded Asset Sale),
Debt Issuance (other than any Excluded Debt Issuance) or Subsidiary Default
Event shall have occurred during the Fiscal Quarter in which such Letter of
Credit is being Issued, the Leverage Ratio for the most recently ended
Measurement Period, determined on a pro forma basis after giving effect to such
Letter of Credit, and such Asset Sale, Debt Issuance or Subsidiary Default
Event, as the case may be (and calculated as if such Asset Sale, Debt Issuance
or Subsidiary Default Event occurred on the last day of the most recently ended
Measurement Period), shall not be more than the maximum amount permitted
therefor under Section 5.1 (Maximum Leverage Ratio) of the Credit Agreement.]2


MACQUARIE INFRASTRUCTURE COMPANY INC.
(D/B/A MACQUARIE INFRASTRUCTURE COMPANY (US))
   
By:
   
Name:
 
Title:
   
By:
   
Name:
 
Title:

 

--------------------------------------------------------------------------------

2 Insert if any Asset Sale (other than any Excluded Asset Sale) or Debt Issuance
(other than any Excluded Debt Issuance) or Subsidiary Default Event shall have
occurred during the Fiscal Quarter during which the requested Letter of Credit
is being Issued.




[SIGNATURE PAGE TO LETTER OF CREDIT REQUEST]
 

--------------------------------------------------------------------------------


 
EXHIBIT E
TO
CREDIT AGREEMENT
 
FORM OF NOTICE OF CONVERSION OR CONTINUATION
 
CITICORP NORTH AMERICA, INC.,
 
as Administrative Agent under the
 
Credit Agreement referred to below
 
388 Greenwich Street
 
19th Floor, New York New York 10013
_________ __, ____



 
Attention:
 

Re:
Macquarie Infrastructure Company Inc. (d/b/a Macquarie Infrastructure Company
(US)) (the “Borrower”)

 
Reference is made to the Second Amended and Restated Credit Agreement, dated as
of February 13, 2008 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, Holdings, the Lenders and Issuers party thereto and Citicorp North
America, Inc., as agent for the Lenders and Issuers. Capitalized terms used
herein and not otherwise defined herein are used herein as defined in the Credit
Agreement.
 
The Borrower hereby gives you notice, irrevocably, pursuant to Section 2.10
(Conversion/Continuation Option) of the Credit Agreement that the undersigned
hereby requests a [conversion] [continuation] on ________, ____ of $____________
in principal amount of presently outstanding Loans that are [Base Rate
Loans] [Eurodollar Rate Loans] having an Interest Period ending on ________,
____ [to] [as] [Base Rate][Eurodollar Rate] Loans. [The Interest Period for such
amount requested to be converted to or continued as Eurodollar Rate Loans is
[[one] [two] [three] [six] month[s]].
 
In connection herewith, the undersigned hereby certifies that no Default or
Event of Default has occurred and is continuing on the date hereof.
 
MACQUARIE INFRASTRUCTURE COMPANY INC.
(D/B/A MACQUARIE INFRASTRUCTURE
COMPANY (US))
   
By:
 
 
Name:
 
Title:



E-1

--------------------------------------------------------------------------------

